Exhibit 10.8

 

Execution Version

 

Amendment No. 1 to First lien TERM LOAN CREDIT Agreement

This AMENDMENT NO. 1 (this “Amendment”) dated as of July 24, 2018 to the First
Lien Term Loan Credit Agreement dated as of March 1, 2018 (as amended,
supplemented or otherwise modified prior to the Amendment No. 1 Consent
Effective Date (as defined below)) (the “Credit Agreement”), among GREENLIGHT
ACQUISITION CORPORATION (“Holdings”), VERRA MOBILITY CORPORATION (f/k/a ATS
CONSOLIDATED, INC.) (the “Lead Borrower”), AMERICAN TRAFFIC SOLUTIONS, INC., a
Kansas corporation (“AT Solutions”), and LASERCRAFT, INC., a Georgia corporation
(together with the Lead Borrower and AT Solutions, the “Borrowers”), the lenders
party thereto from time to time and BANK OF AMERICA, N.A., as the Administrative
Agent (the “Administrative Agent”) and as Collateral Agent, is entered into and
among Holdings, the Borrowers, the Subsidiary Guarantors, the Administrative
Agent, the Lenders party hereto and the 2018 Additional Term Loan Lenders (as
defined below).  

WHEREAS, the Lead Borrower has requested additional Term Loans under the Amended
Credit Agreement (as defined below) in an aggregate principal amount of
$70,000,000 (the “2018 Additional Term Loans”), which the Lead Borrower intends
to treat as fully fungible with the Initial Term Loans that are outstanding
under the Credit Agreement immediately prior to the Amendment No. 1 Incremental
Effective Date (as defined below);

WHEREAS, the 2018 Additional Term Loan Lenders have elected to provide the 2018
Additional Term Loans on the terms and conditions set forth herein;

WHEREAS, each Person that agrees to make 2018 Additional Term Loans
(collectively, the “2018 Additional Term Loan Lenders”) will make 2018
Additional Term Loans to the Borrowers on the Amendment No. 1 Incremental
Effective Date in an amount equal to its 2018 Additional Term Commitment (as
defined below) and will become, if not already, a Lender for all purposes under
the Amended Credit Agreement;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Parties
have requested to amend the Credit Agreement with the consent of the Required
Lenders in order to, among other things, amend the definition of “Initial Public
Offering” to permit the consummation of the 2018 Amendment Transactions (as
defined below);

WHEREAS, Bank of America, N.A. (the “Amendment No. 1 Lead Arranger”) shall act
as a lead arranger in connection with this Amendment and the 2018 Additional
Term Loans;

WHEREAS, as of the date hereof, the Borrowers intend to use the proceeds of the
2018 Additional Term Loans, together with proceeds from the 2018 Gores
Transactions (as defined in the Amended Credit Agreement) and cash on hand, (i)
to consummate the 2018 Gores Transactions; (ii) to consummate the 2018
Refinancing (as defined in the Amended Credit Agreement) and (iii) to pay the
fees, premiums and expenses in connection with the foregoing and this Amendment
(collectively, the “2018 Amendment Transactions”); and

WHEREAS, this Amendment (other than the amendments pursuant to Section 3.03
hereof and the Amendment No. 1 Consent Amendments (as defined below), which
shall become effective on the Amendment No. 1 Consent Effective Date) will
become effective on the Amendment No. 1 Incremental Effective Date on the terms
and subject to the conditions set forth herein.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Article 1
DEFINITIONS

Section 1.01  Definitions.  Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended by
this Amendment (the “Amended Credit Agreement”).

 

--------------------------------------------------------------------------------

 

Article 2
ADDITIONAL TERM LOANS

Section 2.01  2018 Additional Term Loans.  Subject to the terms and conditions
set forth herein, each 2018 Additional Term Loan Lender severally agrees to make
a 2018 Additional Term Loan to the Borrowers on the Amendment No. 1 Incremental
Effective Date in a principal amount set forth opposite such 2018 Additional
Term Loan Lender’s name on Schedule 1 hereto (each such amount, a “2018
Additional Term Commitment”).

Section 2.02  Terms of the Additional Term Loans.  The 2018 Additional Term
Loans shall have identical terms as, and be fully fungible with, the Initial
Term Loans outstanding under the Credit Agreement immediately prior to the
Amendment No. Incremental Effective Date (including, without limitation, with
respect to the maturity date, mandatory prepayments, voluntary prepayments, and
prepayment fees and premium) and shall otherwise be subject to the provisions,
including any provisions restricting the rights, or regarding the obligations,
of the Credit Parties or any provisions regarding the rights of the Lenders,
under the Amended Credit Agreement and the other Credit Documents.  From and
after the Amendment No. 1 Incremental Effective Date, each reference to an
“Initial Term Loan” or a “Term Loan” in the Amended Credit Agreement or the
other Credit Documents shall be deemed to include the 2018 Additional Term Loans
being made pursuant to this Amendment (including, without limitation, for
purposes of the definitions of “Applicable Margin”, “Effective Yield” and
“Repricing Transaction” in Section 1.01 of the Amended Credit Agreement) and all
other related terms will have correlative meanings mutatis mutandis.  From and
after the Amendment No. 1 Incremental Effective Date, each 2018 Additional Term
Loan Lender shall be a Lender for purposes of the Amended Credit Agreement and
the other Credit Documents.

Article 3
AMENDMENTS TO THE CREDIT AGREEMENT AND SCHEDULE 2.01

Section 3.01  Amendments to Credit Agreement.  

(a)Each of the parties hereto agrees that, effective on the Amendment No. 1
Consent Effective Date, the Credit Agreement shall be amended as follows (each
of the following amendments set forth in this Section 3.01(a), the “Amendment
No. 1 Consent Amendments”):

(i)The definition of “Initial Public Offering” as set forth in Section 1.01 of
the Credit Agreement shall be amended and restated in its entirety as follows:

“Initial Public Offering” shall mean (a) the issuance by any Parent Company of
its common Equity Interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8 or S-4)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act, as amended or (b) the acquisition, purchase, merger or
combination of the Lead Borrower or any Parent Company, by, or with, a publicly
traded special acquisition company or targeted acquisition company or any entity
similar to the foregoing or any subsidiary thereof that results in the Equity
Interests of the Lead Borrower or any Parent Company (or its successor by merger
or combination) being traded on a United States national securities exchange.

(ii)The definition of “Agreement” as set forth in Section 1.01 of the Credit
Agreement shall be amended and restated in its entirety as follows:

“Agreement” shall mean shall mean this First Lien Term Loan Credit Agreement, as
amended by Amendment No. 1 on the Amendment No. 1 Consent Effective Date and as
may be further amended, amended and restated, modified, supplemented, extended
or renewed from time to time.

- 2 -

--------------------------------------------------------------------------------

 

(iii)The definition of “Relevant Public Company” as set forth in Section 1.01 of
the Credit Agreement shall be amended and restated in its entirety as follows:

“Relevant Public Company” shall mean, at any time on and after an Initial Public
Offering, the Parent Company whose equity is traded on a United States national
securities exchange.

(iv)The following definitions shall be added to Section 1.01 of the Credit
Agreement, in each case, in the correct alphabetical order:

“Amendment No. 1” shall mean that certain Amendment No. 1 to First Lien Term
Loan Credit Agreement, dated as of July 24, 2018, among Holdings, the Borrowers,
the other Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the other parties thereto.

“Amendment No. 1 Consent Effective Date” shall have the meaning provided in
Amendment No. 1.

(b)Each of the parties hereto agrees that, effective on the Amendment No. 1
Incremental Effective Date, the Credit Agreement shall be further amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto.  For the avoidance of doubt, from and
after the Amendment No. 1 Consent Effective Date, the Amendment No. 1 Consent
Amendments shall remain in full force and effect regardless of whether the
Amendment No. 1 Incremental Effective Date occurs.

Section 3.02  Amendments to Schedule 2.01 – Initial Term Loan Commitments.  Each
of the parties hereto agrees that, effective on the Amendment No. 1 Incremental
Effective Date, pursuant to Section 2.15(b) of the Credit Agreement, Schedule
2.01 of the Credit Agreement shall modified to reflect the 2018 Additional Term
Commitment of each 2018 Additional Term Loan Lender as additional Initial Term
Loan Commitments.

Section 3.03  Consents to this Amendment.  Each of the parties hereto agrees
that the Credit Agreement is hereby amended such that each consent to this
Amendment delivered by a Person that is a Lender on the date of this Amendment
shall by binding upon such consenting Lender’s successors and assigns under
Section 13.04 of the Credit Agreement on the Amendment No. 1 Incremental
Effective Date, with any such successor and assign being deemed to have
consented to the Amendment on the Amendment No. 1 Incremental Effective Date.

Article 4
REPRESENTATIONS AND WARRANTIES

Section 4.01  Representations and Warranties.  To induce the other parties
hereto to enter into this Amendment, each Credit Party represents and warrants
to each other party hereto, on and as of the Amendment No. 1 Consent Effective
Date, that the following statements are true and correct on and as of the
Amendment No. 1 Consent Effective Date:

(a)each of the representations and warranties made by any Credit Party set forth
in Section 8 of the Credit Agreement or in any other Credit Document shall be
true and correct in all material respects (in each case, any representation or
warranty that is qualified as to “materiality or similar language” shall be true
and correct in all respects on and as of the Amendment No. 1 Consent Effective
Date) on and as of the Amendment No. 1 Consent Effective Date, with the same
effect as though made on and as of the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such date (in each case, any representation or warranty
that is qualified as to “materiality or similar language” shall be true and
correct in all respects on and as of the Amendment No. 1 Consent Effective
Date); and

- 3 -

--------------------------------------------------------------------------------

 

(b)as of the date of the 2018 Gores Acquisition Agreement, no Default or Event
of Default had occurred and was continuing or, after giving effect to the
Amendment No. 1 Consent Amendments, would have resulted from the 2018 Amendment
Transactions.

Article 5
CONDITIONS TO EFFECTIVENESS

Section 5.01  Amendment No. 1 Consent Effective Date.  The amendments pursuant
to Section 3.01(a) and Section 3.03 above shall become effective on the first
date (the “Amendment No. 1 Consent Effective Date”) on which each of the
following conditions shall have been satisfied:

(a)Execution and Delivery of this Amendment.  On or prior to the Amendment No. 1
Consent Effective Date, each Credit Party, the Administrative Agent and the
Lenders constituting the Required Lenders and the 2018 Additional Term Loan
Lenders, shall have executed and delivered a counterpart of this Amendment (by
electronic transmission or otherwise) to the Administrative Agent.

(b)Consent Fee.  The Administrative Agent shall have received, for the account
of each Lender that executes and delivers a copy of this Amendment to the
Administrative Agent (or its counsel) at or prior to 12:00 Noon New York City
time on July 19, 2018, a non-refundable consent fee in an amount equal to 0.05%
of the aggregate amount of such consenting Lender’s Initial Term Loans
outstanding immediately prior to the date of this Amendment (excluding, for the
avoidance of doubt, any 2018 Additional Term Loans).

(c)Representations and Warranties.  The representations and warranties contained
in Article IV hereof shall be true and correct on and as of the Amendment No. 1
Consent Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct on and as of such earlier date, in each case subject to the
qualifications set forth therein.

(d)Fees and Expenses.  The Borrowers shall have paid to the Administrative
Agent, the Amendment No. 1 Lead Arranger and the 2018 Additional Term Loan
Lenders all costs, fees and expenses (including, without limitation, legal fees
and expenses) to the extent invoiced at least five Business Days prior to the
date of this Amendment (it being understood and agreed that if any such invoice
is not received at least five Business Days prior to the date of this Amendment,
such costs and expenses will be reimbursed after the Amendment No. 1 Consent
Effective Date in accordance with Section 13.01 of the Credit Agreement) and any
other compensation payable to the Administrative Agent, the Amendment No. 1 Lead
Arrangers and the 2018 Additional Term Loan Lenders on the date of this
Amendment that have been separately agreed and are payable in respect of the
2018 Amendment Transactions to the extent then due.

Section 5.02  Amendment No. 1 Incremental Effective Date.  This Amendment (other
than the amendments pursuant to Section 3.01(a) and Section 3.03 of this
Amendment, which shall become effective on the date of this Amendment, and the
Amendment No. 1 Consent Amendments, which shall become effective on the
Amendment No. 1 Consent Effective Date) shall become effective as of the first
date (the “Amendment No. 1 Incremental Effective Date”) on which each of the
following conditions shall have been satisfied:

(a)Amendment No. 1 Consent Effective Date.  The Amendment No. 1 Consent
Effective Date shall have occurred.

(b)Notes. If requested by any 2018 Additional Term Loan Lender at least three
Business Days prior to the Amendment No. 1 Incremental Effective Date, the
Administrative Agent shall have received a Term Note executed by the Borrowers
in favor of such 2018 Additional Term Loan Lender.

(c)Opinion of Counsel. The Administrative Agent shall have received an opinion
addressed to the Administrative Agent and each of the Lenders and dated as of
the Amendment No. 1 Incremental Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent, from each of (i) Willkie Farr &
Gallagher LLP, special counsel to the Credit Parties, (ii) Foulston Siefkin LLP,
Kansas counsel to the Credit Parties and (iii) Parker, Hudson, Rainer & Dobbs
LLP, Georgia counsel to the Credit Parties.

- 4 -

--------------------------------------------------------------------------------

 

(d)Organization Documents, Resolutions, Etc. The Administrative Agent shall have
received:

(i)a certificate from each Credit Party, dated the Amendment No. 1 Incremental
Effective Date, signed by the Secretary or Assistant Secretary of such Credit
Party, and attested to by a Responsible Officer of such Credit Party, in
substantially the form delivered to the Administrative Agent on the Closing Date
with appropriate insertions, together with copies of the certificate or articles
of incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate (or, to the extent applicable, a certificate of
a Responsible Officer certifying that there have been no changes to such
documents and certificates since the Closing Date), and each of the foregoing
shall be in customary form; and

(ii)good standing certificates and bring-down letters or facsimiles, if any, for
the Credit Parties which the Administrative Agent may have reasonably requested.

(e)Loan Notice.  Prior to the making of the 2018 Additional Term Loans on the
Amendment No. 1 Incremental Effective Date, the Administrative Agent shall have
received a Notice of Borrowing with respect to such 2018 Additional Term Loans
meeting the requirements of Section 2.03 of the Amended Credit Agreement.  

(f)KYC Information.  Each 2018 Additional Term Loan Lender shall have received
from the Credit Parties (x) all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and (y) with respect
to any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation (as defined in the Amended Credit Agreement), a Beneficial
Ownership Certification in relation to such Borrower, in each case, to the
extent reasonably requested by such Person in writing at least ten (10) days
prior to the Amendment No. 1 Incremental Effective Date (which Beneficial
Ownership Certification, to the extent required to be delivered hereunder, shall
be true in correct in all material respects).  

(g)Representations and Warranties.  The representations and warranties contained
in Article IV hereof shall be true and correct on and as of the Amendment No. 1
Incremental Effective Date (it being agreed that, for the avoidance of doubt and
solely for purposes of this Section 5.02(g), each reference in Article IV to the
“Amendment No. 1 Consent Effective Date” shall in each case be deemed to be a
reference to the “Amendment No. 1 Incremental Effective Date”).

(h)Closing Certificate.  The Administrative Agent shall have received a
certificate of a Responsible Officer of the Lead Borrower certifying as to the
satisfaction of the condition set forth in Section 5.01(g) above.

(i)Solvency Certificate.  On the Amendment No. 1 Incremental Effective Date, the
Administrative Agent shall have received a solvency certificate from the chief
financial officer or treasurer (or officer with equivalent financial duties) of
the Lead Borrower substantially in the form of Exhibit I to the Credit Agreement
(with appropriate modifications to reflect the 2018 Amendment Transactions).

(j)Acquisition.  Each of the 2018 Gores Transactions (that are to be consummated
on or prior to the Closing Date (as defined in the Gores 2018 Acquisition
Agreement) shall be consummated in accordance with the 2018 Gores Acquisition
Agreement without amendment or other modification thereof (or waiver of, or
granting of any consent under, any provision thereof), in each case in a manner
that is materially adverse to the 2018 Additional Term Loan Lenders.

(k)Refinancing.  The Lead Borrower shall have satisfied and discharged, or
substantially concurrently with the funding of the 2018 Additional Term Loans
will satisfy and discharge (with all liens and guarantees terminated) all
Indebtedness to be satisfied and discharged in connection with the 2018
Refinancing.

- 5 -

--------------------------------------------------------------------------------

 

(l)Fees and Expenses.  On the date of this Amendment, the Borrowers shall have
paid to the Administrative Agent, the Amendment No. 1 Lead Arranger and the 2018
Additional Term Loan Lenders all costs, fees and expenses (including, without
limitation, legal fees and expenses) to the extent invoiced at least five
Business Days prior to the Amendment No. 1 Incremental Effective Date and any
other compensation payable to the Administrative Agent, the Amendment No. 1 Lead
Arrangers and the 2018 Additional Term Loan Lenders on the Amendment No. 1
Incremental Effective Date that have been separately agreed and are payable in
respect of the 2018 Amendment Transactions to the extent then due and not
previously paid pursuant to Section 5.01(c).

(m)Lien Searches.  The Administrative Agent shall have received the results of
customary UCC, tax and judgment lien searches that are reasonably requested by
the Administrative Agent on or prior to the date that is 10 Business Days prior
to the Amendment No. 1 Incremental Effective Date.

(n)Outside Date.  The Amendment No. 1 Incremental Effective Date shall have
occurred on or prior to January 25, 2019.

Section 5.03  Effects of this Amendment.

(a)Except as expressly set forth herein, this Amendment shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders, the Administrative Agent or the Collateral
Agent under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  This Amendment shall not constitute a novation of the Credit
Agreement and the Amended Credit Agreement or any of the Credit
Documents.  Except as expressly set forth herein, nothing herein shall be deemed
to be a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

(b)From and after the Amendment No. 1 Consent Effective Date (with respect to
the Amendment No. 1 Consent Amendments) and the Amendment No. 1 Incremental
Effective Date (with respect to the amendments set forth in Sections 3.01(b) and
3.02 of this Amendment), each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and each
reference to the “Credit Agreement” in any other Credit Document shall in each
case be deemed a reference to the Amended Credit Agreement as amended hereby.
This Amendment shall constitute a “Credit Document” for all purposes of the
Credit Agreement and the other Credit Documents.

Article 6
ACKNOWLEDGMENTS OF 2018 Additional Term Loan LENDERS

Section 6.01  Acknowledgement of 2018 Additional Term Loan Lenders.  Each 2018
Additional Term Loan Lender expressly acknowledges that neither any of the
Agents nor any of their respective Affiliates nor any of their respective
officers, directors, employees, agents or attorneys in fact have made any
representations or warranties to it and that no act by any Agent or such other
Person hereafter taken, including any review of the affairs of a Credit Party or
any affiliate of a Credit Party, shall be deemed to constitute any
representation or warranty by any Agent or any such other Person to such 2018
Additional Term Loan Lender.  Each 2018 Additional Term Loan Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their Affiliates and made its own decision to provide its
2018 Additional Term Loans hereunder and enter into this Amendment, the Amended
Credit Agreement and to any other Credit Document to which such 2018 Additional
Term Loan Lender shall become a party.  Each 2018 Additional Term Loan Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the Amended Credit
Agreement and the other Credit Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties and
their affiliates.  Each 2018 Additional Term Loan Lender hereby (a)

- 6 -

--------------------------------------------------------------------------------

 

confirms that it has received a copy of the Amended Credit Agreement and each
other Credit Document and such other documents (including financial statements)
and information as it deems appropriate to make its decision to enter into this
Amendment and the other Credit Documents to which such 2018 Additional Term Loan
Lender shall be a party, (b) agrees that it shall be bound by the terms of the
Amended Credit Agreement and the other Credit Documents as a Lender thereunder
and that it will perform in accordance with their terms all of the obligations
which by the terms of such Credit Documents are required to be performed by it
as a Lender and (c) irrevocably designates and appoints the Agents as the agents
of such 2018 Additional Term Loan Lender under the Amended Credit Agreement and
the other Credit Documents, and such 2018 Additional Term Loan Lender
irrevocably authorizes each Agent, in such capacity, to take such action on its
behalf under the provisions of the Amended Credit Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are delegated
to such Agent by the terms of the Amended Credit Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.

Article 7
REAFFIRMATION

Section 7.01  Reaffirmation.  As of each of the Amendment No. 1 Consent
Effective Date and the Amendment No. 1 Incremental Effective Date, each Credit
Party hereby confirms that (a) notwithstanding the effectiveness of this
Amendment and the transactions contemplated hereby, (i) the obligations of such
Credit Parties under the Amended Credit Agreement (including, from and after the
Amendment No. 1 Incremental Effective Date, with respect to the 2018 Additional
Term Loans contemplated by this Agreement) and the other Credit Documents are
entitled to the benefits of the guarantees and the security interests set forth
or created in the Amended Credit Agreement, the Security Agreement, the other
Security Documents and the other Credit Documents and constitute “Guaranteed
Obligations” and “Obligations” for purposes of the Amended Credit Agreement, the
Security Agreement, the other Security Documents and all other Credit Documents,
(ii) each Guarantor hereby confirms and ratifies its continuing unconditional
obligations as Guarantor under the Credit Agreement as amended hereby with
respect to all of the Guaranteed Obligations and (iii) each Credit Document to
which such Credit Party is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects and shall remain
in full force and effect according to its terms (in the case of the Credit
Agreement, as amended hereby) and (b) each 2018 Additional Term Loan Lender
shall be a “Secured Creditor” and a “Lender” (including without limitation for
purposes of the definition of “Required Lenders” contained in Section 1.01 of
the Amended Credit Agreement) for all purposes of the Amended Credit Agreement
and the other Credit Documents.  Each Credit Party ratifies and confirms its
prior grant and the validity of all Liens granted pursuant to the Credit
Documents and that all Liens granted, conveyed, or assigned to any Agent by such
Person pursuant to any Credit Document to which it is a party remain in full
force and effect, are not released or reduced, and continue to secure full
payment and performance of the Obligations as increased hereby.

- 7 -

--------------------------------------------------------------------------------

 

Article 8
MISCELLANEOUS

Section 8.01  Entire Agreement. This Amendment, the Credit Agreement and the
other Credit Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
hereto with respect to the subject matter hereof.  Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Credit Document.

Section 8.02  Miscellaneous Provisions.  The provisions of Sections 13.08 and
13.23 of the Amended Credit Agreement are hereby incorporated by reference and
apply mutatis mutandis hereto.

Section 8.03  Severability.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 8.04  Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall constitute an original, but all of
which, when taken together, shall constitute one and the same instrument.  A set
of counterparts executed by all the parties hereto shall be lodged with the Lead
Borrower and the Administrative Agent.

Section 8.05  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 9.05  Certain Tax Matters.  The parties hereto agree to treat the 2018
Additional Term Loans to be issued pursuant to this Amendment as fungible for
U.S. federal income tax purposes with the Initial Term Loans outstanding under
the Credit Agreement immediately prior to the Amendment No. 1 Incremental
Effective Date.

[Signature Pages Follow]

 

 

- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

GREENLIGHT ACQUISITION CORPORATION,

as Holdings

 

By:

 

/s/Mary Ann Sigler

 

 

Name:

 

Mary Ann Sigler

 

 

Title:

 

President and Treasurer

 

VERRA MOBILITY CORPORATION

AMERICAN TRAFFIC SOLUTIONS, INC.,

LASERCRAFT, INC.,

each as a Borrower

 

By:

 

/s/Mary Ann Sigler

 

 

Name:

 

Mary Ann Sigler

 

 

Title:

 

President and Treasurer

 

AMERICAN TRAFFIC SOLUTIONS

CONSOLIDATED, L.L.C.

PLATEPASS, L.L.C.

ATS PROCESSING SERVICES, L.L.C.

ATS TOLLING LLC

SUNSHINE STATE TAG AGENCY LLC

AUTO TAG OF AMERICA LLC

AUTO TITLES OF AMERICA LLC

AMERICAN TRAFFIC SOLUTIONS, L.L.C.

MULVIHILL ICS, INC.

MULVILHILL ELECTRICAL ENTERPRISES, INC.,

each as a Subsidiary Guarantor

 

By:

 

/s/Mary Ann Sigler

 

 

Name:

 

Mary Ann Sigler

 

 

Title:

 

President and Treasurer

 




[Signature page to First Lien Term Loan Credit Agreement Amendment]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent

 

By:

 

/s/ Aamir Saleem

 

 

Name:

 

Aamir Saleem

 

 

Title:

 

Vice President

 

BANK OF AMERICA, N.A.,

as a Lender and the 2018 Additional Term Loan Lender

 

By:

 

/s/ Jonathan C. Pfeifer

 

 

Name:

 

Jonathan C. Pfeifer

 

 

Title:

 

Vice President

 

 

 

 

 

[Signature page to First Lien Term Loan Credit Agreement Amendment]

--------------------------------------------------------------------------------

 

[List of Consenting Lenders on file with Administrative Agent]

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1

2018 Additional Term Commitments

2018 Additional Term Loan Lender

2018 Additional Term Commitment

BANK OF AMERICA, N.A.

$70,000,000

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A to Amendment No. 1

[Amended Credit Agreement attached]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A
to Amendment No. 1 to First Lien Term Loan Credit Agreement

 

[CONFORMED COPY,

incorporating AMENDMENT NO. 1 dated as of July 24, 2018]

 

 

PUBLISHED DEAL CUSIP NO. 00215NAE0
PUBLISHED INITIAL TERM LOAN FACILITY CUSIP NO. 00215NAF7

FIRST LIEN TERM LOAN CREDIT AGREEMENT

among

GREENLIGHT ACQUISITION CORPORATION,
as HOLDINGS,

ATS CONSOLIDATED, INC.,
as LEAD BORROWER,

the other Parties listed as a Borrower on the signature pages hereto,
as BORROWERS,

VARIOUS LENDERS

and

BANK OF AMERICA, N.A.,
as ADMINISTRATIVE AGENT and COLLATERAL AGENT
_______________________________________

Dated as of March 1, 2018
and as amended by Amendment No. 1 on July 24, 2018

 

BANK OF AMERICA, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.,
BMO CAPITAL MARKETS CORP.,
CREDIT SUISSE SECURITIES (USA) LLC
and
DEUTSCHE BANK SECURITIES INC.,
as JOINT LEAD ARRANGERS

BANK OF AMERICA, N.A.,
as SOLE BOOKRUNNER

MORGAN STANLEY SENIOR FUNDING, INC.
and
DEUTSCHE BANK SECURITIES INC.,
as CO-DOCUMENTATION AGENTS

BMO CAPITAL MARKETS CORP.
and
CREDIT SUISSE SECURITIES (USA) LLC,
as CO-SYNDICATION AGENTS

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Section 1.

 

Definitions and Accounting Terms

1

 

 

 

 

1.01

 

Defined Terms

1

1.02

 

Terms Generally and Certain Interpretive Provisions

4547

1.03

 

Limited Condition Transactions

4647

1.04

 

Classification and Reclassification

4748

 

 

 

 

Section 2.

 

Amount and Terms of Credit

4748

 

 

 

 

2.01

 

The Commitments

4748

2.02

 

Minimum Amount of Each Borrowing

4849

2.03

 

Notice of Borrowing

4849

2.04

 

Disbursement of Funds

4850

2.05

 

Notes

4950

2.06

 

Interest Rate Conversions

4951

2.07

 

Pro Rata Borrowings

5051

2.08

 

Interest

5051

2.09

 

Interest Periods

5152

2.10

 

Increased Costs, Illegality, etc.

5253

2.11

 

Compensation

5354

2.12

 

Change of Lending Office

5355

2.13

 

Replacement of Lenders

5355

2.14

 

Extended Term Loans

5455

2.15

 

Incremental Term Loan Commitments

5657

2.16

 

LIBOR Successor Rate

5859

2.17

 

[Reserved]

5960

2.18

 

Refinancing Term Loans

5960

2.19

 

Reverse Dutch Auction Repurchases

6062

2.20

 

Open Market Purchases

6163

2.21

 

Sponsor and Affiliate Term Loan Purchases

6263

 

 

 

 

Section 3.

 

[Reserved]

6364

 

 

 

 

Section 4.

 

Fees; Reductions of Commitment

6364

 

 

 

 

4.01

 

Fees

6364

4.02

 

Mandatory Reduction of Commitments

6365

 

 

 

 

Section 5.

 

Prepayments; Payments; Taxes

6465

 

 

 

 

5.01

 

Voluntary Prepayments

6465

5.02

 

Mandatory Repayments

6466

5.03

 

Method and Place of Payment

6769

5.04

 

Net Payments

6869

 

 

 

 

Section 6.

 

Conditions Precedent to Credit Events on the Closing Date

6971

 

 

 

 

6.01

 

First Lien Term Loan Credit Agreement

6971

6.02

 

[Reserved]

6971

6.03

 

Opinions of Counsel

7071

-i-

--------------------------------------------------------------------------------

 

6.04

 

Corporate Documents; Proceedings, etc.

7071

6.05

 

Acquisition; Refinancing

7071

6.06

 

[Reserved]

7072

6.07

 

Intercreditor Agreements

7072

6.08

 

[Reserved]

7072

6.09

 

Security Agreement

7072

6.10

 

Guaranty Agreement

7173

6.11

 

Financial Statements; Pro Forma Balance Sheets; Projections

7173

6.12

 

Solvency Certificate

7273

6.13

 

Fees, etc.

7273

6.14

 

Representations and Warranties

7274

6.15

 

Patriot Act

7274

6.16

 

Notice of Borrowing

7274

6.17

 

Officer’s Certificate

7274

6.18

 

Material Adverse Effect

7274

 

 

 

 

Section 7.

 

Conditions Precedent to all Credit Events after the Closing
Date

7274

 

 

 

 

Section 8.

 

Representations, Warranties and Agreements

7274

 

 

 

 

8.01

 

Organizational Status

7374

8.02

 

Power and Authority; Enforceability

7374

8.03

 

No Violation

7375

8.04

 

Approvals

7375

8.05

 

Financial Statements; Financial Condition; Projections

7375

8.06

 

Litigation

7476

8.07

 

True and Complete Disclosure

7476

8.08

 

Use of Proceeds; Margin Regulations

7476

8.09

 

Tax Returns and Payments

7576

8.10

 

ERISA

7577

8.11

 

The Security Documents

7677

8.12

 

Properties

7678

8.13

 

Capitalization

7678

8.14

 

Subsidiaries

7678

8.15

 

Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA

7778

8.16

 

Investment Company Act

7779

8.17

 

[Reserved]

7779

8.18

 

Environmental Matters

7779

8.19

 

Labor Relations

7879

8.20

 

Intellectual Property

7879

8.21

 

EEA Financial Institutions

7880

 

 

 

 

Section 9.

 

Affirmative Covenants

7880

 

 

 

 

9.01

 

Information Covenants

7880

9.02

 

Books, Records and Inspections; Conference Calls

8284

9.03

 

Maintenance of Property; Insurance

8384

9.04

 

Existence; Franchises

8385

9.05

 

Compliance with Statutes, etc.

8485

9.06

 

Compliance with Environmental Laws

8486

9.07

 

ERISA

8486

9.08

 

End of Fiscal Years; Fiscal Quarters

8587

9.09

 

[Reserved]Beneficial Ownership Regulation..

8587

-ii-

--------------------------------------------------------------------------------

 

9.10

 

Payment of Taxes

8587

9.11

 

Use of Proceeds

8587

9.12

 

Additional Security; Further Assurances; etc.

8587

9.13

 

Post-Closing Actions

8789

9.14

 

Permitted Acquisitions

8789

9.15

 

Credit Ratings

8789

9.16

 

Designation of Subsidiaries

8789

 

 

 

 

Section 10.

 

Negative Covenants

8890

 

 

 

 

10.01

 

Liens

8890

10.02

 

Consolidation, Merger, or Sale of Assets, etc.

9294

10.03

 

Dividends

9597

10.04

 

Indebtedness

98100

10.05

 

Advances, Investments and Loans

102103

10.06

 

Transactions with Affiliates

105107

10.07

 

Limitations on Payments, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.

107108

10.08

 

Limitation on Certain Restrictions on Subsidiaries

107109

10.09

 

Business

109111

10.10

 

Negative Pledges

109111

 

 

 

 

Section 11.

 

Events of Default

110112

 

 

 

 

11.01

 

Payments

110112

11.02

 

Representations, etc.

111112

11.03

 

Covenants

111112

11.04

 

Default Under Other Agreements

111113

11.05

 

Bankruptcy, etc.

111113

11.06

 

ERISA

112113

11.07

 

Security Documents

112114

11.08

 

Guarantees

112114

11.09

 

Judgments

112114

11.10

 

Change of Control

112114

 

 

 

 

Section 12.

 

The Administrative Agent and the Collateral Agent

113114

 

 

 

 

12.01

 

Appointment and Authorization

113114

12.02

 

Delegation of Duties

113115

12.03

 

Exculpatory Provisions

113115

12.04

 

Reliance by Administrative Agent and Collateral Agent

114116

12.05

 

No Other Duties, Etc.

114116

12.06

 

Non-reliance on Administrative Agent, Collateral Agent and Other Lenders

115116

12.07

 

Indemnification by the Lenders

115116

12.08

 

Rights as a Lender

115117

12.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

115117

12.10

 

Resignation of the Agents

116118

12.11

 

Collateral Matters and Guaranty Matters

117119

12.12

 

Designated Interest Rate Protection Agreements and Designated Treasury Services
Agreements

117119

12.13

 

Withholding Taxes

118120

12.14

 

Certain ERISA Matters.

118120

 

 

 

 

-iii-

--------------------------------------------------------------------------------

 

Section 13.

 

Miscellaneous

120121

 

 

 

 

13.01

 

Payment of Expenses, etc.

120121

13.02

 

Right of Setoff

121123

13.03

 

Notices

122124

13.04

 

Benefit of Agreement; Assignments; Participations, etc.

123125

13.05

 

No Waiver; Remedies Cumulative

127129

13.06

 

Payments Pro Rata

127129

13.07

 

Calculations; Computations

128130

13.08

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL

128130

13.09

 

Counterparts; Integration; Effectiveness

129131

13.10

 

[Reserved]

130131

13.11

 

Headings Descriptive

130131

13.12

 

Amendment or Waiver; etc.

130132

13.13

 

Survival

132134

13.14

 

Joint and Several Liability of Borrowers

132134

13.15

 

Confidentiality

134136

13.16

 

USA Patriot Act Notice

135137

13.17

 

Waiver of Sovereign Immunity

135137

13.18

 

Lead Borrower

135137

13.19

 

INTERCREDITOR AGREEMENTS

136137

13.20

 

Absence of Fiduciary Relationship

136138

13.21

 

Electronic Execution of Assignments and Certain Other Documents

136138

13.22

 

Entire Agreement

137138

13.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

137138

 

 

-iv-

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(A)

Closing Date Refinancing Indebtedness

SCHEDULE 1.01(B)

Unrestricted Subsidiaries

SCHEDULE 2.01

Commitments

SCHEDULE 2.19(a)

Reverse Dutch Auction Procedures

SCHEDULE 8.12

Real Property

SCHEDULE 8.14

Subsidiaries

SCHEDULE 8.19

Labor Matters

SCHEDULE 9.13

Post-Closing Actions

SCHEDULE 10.01(iii)

Existing Liens

SCHEDULE 10.04

Existing Indebtedness

SCHEDULE 10.05(iii)

Existing Investments

SCHEDULE 10.06(viii)

Affiliate Transactions

SCHEDULE 13.03

Notice Information

EXHIBIT A-1

Form of Notice of Borrowing

EXHIBIT A-2

Form of Notice of Conversion/Continuation

EXHIBIT B

Form of Term Note

EXHIBIT C

Form of U.S. Tax Compliance Certificate

EXHIBIT D

[Reserved]

EXHIBIT E

Form of Officers’ Certificate

EXHIBIT F

[Reserved]

EXHIBIT G

Form of Security Agreement

EXHIBIT H

Form of Guaranty Agreement

EXHIBIT I

Form of Solvency Certificate

EXHIBIT J

Form of Compliance Certificate

EXHIBIT K

Form of Assignment and Assumption

EXHIBIT L

Form of ABL Intercreditor Agreement

EXHIBIT M

Form of First Lien/Second Lien Intercreditor Agreement

 

 

-v-

--------------------------------------------------------------------------------

 

 

THIS FIRST LIEN TERM LOAN CREDIT AGREEMENT, dated as of March 1, 2018 and as
amended on the Amendment No. 1 Consent Effective Date and the Amendment No. 1
Incremental Effective Date, among GREENLIGHT ACQUISITION CORPORATION, a Delaware
corporation (“Holdings”), VERRA MOBILITY CORPORATION (f/k/a ATS CONSOLIDATED,
INC.), a Delaware corporation (“Lead Borrower”), AMERICAN TRAFFIC SOLUTIONS,
INC., a Kansas corporation (“AT Solutions”), and LASERCRAFT, INC., a Georgia
corporation (together with Lead Borrower and AT Solutions, the “Borrowers”), the
Lenders party hereto from time to time and BANK OF AMERICA, N.A. (“Bank of
America”), as the Administrative Agent and the Collateral Agent. All capitalized
terms used herein and defined in Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, pursuant to the Acquisition Agreement, Lead Borrower will
acquireacquired 100% of the outstanding Equity Interests (to the extent
remaining outstanding after giving effect to the transactions contemplated by
the Acquisition Agreement) of each of Highway Toll Administration, LLC, a New
York limited liability company (“HTA New York”), and Canada Highway Toll
Administration, LTD, a British Columbia corporation (“HTA Canada” and, together
with HTA New York, collectively, the “HTA Targets”) (the “Acquisition”).

WHEREAS, the Borrowers have requested that the Lenders makemade Initial Term
Loans under this Agreement on the Closing Date, substantially simultaneously
with the Acquisition, in the amount of $840,000,000, and the Borrowers will
useused the proceeds of such borrowings to fund a portion of the Acquisition.

WHEREAS, the Lenders have indicated their willingness to lend such Initial Term
Loans on the Closing Date on the terms and subject to the conditions set forth
herein.

WHEREAS, the Lead Borrower has requested that (i) on the Amendment No. 1 Consent
Effective Date, this Agreement be amended as set forth herein pursuant to
Amendment No. 1 and (ii) on the Amendment No. 1 Incremental Effective Date, (a)
the 2018 Additional Term Loan Lenders make 2018 Additional Term Loans in the
aggregate principal amount of $70,000,000 and (b) this Agreement be further
amended as set forth herein, in each case, pursuant to Amendment No. 1.

WHEREAS, the Required Lenders have indicated their willingness to amend this
Agreement on the Amendment No. 1 Consent Effective Date and the Amendment No. 1
Incremental Effective Date and the 2018 Additional Term Loan Lenders have
indicated their willingness make the 2018 Additional Term Loans on the Amendment
No. 1 Incremental Effective Date on the terms and subject to the conditions set
forth herein and in Amendment No. 1.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Section 1.Definitions and Accounting Terms.

1.01Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“2017 ATS Financial Statements” shall have the meaning provided in
Section 9.01(b).

“2017 HTA Targets Financial Statements” shall have the meaning provided in
Section 9.01(b).

“2018 Additional Term Commitment” shall have the meaning provided in Amendment
No. 1.

“2018 Additional Term Loan Lenders” shall have the meaning provided in Amendment
No. 1.

“2018 Additional Term Loans” shall have the meaning provided in Amendment No. 1.

“2018 Amendment Transactions” shall have the meaning provided in Amendment No.
1.

-1-

--------------------------------------------------------------------------------

 

 

“2018 Gores Acquisition Agreement” shall mean that certain Agreement and Plan of
Merger, dated as of June 21, 2018, by and among Gores Holdings II, Inc., AM
Merger Sub I, Inc., AM Merger Sub II, LLC, Greenlight Holding II Corporation and
PE Greenlight Holdings, LLC, as stockholder representative.

“2018 Gores Transactions” means the “Transactions” (as defined in the 2018 Gores
Acquisition Agreement).

“2018 Refinancing” means repayment in full of the entire aggregate principal
amount of Initial Term Loans (as such term is defined in the Second Lien Credit
Agreement) on the Amendment No. 1 Incremental Effective Date in connection with
the 2018 Amendment Transactions.

“ABL Collateral” shall have the meaning set forth in the ABL Intercreditor
Agreement.

“ABL Collateral Agent” shall mean Bank of America, as collateral agent under the
ABL Credit Agreement or any successor thereto acting in such capacity.

“ABL Credit Agreement” shall mean (i) that certain asset-based revolving credit
agreement, as in effect on the Closing Date and as the same may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time in accordance with the terms hereof (including by reference to the ABL
Intercreditor Agreement) and thereof, among Holdings, the Borrowers, the other
borrowers party thereto, certain lenders party thereto and Bank of America, as
the administrative agent and collateral agent, and (ii) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any Indebtedness or
other financial accommodation that has been incurred to refinance (subject to
the limitations set forth herein (including by reference to the ABL
Intercreditor Agreement)) in whole or in part the Indebtedness and other
obligations outstanding under (x) the credit agreement referred to in clause (i)
or (y) any subsequent ABL Credit Agreement, unless such agreement or instrument
expressly provides that it is not intended to be and is not an ABL Credit
Agreement hereunder. Any reference to the ABL Credit Agreement hereunder shall
be deemed a reference to any ABL Credit Agreement then in existence.

“ABL Credit Documents” shall have the meaning ascribed to the term “Credit
Documents” in the ABL Credit Agreement.

“ABL Intercreditor Agreement” shall mean that certain ABL Intercreditor
Agreement in the form of Exhibit L, dated as of the Closing Date, by and among
the Collateral Agent, the ABL Collateral Agent and the Second Lien Collateral
Agent, as may be amended, amended and restated, modified, supplemented, extended
or renewed from time to time in accordance with the terms hereof and thereof.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of Lead Borrower, which assets
shall, as a result of the respective acquisition, become assets of Lead Borrower
or a Restricted Subsidiary of Lead Borrower (or assets of a Person who shall be
merged with and into Lead Borrower or a Restricted Subsidiary of Lead Borrower)
or (y) a majority of the Equity Interests of any such Person, which Person
shall, as a result of the respective acquisition, become a Restricted Subsidiary
of Lead Borrower (or shall be merged with and into Lead Borrower or a Restricted
Subsidiary of Lead Borrower).

“Acquisition” shall have the meaning provided in the recitals hereto.

“Acquisition Agreement” shall mean that certain Unit Purchase Agreement
(including the schedules, exhibits and disclosure letters thereto), dated as of
February 3, 2018, by and among Lead Borrower, certain indirect Parent Companies
of Lead Borrower, the Sellers (as defined therein) named therein and HTA
Holdings, Inc., as the Seller Representative (as defined therein).

-2-

--------------------------------------------------------------------------------

 

 

“Acquisition Agreement Representations” shall mean the representations made by
the HTA Targets in the Acquisition Agreement as are material to the interests of
the Agents and their Affiliates that are Lenders on the Closing Date, but only
to the extent that Lead Borrower or its Affiliates have the right (taking into
account any applicable cure periods) to terminate their obligations (or refuse
to consummate the Acquisition) under the Acquisition Agreement or not to close
thereunder as a result of the failure of such representations to be true and
correct.

“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Collateral Agent and one or more Junior Representatives for holders of
Permitted Junior Debt providing that, inter alia, the Liens on the Collateral in
favor of the Collateral Agent (for the benefit of the Secured Creditors) shall
be senior to such Liens in favor of the Junior Representatives (for the benefit
of the holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof. The Additional
Intercreditor Agreement shall be in a form customary at such time for
transactions of the type contemplated thereby and reasonably satisfactory to the
Administrative Agent and Lead Borrower (it being understood that the terms of
the First Lien/Second Lien Intercreditor Agreement are reasonably satisfactory).

“Additional Security Documents” shall have the meaning provided in Section
9.12(a).

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.

“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.10.

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.

“Advisory Agreement” shall mean that certain Corporate Advisory Services
Agreement dated as of May 31, 2017 by and between Greenlight Holding Corporation
and the Sponsor, as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of Lead Borrower or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.

“Agent Parties” shall have the meaning provided in Section 13.03(d).

“Agents” shall mean the Administrative Agent, the Collateral Agent, any
sub-agent or co-agent of either of the foregoing pursuant to the Credit
Documents, the Lead Arrangers, the Co-Documentation Agents and, the
Co-Syndication Agents and the Amendment No. 1 Lead Arranger.

“Agreement” shall mean this First Lien Term Loan Credit Agreement, as may
beamended by Amendment No. 1 on the Amendment No. 1 Consent Effective Date and
the Amendment No. 1 Incremental Effective Date, and as may be further amended,
amended and restated, modified, supplemented, extended or renewed from time to
time.

“Amendment No. 1” shall mean that certain Amendment No. 1 to First Lien Term
Loan Credit Agreement, dated as of July 24, 2018, among Holdings, the Borrowers,
the other Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the other parties thereto.

-3-

--------------------------------------------------------------------------------

 

 

“Amendment No. 1 Consent Effective Date” shall have the meaning provided in
Amendment No. 1.

“Amendment No. 1 Incremental Effective Date” shall have the meaning provided in
Amendment No. 1.

“Amendment No. 1 Lead Arrangers” shall have the meaning provided in Amendment
No. 1.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Lead Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Increased Term Loan Spread” shall mean, with respect to any then
outstanding Initial Term Loans at the time of the incurrence of any new Tranche
of Incremental Term Loans pursuant to Section 2.15 within six (6) months after
the Closing Date, which new Tranche is subject to an Effective Yield that is
greater than the Effective Yield applicable to such Initial Term Loans by more
than 0.75%, the margin per annum (expressed as a percentage) mutually determined
by the Administrative Agent and Lead Borrower in good faith (and notified by the
Administrative Agent to the Lenders) as the margin per annum required to cause
the Effective Yield applicable to such then existing Initial Term Loans to equal
(i) the Effective Yield applicable to such new Tranche of Incremental Term Loans
minus (ii) 0.75%. Each mutual determination of the “Applicable Increased Term
Loan Spread” by the Administrative Agent and Lead Borrower shall be conclusive
and binding on all Lenders absent manifest error.

“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Initial Term Loans maintained as (a) Base Rate Term Loans, 2.75% and (b) LIBO
Rate Term Loans, 3.75%.

The Applicable Margins for any Tranche of Incremental Term Loans shall be (i) in
the case of Incremental Term Loans added to an existing Tranche, the same as the
Applicable Margins for such existing Tranche, and (ii) otherwise, as specified
in the applicable Incremental Term Loan Amendment; provided that on and after
the date of such incurrence of any Tranche of Incremental Term Loans which gives
rise to a determination of a new Applicable Increased Term Loan Spread, the
Applicable Margins for the Initial Term Loans shall be the higher of (x) the
Applicable Increased Term Loan Spread for such Type of Initial Term Loans and
(y) the Applicable Margin for such Type of Initial Term Loans as otherwise
determined above in the absence of the foregoing clause (x). The Applicable
Margins for any Tranche of Refinancing Term Loans shall be as specified in the
applicable Refinancing Term Loan Amendment. The Applicable Margins for any
Tranche of Extended Term Loans shall be as specified in the applicable Extension
Amendment.

“Applicable Asset Sale/Recovery Event Prepayment Percentage” shall mean, at any
time, 100%; provided that, if, within five Business Days (or within such later
period as the Administrative Agent shall determine in its sole discretion) of
the receipt of Net Sale Proceeds from the relevant Asset Sale or receipt of Net
Insurance Proceeds from the relevant Recovery Event, Lead Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer
certifying that on a Pro Forma Basis immediately after giving effect to such
Asset Sale or Recovery Event, as applicable, and the application of the proceeds
thereof, the Consolidated First Lien Net Leverage Ratio is (i) less than or
equal to 3.70:1.00 but greater than 3.20:1.00, the Applicable Asset
Sale/Recovery Event Prepayment Percentage shall instead be 25% and (ii) less
than or equal to 3.20:1.00, the Applicable Asset Sale/Recovery Event Prepayment
Percentage shall instead be 0%.

“Applicable ECF Prepayment Percentage” shall mean, at any time, 50%; provided
that, if at any time the Consolidated First Lien Net Leverage Ratio as of the
last day of the fiscal year for which the Applicable ECF Prepayment Percentage
is calculated (as set forth in an officer’s certificate delivered pursuant to
Section 9.01(e) for such fiscal year) is (i) less than or equal to 3.70:1.00 but
greater than 3.20:1.00 the Applicable ECF Prepayment Percentage shall instead be
25% and (ii) less than or equal to 3.20:1.00, the Applicable ECF Prepayment
Percentage shall instead be 0%.

-4-

--------------------------------------------------------------------------------

 

 

“Approved Fund” shall mean any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person)) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) an existing Lender,
(b) an Affiliate of an existing Lender or (c) an entity or an Affiliate of an
entity that administers or manages an existing Lender.

“Asset Sale” shall mean any sale, transfer or other disposition of all or any
part of the property or assets of by Lead Borrower or any of its Restricted
Subsidiaries, or entry into any Sale-Leaseback Transaction by Lead Borrower or
any of its Restricted Subsidiaries, in each case, pursuant to Sections
10.02(ii), (x) or (xii)(b).

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit K (appropriately completed) or such other
form as shall be acceptable to the Administrative Agent and Lead Borrower (such
approval by Lead Borrower not to be unreasonably withheld, delayed or
conditioned).

“AT Solutions” shall have the meaning provided in the preamble hereto.

“Auction” shall have the meaning set forth in Section 2.19(a).

“Auction Manager” shall have the meaning set forth in Section 2.19(a).

“Audited Financial Statements” shall have the meaning provided in Section 6.11.

“Available Amount” shall mean, on any date (the “Determination Date”), an amount
equal to:

(a)the sum of, without duplication:

(i)(A) the greater of $100,000,000 and 8.50% of Consolidated Total Assets
(measured at the time of utilization of the Available Amount) plus (B) the
Cumulative Retained Excess Cash Flow Amount; plus

(ii)100% of the aggregate net cash proceeds and the fair market value of
property other than cash received by Lead Borrower since the Closing Date (A) as
a contribution to its common equity capital (including any contribution to its
common equity capital from any direct or indirect Parent Company with the
proceeds of any issue or sale by such Parent Company of its Equity Interests)
(other than any (x) Disqualified Stock or (y) Equity Interests sold to a
Restricted Subsidiary of Lead Borrower or pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement of any Parent Company or its Subsidiaries) or (B) from the issue or
sale of the Equity Interests of Lead Borrower (other than Disqualified Stock),
in each case, to the extent not otherwise applied to any other basket or
exception under this Agreement, plus

(iii)100% of the aggregate net cash proceeds from the issue or sale of
Disqualified Stock of Lead Borrower or debt securities of Lead Borrower (other
than Disqualified Stock or debt securities issued or sold to a Restricted
Subsidiary of Lead Borrower), in each case that have been converted into or
exchanged for Equity Interests of Lead Borrower or any direct or indirect Parent
Company (other than Disqualified Stock); plus

(iv)100% of the aggregate amount of cash proceeds and the fair market value of
property other than cash received by Lead Borrower or a Restricted Subsidiary of
Lead Borrower from (A) the sale or disposition (other than to Lead Borrower or a
Restricted Subsidiary of Lead Borrower) of Investments made after the Closing
Date the permissibility of which was contingent upon the utilization of the
Available Amount and from repayments, repurchases and redemptions of such
Investments from Lead Borrower and its Restricted Subsidiaries by any Person
(other than Lead Borrower or its Restricted Subsidiaries); (B) a return, profit,
distribution or similar amounts from an Investment made after the Closing Date
the permissibility of which was contingent upon the utilization of the Available
Amount, to the extent that such amounts were not otherwise included in the
Consolidated Net Income of Lead Borrower for such period, (C) the sale (other

-5-

--------------------------------------------------------------------------------

 

 

than to Lead Borrower or any of its Restricted Subsidiaries) of the Equity
Interests of an Unrestricted Subsidiary; (D) a distribution or dividend from an
Unrestricted Subsidiary, to the extent that such amounts were not otherwise
included in the Consolidated Net Income of Lead Borrower for such period; and
(E) any Investment that was made after the Closing Date in a Person that is not
a subsidiary at such time that subsequently becomes a Restricted Subsidiary of
Lead Borrower; plus

(v)in the event that any Unrestricted Subsidiary of Lead Borrower designated as
such in reliance on the Available Amount after the Closing Date is redesignated
as a Restricted Subsidiary or has been merged or consolidated with or into or
transfers or conveys its assets to, or is liquidated into, Lead Borrower or a
Restricted Subsidiary of Lead Borrower, the fair market value of Lead Borrower’s
Investment in such Subsidiary as of the date of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable), after
deducting any Indebtedness associated with the Unrestricted Subsidiary so
designated or combined or any Indebtedness associated with the assets so
transferred or conveyed (limited, to the extent that the designation of such
Subsidiary as an Unrestricted Subsidiary constituted an Investment not made
entirely in reliance on the Available Amount, to the percentage of such fair
market value that is proportional to the portion of such Investment that was
made in reliance on the Available Amount); plus

(vi)the amount of Retained Declined Proceeds;

minus (b) the sum of:

(i)the aggregate amount of the consideration paid by Lead Borrower and its
Restricted Subsidiaries in reliance upon the Available Amount under Section
9.14(a) in connection with Permitted Acquisitions consummated on or after the
Closing Date and on or prior to the Determination Date;

(ii)the aggregate amount of all Dividends made by Lead Borrower and its
Restricted Subsidiaries pursuant to Section 10.03(xiii) on or after the Closing
Date and on or prior to the Determination Date;

(iii)the aggregate amount of all Investments made by Lead Borrower and its
Restricted Subsidiaries pursuant to Section 10.05(xviii) on or after the Closing
Date and on or prior to the Determination Date; and

(iv)the aggregate amount of repayments, repurchases, redemptions or defeasances
of Indebtedness pursuant to Section 10.07(a)(i) on or after the Closing Date and
on or prior to the Determination Date.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall have the meaning provided in the preamble hereto.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Bankruptcy Proceedings” shall have the meaning provided in Section 13.04(g).

-6-

--------------------------------------------------------------------------------

 

 

“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate (which, if negative, shall be deemed to be
0.00%) plus ½ of 1%, (b) the Prime Rate and (c) the LIBO Rate for a LIBO Rate
Loan with a one month Interest Period commencing on such day plus 1.00%.

“Base Rate Term Loan” shall mean each Term Loan which is designated or deemed
designated as a Term Loan bearing interest at the Base Rate by Lead Borrower at
the time of the incurrence thereof or conversion thereto.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. Section 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower Materials” shall have the meaning provided in Section 9.01.

“Borrowers” shall have the meaning provided in the preamble hereto.

“Borrowing” shall mean the borrowing of the same Type of Term Loan pursuant to a
single Tranche by the Borrowers from all the Lenders having Commitments with
respect to such Tranche on a given date (or resulting from a conversion or
conversions on such date), having, in the case of LIBO Rate Term Loans, the same
Interest Period; provided that any Incremental Term Loans incurred pursuant to
Section 2.01(b) shall be considered part of the related Borrowing of the then
outstanding Tranche of Term Loans (if any) to which such Incremental Term Loans
are added pursuant to, and in accordance with the requirements of, Section
2.15(c).

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBO Rate Term Loans, any day which is a “Business
Day” described in clause (i) above and which is also a day for trading by and
between banks in the New York or London interbank Eurodollar market.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with U.S. GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord, (iv)
expenditures to the extent that they are actually paid for by any Person other
than a Credit Party or any of its Restricted Subsidiaries and for which no
Credit Party or any of its Restricted Subsidiaries has provided or is required
to provide or incur, directly or indirectly, any consideration or monetary
obligation to such third party or any other Person (whether before, during or
after such period) and (v) property, plant and equipment taken in settlement of
accounts.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with U.S. GAAP.

-7-

--------------------------------------------------------------------------------

 

 

“Cash Equivalents” shall mean:

(i)U.S. Dollars, Canadian dollars, pounds sterling, euros, the national currency
of any participating member state of the European Union or, in the case of any
Foreign Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(ii)readily marketable direct obligations of any member of the European Economic
Area, Switzerland, or Japan, or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least Aa3 (or the equivalent grade) by Moody’s or AA- by S&P;

(iii)marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least Aa3 (or the equivalent
grade) by Moody’s or AA- by S&P;

(iv)securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;

(v)certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

(vi)repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii)commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four months after the
date of acquisition;

(viii)money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition; and

(ix)Indebtedness or preferred stock issued by Person having a credit rating of
at least A-2 (or the equivalent grade) by Moody’s or A by S&P, maturing within
twenty-four months after the date of acquisition.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of Lead Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change in Law” shall mean the occurrence after the Closing Date or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.10(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after such applicable date; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or

-8-

--------------------------------------------------------------------------------

 

 

issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” shall be deemed to occur if:

(a)at any time prior to an Initial Public Offering, any combination of Permitted
Holders shall fail to own beneficially (within the meaning of Rules 13d-3 and
13d-5 of the Exchange Act as in effect on the Closing Date), directly or
indirectly, in the aggregate Equity Interests representing at least a majority
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Holdings;

(b)at any time on and after an Initial Public Offering, any person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), but excluding (x) any employee benefit plan of such person
and its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan, (y) any combination
of Permitted Holders and (z) any one or more direct or indirect parent companies
of Holdings in which the Sponsor, directly or indirectly, owns the largest
percentage of such parent company’s voting Equity Interests and in which no
other person or “group” directly or indirectly owns or controls (by ownership,
control or otherwise) more voting Equity Interests of such parent company than
the Sponsor, shall have, directly or indirectly, acquired beneficial ownership
of Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Relevant
Public Company and the Permitted Holders shall own, directly or indirectly, less
than such person or “group” of the aggregate voting power represented by the
issued and outstanding Equity Interests of the Relevant Public Company;

(c)a “change of control” (or similar event) shall occur under (i) the ABL Credit
Agreement, (ii) the Second Lien Credit Agreement or (iii) the definitive
agreements pursuant to which any Refinancing Notes or Indebtedness permitted
under Section 10.04(xxvii) or (xxix) was issued or incurred, in each case of
this subclause (iii) with an aggregate outstanding principal amount in respect
of such series of Refinancing Notes or other Indebtedness in excess of the
Threshold Amount; or

(d)Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests of Lead Borrower.

Notwithstanding anything to the contrary in this definition or any provision of
Section 13d-3 of the Exchange Act, no person or “group” shall be deemed to
beneficially own Equity Interests to be acquired by such person or “group”
pursuant to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement until the consummation of the
acquisition of the Equity Interests in connection with the transactions
contemplated by such agreement.

“Claim” shall have the meaning provided in Section 13.04(g).

“Closing Date” shall mean March 1, 2018.

“Closing Date Material Adverse Effect” shall have the meaning assigned to the
term “Material Adverse Effect” in the Acquisition Agreement.

“Closing Date Refinancing” shall mean the repayment on the Closing Date of the
Indebtedness set forth on Schedule 1.01(A).

“Co-Documentation Agents” shall mean, collectively, each Person identified on
the cover of this Agreement as such, in its capacity as such.

-9-

--------------------------------------------------------------------------------

 

 

“Co-Syndication Agents” shall mean, collectively, each Person identified on the
cover of this Agreement as such, in its capacity as such.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents), including, without limitation, all “Collateral” as described in the
Security Agreement and all Mortgaged Properties; provided that in no event shall
the term “Collateral” include any Excluded Collateral.

“Collateral Agent” shall mean Bank of America, in its capacity as Collateral
Agent for the Secured Creditors pursuant to the Security Documents, and shall
include any successor to the Collateral Agent appointed pursuant to Section
12.10.

“Commitment” shall mean any of the commitments of any Lender, whether an Initial
Term Loan Commitment, 2018 Additional Term Commitment, Refinancing Term Loan
Commitment or an Incremental Term Loan Commitment of such Lender.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of Lead Borrower and its Restricted Subsidiaries at such time (other than
cash and Cash Equivalents, amounts related to current or deferred Taxes based on
income or profits, assets held for sale, loans to third parties that are
permitted under this Agreement, pension assets, deferred bank fees and
derivative financial instruments).

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Lead Borrower and its Restricted Subsidiaries at such
time (other than the current portion of any Indebtedness under this Agreement,
the current portion of any other long-term Indebtedness which would otherwise be
included therein, accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), accruals for current or deferred Taxes based on income or
profits, accruals of any costs or expenses related to restructuring reserves to
the extent permitted to be included in the calculation of Consolidated EBITDA
and the current portion of pension liabilities).

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (ii) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including,
without limitation, amortization of turnaround costs, goodwill and
organizational costs) (excluding any such adjustment to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such adjustment is subsequently reversed), in each case of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis in accordance with U.S. GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication):

(i)provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, franchise taxes and foreign
withholding taxes and including an amount equal to the tax distributions
actually made to the holders of the Equity Interests of such Person or any
direct or indirect parent of such Person in respect of such period in accordance
with Section 10.03(vi) as though such amounts had been paid as income taxes
directly by such Person, in each case, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(ii)the Consolidated Depreciation and Amortization Expense of such Person and
its Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus

-10-

--------------------------------------------------------------------------------

 

 

(iii)the Consolidated Fixed Charges of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Fixed Charges
were deducted in computing such Consolidated Net Income; plus

(iv)any other non-cash charges of such Person and its Restricted Subsidiaries
for such period, to the extent that such non-cash charges were included in
computing such Consolidated Net Income; provided that if any such non-cash
charge represents an accrual or reserve for anticipated cash charges in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period; plus

(v)any losses from foreign currency transactions (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

(vi)(a) the Specified Permitted Adjustment and (b) any other cost savings,
operating expense reductions, operating improvements and synergies permitted to
be added back to this definition pursuant to the definition of “Pro Forma Cost
Savings” (including, without limitation, costs and expenses incurred after the
Closing Date related to employment of terminated employees incurred by such
Person during such period to the extent such costs and expenses were deducted in
computing Consolidated Net Income); plus

(vii)losses in respect of post-retirement benefits of such Person, as a result
of the application of ASC 715, Compensation-Retirement Benefits, to the extent
that such losses were deducted in computing such Consolidated Net Income; plus

(viii)the amount of fees and expenses incurred or reimbursed by such Person
pursuant (a) to the Advisory Agreement as in effect on the Closing Date during
such period or pursuant to any amendment, modification or supplement thereto or
replacement thereof, so long as the Advisory Agreement, as so amended, modified,
supplemented or replaced, taken as a whole, is otherwise permitted hereunder and
(b) Section 10.06(xii) hereunder; plus

(ix)any proceeds from business interruption insurance received by such Person
during such period, to the extent the associated losses arising out of the event
that resulted in the payment of such business interruption insurance proceeds
were included in computing Consolidated Net Income; plus

(x)any fees and expenses related to a Qualified Securitization Transaction or
any Receivables Facility to the extent such fees and expenses are included in
computing Consolidated Net Income; plus

(xi)the amount of loss on sales of receivables and related assets to a
Securitization Entity in connection with a Qualified Securitization Transaction
or otherwise in connection with a Receivables Facility to the extent included in
computing Consolidated Net Income; minus

(xii)the amount of any gain in respect of post-retirement benefits as a result
of the application of ASC 715, to the extent such gains were taken into account
in computing such Consolidated Net Income; minus

(xiii)any gains from foreign currency transactions (including gains related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus

(xiv)non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period, in each case, on a consolidated basis
and determined in accordance with U.S. GAAP.

-11-

--------------------------------------------------------------------------------

 

 

“Consolidated First Lien Net Leverage Ratio” shall mean, with respect to any
Test Period, the ratio of (i) Consolidated First Lien Secured Debt as of the
last day of such Test Period to (ii) Consolidated EBITDA of Lead Borrower and
its Restricted Subsidiaries for such Test Period, in each case, calculated on a
Pro Forma Basis.

“Consolidated First Lien Secured Debt” shall mean, at any time, (i) the sum of
all Consolidated Indebtedness at such time that is secured by a Lien on any
assets of Lead Borrower or any of its Restricted Subsidiaries, less (ii) the
aggregate principal amount of Indebtedness of Lead Borrower and its Restricted
Subsidiaries at such time that is secured solely by a Lien on the assets of Lead
Borrower and its Restricted Subsidiaries that is junior to the Lien securing the
Obligations, less (iii) the aggregate amount of (a) unrestricted cash and Cash
Equivalents of Lead Borrower and its Restricted Subsidiaries and (b) cash and
Cash Equivalents of Lead Borrower and its Restricted Subsidiaries restricted
solely in favor of or pursuant to (x) any ABL Credit Document, any Credit
Document, any Permitted Pari Passu Notes Documents, any Refinancing Note
Documents (to the extent such Refinancing Notes constitute Permitted Pari Passu
Notes) or Refinancing Term Loan Amendment and (y) any Second Lien Credit
Document, Permitted Junior Debt Documents and any Refinancing Note Documents (to
the extent such Refinancing Notes constitute Permitted Junior Debt), in the case
of this clause (y), to the extent such cash and Cash Equivalents also secure the
Indebtedness hereunder on a senior priority basis.

“Consolidated Fixed Charge Coverage Ratio” shall mean, with respect to any Test
Period, the ratio of (a) Consolidated EBITDA of Lead Borrower and its Restricted
Subsidiaries for such Test Period to (b) Consolidated Fixed Charges for such
Test Period, in each case, calculated on a Pro Forma Basis.

“Consolidated Fixed Charges” shall mean, with respect to any specified Person
for any period, the sum, without duplication, of:

(1)the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, to the extent such
expense was deducted in computing Consolidated Net Income, including, without
limitation, amortization of original issue discount, the interest component of
all payments associated with Capitalized Lease Obligations, and the net of the
effect of all payments made or received pursuant to Interest Rate Protection
Agreements (but excluding any non-cash interest expense attributable to the
mark-to-market valuation of Interest Rate Protection Agreements or other
derivatives pursuant to U.S. GAAP) and excluding amortization or write-off of
deferred financing fees and expensing of any other financing fees, including any
expensing of bridge or commitment fees and the non-cash portion of interest
expense resulting from the reduction in the carrying value under purchase
accounting of outstanding Indebtedness of such Person and its Restricted
Subsidiaries and commissions, discounts, yield and other fees and charges
(including any interest expense) relating to any securitization transaction;
provided that, for purposes of calculating consolidated interest expense, no
effect will be given to the discount and/or premium resulting from the
bifurcation of derivatives under ASC 815, Derivatives and Hedging, as a result
of the terms of the Indebtedness to which such consolidated interest expense
applies; plus

(2)the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(3)all cash dividends, whether paid or accrued, on any series of preferred stock
or any series of Disqualified Stock of such Person or any of its Restricted
Subsidiaries, excluding items eliminated in consolidation, in each case,
determined on a consolidated basis in accordance with U.S. GAAP; minus

(4)the consolidated interest income of such Person and its Restricted
Subsidiaries for such period, whether received or accrued, to the extent such
income was included in determining Consolidated Net Income.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of Lead Borrower and its
Restricted Subsidiaries, (ii) all Indebtedness of Lead Borrower and its
Restricted Subsidiaries of the type described in clause (i)(A) of the definition
of “Indebtedness” and (iii) all Contingent Obligations of Lead Borrower and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in the preceding clauses (i) and (ii), in each case, determined
on a consolidated basis in

-12-

--------------------------------------------------------------------------------

 

 

accordance with U.S. GAAP and calculated on a Pro Forma Basis; provided that
Consolidated Indebtedness shall not include Indebtedness in respect of any
Refinancing Notes or Permitted Notes that have been defeased or satisfied and
discharged in accordance with the applicable indenture or with respect to which
the required deposit has been made in connection with a call for repurchase or
redemption to occur within the time period set forth in the applicable
indenture, in each case to the extent such transactions are permitted by
Section 10.07(a). For the avoidance of doubt, it is understood that obligations
under any Receivables Facility and any Qualified Securitization Transaction do
not constitute Consolidated Indebtedness.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:

(i)any after-tax effect of all extraordinary (as determined in accordance with
U.S. GAAP prior to giving effect to Accounting Standards Update No. 2015-01,
Income Statement—Extraordinary and Unusual Items (Subtopic 225-20), Simplifying
Income Statement Presentation by Eliminating the Concept of Extraordinary
Items), nonrecurring or unusual gains or losses or income or expenses (including
related to the Transaction) or any restructuring charges or reserves, including,
without limitation, any expenses related to any reconstruction, recommissioning
or reconfiguration of fixed assets for alternate uses, retention, severance,
system establishment cost, contract termination costs, costs to consolidate
facilities and relocate employees, advisor fees and other out of pocket costs
and non-cash charges to assess and execute operational improvement plans and
restructuring programs, will be excluded;

(ii)any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under this Agreement, including a refinancing thereof (in each case
whether or not successful) (including any such costs and charges incurred in
connection with the Transaction), and all gains and losses realized in
connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain, loss, income or expense will be excluded;

(iii)the net income (or loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be excluded;
provided that the income of such Person will be included to the extent of the
amount of dividends or similar distributions paid in cash (or converted to cash)
to the specified Person or a Restricted Subsidiary of the Person;

(iv)the net income (or loss) of any Person and its Restricted Subsidiaries will
be calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;

(v)solely for the purpose of determining the amount available under clause
(a)(i)(B) of the definition of “Available Amount”, the net income (but not loss)
of any Restricted Subsidiary of Lead Borrower (other than any Borrower or any
Subsidiary Guarantor) will be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that net income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any Requirement of Law, unless such
restrictions with respect to the payment of dividends or similar distributions
have been legally waived; provided that the Consolidated Net Income of such
Person will be increased by the amount of dividends or distributions or other
payments actually paid in cash (or converted to cash) by any such Restricted
Subsidiary to such Person in respect of such period, to the extent not already
included therein;

(vi)the cumulative effect of any change in accounting principles will be
excluded;

-13-

--------------------------------------------------------------------------------

 

 

(vii)(a) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and (b)
any costs or expenses incurred pursuant to any management equity plan or stock
option plan or other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent, in the case of
clause (b), that such costs or expenses are funded with cash proceeds
contributed to the common equity capital of Lead Borrower or a Restricted
Subsidiary of Lead Borrower, will be excluded;

(viii)the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets or liabilities resulting from the application of U.S. GAAP
and the amortization of intangibles arising from the application of U.S. GAAP,
including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded;

(ix)any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;

(x)any increase in amortization or depreciation, or effect of any adjustments to
inventory, property, plant or equipment, software, goodwill and other
intangibles, debt line items, deferred revenue or rent expense, any one time
cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Transaction or
any other acquisition prior to or following the Closing Date will be excluded;

(xi)an amount equal to the tax distributions actually made to the holders of the
Equity Interests of such Person or any direct or indirect parent of such Person
in respect of such period in accordance with Section 10.03(vi) will be included
as though such amounts had been paid as income taxes directly by such Person for
such period;

(xii)unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of U.S. GAAP, including pursuant to ASC 830, Foreign Currency
Matters, (including any net loss or gain resulting from hedge arrangements for
currency exchange risk) will be excluded;

(xiii)any net gain or loss in connection with the early extinguishment of
Indebtedness or obligations under Interest Rate Protection Agreements or Other
Hedging Agreements (including of ASC 815, Derivatives and Hedging) will be
excluded;

(xiv)the amount of any restructuring, business optimization, acquisition and
integration costs and charges (including, without limitation, retention,
severance, systems establishment costs, excess pension charges, information
technology costs, rebranding costs, contract termination costs, including future
lease commitments, costs related to the start-up, closure or relocation or
consolidation of facilities and costs to relocate employees) will be excluded;
and

(xv)accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transaction in accordance with U.S. GAAP will be excluded.

“Consolidated Secured Net Leverage Ratio” shall mean, with respect to any Test
Period, the ratio of (i) Consolidated Secured Debt as of the last day of such
Test Period to (ii) Consolidated EBITDA of Lead Borrower and its Restricted
Subsidiaries for such Test Period, in each case, calculated on a Pro Forma
Basis.

-14-

--------------------------------------------------------------------------------

 

 

“Consolidated Secured Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of Lead Borrower or any of its Restricted Subsidiaries, less (ii) the aggregate
amount of (a) unrestricted cash and Cash Equivalents of Lead Borrower and its
Restricted Subsidiaries and (b) cash and Cash Equivalents of Lead Borrower and
its Restricted Subsidiaries restricted solely in favor of or pursuant to (x) any
ABL Credit Document, any Credit Document, any Permitted Pari Passu Notes
Documents, any Refinancing Note Documents (to the extent such Refinancing Notes
constitute Permitted Pari Passu Notes) or Refinancing Term Loan Amendment and
(y) any Second Lien Credit Document, Permitted Junior Debt Documents and any
Refinancing Note Documents (to the extent such Refinancing Notes constitute
Permitted Junior Debt), in the case of this clause (y), to the extent such cash
and Cash Equivalents also secure the Indebtedness hereunder on a senior priority
basis.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
Lead Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Test Period.

“Consolidated Total Net Leverage Ratio” shall mean, with respect to any Test
Period, the ratio of (i) Consolidated Indebtedness as of the last day of such
Test Period, less the aggregate amount of (a) unrestricted cash and Cash
Equivalents of Lead Borrower and its Restricted Subsidiaries and (b) cash and
Cash Equivalents of Lead Borrower and its Restricted Subsidiaries restricted
solely in favor of or pursuant to (x) any ABL Credit Document, any Credit
Document, any Permitted Pari Passu Notes Documents, any Refinancing Note
Documents (to the extent such Refinancing Notes constitute Permitted Pari Passu
Notes) or Refinancing Term Loan Amendment and (y) any Second Lien Credit
Document, Permitted Junior Debt Documents and any Refinancing Note Documents (to
the extent such Refinancing Notes constitute Permitted Junior Debt), in the case
of this clause (y), to the extent such cash and Cash Equivalents also secure the
Indebtedness hereunder on a senior priority basis, to (ii) Consolidated EBITDA
of Lead Borrower and its Restricted Subsidiaries for such Test Period, in each
case, calculated on a Pro Forma Basis.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. Except
as otherwise provided herein, the amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.

“Contract Consideration” shall have the meaning provided to such term in the
definition of “Excess Cash Flow.”

“Contribution Indebtedness” shall mean Indebtedness of Lead Borrower or any
Restricted Subsidiary in an aggregate principal amount not greater than the
aggregate amount of cash contributions (other than the proceeds from the
issuance of Disqualified Stock, contributions by Lead Borrower or any Restricted
Subsidiary or any Specified Equity Contribution (as defined in the ABL Credit
Agreement) or any similar “cure amounts” with respect to any financial covenant
under any subsequent ABL Credit Agreement) made to the capital of Lead Borrower
or such Restricted Subsidiary after the Closing Date (whether through the
issuance or sale of capital stock or otherwise), in each case, to the extent not
otherwise applied to increase the Available Amount or any other basket or
exception under this Agreement; provided that (a) the maturity date of such
Contribution Indebtedness is no earlier than the Latest Maturity Date as of the
date such Contribution Indebtedness was incurred and (b) such Contribution
Indebtedness is so designated as Contribution Indebtedness pursuant to a
certificate of a Responsible Officer of Lead Borrower promptly following
incurrence thereof.

-15-

--------------------------------------------------------------------------------

 

 

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this AgreementAmendment No. 1, each
Note, the Guaranty Agreement, each Security Document, the ABL Intercreditor
Agreement, the First Lien/Second Lien Intercreditor Agreement, any Additional
Intercreditor Agreement, any Pari Passu Intercreditor Agreement, each
Incremental Term Loan Amendment, each Refinancing Term Loan Amendment and each
Extension Amendment.

“Credit Event” shall mean the making of any Term Loan.

“Credit Party” shall mean Holdings, each Borrower and each Subsidiary Guarantor.

“Cumulative Retained Excess Cash Flow Amount” shall mean, as of any date, an
amount equal to the aggregate cumulative sum of Retained Excess Cash Flow
Amounts for all Excess Cash Flow Payment Periods ending after the Closing Date
and prior to such date.

“Debt Fund Affiliate” shall mean any Affiliate of the Sponsor (other than
Holdings, Lead Borrower and its Restricted Subsidiaries) that invests in
commercial bank loans in the ordinary course of business at the time of the
relevant sale or assignment thereto pursuant to Section 2.21 and so long as the
individuals who are employees, officers or directors of the Sponsor and who are
primarily responsible for the advisement or management of such Affiliate do not
include any individual who is primarily responsible for the advisement or
management of Holdings or Lead Borrower and its Restricted Subsidiaries, and the
individuals who are employees, officers or directors of the Sponsor and who are
primarily responsible for the advisement and management of Holdings or Lead
Borrower and its Restricted Subsidiaries do not have the right to direct the
credit decisions of such Affiliate.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Proceeds” shall have the meaning assigned to such term in Section
5.02(k).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and Lead Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified Lead Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or Lead Borrower, to confirm in writing to
the Administrative Agent and Lead Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Lead Borrower), or (d) has,
or has a direct or indirect parent company that has, other than via an
Undisclosed Administration, (i) become the subject of (A) a proceeding under any
Debtor Relief Law or (B) a Bail-In Action, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement

-16-

--------------------------------------------------------------------------------

 

 

of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to Lead Borrower and each other Lender promptly following
such determination.

“Designated Interest Rate Protection Agreement” shall mean each Interest Rate
Protection Agreement and Other Hedging Agreements entered into by Lead Borrower
or any of its Restricted Subsidiaries with a Guaranteed Creditor that is (i) so
designated as a “Designated Interest Rate Protection Agreement” in a writing
executed by such Guaranteed Creditor and Lead Borrower and delivered to the
Administrative Agent (for purposes of the preceding notice requirement, all
Interest Rate Protection Agreements under a specified master agreement, whether
previously entered into or to be entered into in the future, may be designated
as Designated Interest Rate Protection Agreements pursuant to a single notice);
provided that the Lead Borrower may not make any such designation during the
continuance of an Event of Default and (ii) secured by the Security Documents.
It is hereby understood that an Interest Rate Protection Agreement or Other
Hedging Agreement may not be a Designated Interest Rate Protection Agreement to
the extent it is similarly treated as such under the ABL Credit Agreement or
Second Lien Credit Agreement. Notwithstanding the foregoing, in no event shall
any agreement evidencing any Excluded Swap Obligation with respect to a
Subsidiary Guarantor constitute a Designated Interest Rate Protection Agreement
with respect to such Subsidiary Guarantor.

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by Lead Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration.

“Designated Treasury Services Agreement” shall mean each Treasury Services
Agreement entered into by Lead Borrower or any of its Restricted Subsidiaries
with a Guaranteed Creditor that is (i) so designated as a “Designated Treasury
Services Agreement” in a writing executed by such Guaranteed Creditor and Lead
Borrower and delivered to the Administrative Agent; provided that Lead Borrower
may not make any such designation during the continuance of an Event of Default
and (ii) secured by the Security Documents. It is hereby understood that a
Treasury Services Agreement may not be a Designated Treasury Services Agreement
to the extent it is similarly treated as such under the ABL Credit Agreement or
Second Lien Credit Agreement.

“Determination Date” shall have the meaning provided in the definition of the
term “Available Amount.”

“Disqualified Lender” shall mean (a) competitors of Lead Borrower and its
Subsidiaries (including the HTA Targets and their respective Subsidiaries), and
any person controlling or controlled by any such competitor, in each case
identified in writing by Lead Borrower (or its counsel) to the Administrative
Agent at any time, (b) institutions previously designated in writing by Lead
Borrower (or its counsel) to the Administrative Agent (or its counsel) on
February 1, 2018 and (c) any affiliates of any such competitors, controlling or
controlled persons or institutions reasonably identifiable as affiliates solely
on the basis of their names (other than bona fide fixed income investors or debt
funds that are affiliates of competitors described in clause (a) above but not
of institutions described in clause (b) above) or identified by Lead Borrower
(or its counsel) in writing to the Administrative Agent at any time (it being
understood that any update pursuant to clause (a) or clause (c) above shall not
become effective until the third business day following the Administrative
Agent’s receipt of such notice, and, in any event, shall not apply retroactively
or to any entity that is party to a pending trade as of the date of such
notice).

“Disqualified Stock” shall mean, with respect to any Person, any capital stock
of such Person other than common Equity Interests or Qualified Preferred Stock
of such Person.

-17-

--------------------------------------------------------------------------------

 

 

“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or made or caused to be made any other payment or delivery
of property (other than common equity of such Person) to its stockholders,
partners or members as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for consideration any shares of any class of
its capital stock or any partnership or membership interests outstanding on or
after the Closing Date (or any options or warrants issued by such Person with
respect to its Equity Interests).

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any state
thereof or the District of Columbia.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Term Loan or other Indebtedness, the
effective yield on such Term Loan or other Indebtedness as mutually determined
by the Administrative Agent and Lead Borrower in good faith, taking into account
the applicable interest rate margins in effect from time to time, any interest
rate floors or similar devices in effect from time to time and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of (x) the Weighted Average Life to Maturity of such Term Loan or other
Indebtedness and (y) the four years following the date of incurrence thereof)
payable generally to lenders providing such Term Loan or other Indebtedness, but
excluding any arrangement, structuring, commitment, underwriting or similar fees
(regardless of whether paid in whole or in part to any lenders) and other fees
payable in connection therewith that are not generally shared with the relevant
lenders and customary consent fees paid generally to consenting lenders. Each
mutual determination of the “Effective Yield” by the Administrative Agent and
Lead Borrower shall be conclusive and binding on all Lenders absent manifest
error.

“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
(ii) any Disqualified Lender (solely, in the case of a sale of a participation
to such Person, to the extent that the list of Disqualified Lenders has been
disclosed to all Lenders) and (iii) except to the extent provided in
Sections 2.19, 2.20, 2.21 and 13.04(d) and (g), the Sponsor, Holdings, each of
the Borrowers and their respective Subsidiaries and Affiliates (other than Debt
Fund Affiliates).

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
(a) any and all Environmental Claims by governmental or regulatory authorities
for enforcement, investigation, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief arising out of
or relating to an alleged injury or threat of injury to human health, safety or
the Environment due to the presence of Hazardous Materials, including any
Release or threat of Release of any Hazardous Materials.

-18-

--------------------------------------------------------------------------------

 

 

“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, but excluding, for the avoidance of doubt, any
Indebtedness convertible into or exchangeable for the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Lead Borrower or a Restricted Subsidiary of Lead Borrower
would be deemed to be a “single employer” within the meaning of Section 414(b)
or (c) of the Code and solely with respect to Section 412 of the Code, Section
414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Section 412 or 430 of the Code or Section 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan, (c)
the incurrence by Lead Borrower, a Restricted Subsidiary of Lead Borrower, or an
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal (including under
Section 4062(e) of ERISA) of any of Lead Borrower, a Restricted Subsidiary of
Lead Borrower, or an ERISA Affiliate from any Plan or Multiemployer Plan, (d)
the filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, (e) the receipt by Lead
Borrower, a Restricted Subsidiary of Lead Borrower, or an ERISA Affiliate from
the PBGC or a plan administrator of any notice of intent to terminate any Plan
or Multiemployer Plan or to appoint a trustee to administer any Plan, (f) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to the Code, ERISA or other applicable law, (g) the receipt by Lead
Borrower, a Restricted Subsidiary of Lead Borrower, or an ERISA Affiliate of any
written notice concerning statutory liability arising from the withdrawal or
partial withdrawal of Lead Borrower, a Restricted Subsidiary of Lead Borrower,
or an ERISA Affiliate from a Multiemployer Plan or a written determination that
a Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, (h) the occurrence of any non-exempt “prohibited transaction”
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to which Lead Borrower or any Restricted Subsidiary is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which Lead Borrower or any Restricted Subsidiary could reasonably be expected to
have liability, (i) the occurrence of any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of any Plan or the
appointment of a trustee to administer any Plan, (j) the filing of any request
for or receipt of a minimum funding waiver under Section 412(c) of the Code with
respect to any Plan or Multiemployer Plan, (k) a determination that any Plan is
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (l) the receipt by Lead Borrower, a Restricted
Subsidiary of Lead Borrower or any ERISA Affiliate of any notice, that a
Multiemployer Plan is, or is expected to be, in endangered or critical status
under Section 305 of ERISA, or (m) any other extraordinary event or condition
with respect to a Plan or Multiemployer Plan which would reasonably be expected
to result in a Lien or any acceleration of any statutory requirement to fund all
or a substantial portion of the unfunded accrued benefit liabilities of such
plan.

“Event of Default” shall have the meaning provided in Section 11.

-19-

--------------------------------------------------------------------------------

 

 

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Consolidated Net Income for such period and (ii) the
decrease, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period (but excluding any such decrease in Adjusted
Consolidated Working Capital arising from a Permitted Acquisition or
dispositions of any Person by Lead Borrower and/or its Restricted Subsidiaries
during such period), minus (b) the sum of, without duplication, (i) the
aggregate amount of all Capital Expenditures made by Lead Borrower and its
Restricted Subsidiaries during such period to the extent financed with
Internally Generated Cash, (ii) without duplication of amounts deducted pursuant
to clause (iii) below, the aggregate amount of all cash payments made in respect
of all Permitted Acquisitions and other Investments (excluding Investments in
Cash Equivalents or in Lead Borrower or a Person that, prior to and immediately
following the making of such Investment, was and remains a Restricted
Subsidiary) permitted under Section 10.05 made by Lead Borrower and its
Restricted Subsidiaries during such period, in each case to the extent financed
with Internally Generated Cash, (iii) without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by Lead Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Permitted Acquisitions, Investments or Capital
Expenditures to be consummated or made during the period of four consecutive
fiscal quarters of Lead Borrower following the end of such period; provided that
to the extent the aggregate amount of Internally Generated Cash actually
utilized to finance such Permitted Acquisitions, Investments or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, (iv) Dividends made in cash during such fiscal year to the
extent otherwise permitted by Section 10.03(iii), (iv), (v), (vi), (vii),
(viii), (ix) or (x), to the extent paid for with Internally Generated Cash, (v)
(A) the aggregate amount of Scheduled Repayments and other permanent principal
payments of Indebtedness of Lead Borrower and its Restricted Subsidiaries during
such period (other than (x) voluntary prepayments of Term Loans, Refinancing
Notes and Indebtedness incurred pursuant to Section 10.04(xxvii) that rank pari
passu with the Term Loans, (y) prepayments of revolving loans under the ABL
Credit Agreement or any other revolving credit facility secured by a Lien on the
Collateral ranking pari passu with the Lien on the Collateral securing the ABL
Credit Agreement or senior or pari passu with the Lien on the Collateral
securing the Indebtedness hereunder and (z) prepayments of any other revolving
credit facility except to the extent accompanied by a permanent reduction in
commitments therefor) in each case to the extent paid for with Internally
Generated Cash and (B) prepayments and repayments of Term Loans pursuant to
Sections 5.02(d) or 5.02(f) to the extent the Asset Sale or Recovery Event
giving rise to such prepayment or repayment resulted in an increase to
Consolidated Net Income (but not in excess of the amount of such increase), (vi)
the portion of Transaction Costs and other transaction costs and expenses
related to items (i)-(v) above paid in cash during such fiscal year not deducted
in determining Consolidated Net Income, (vii) the increase, if any, in Adjusted
Consolidated Working Capital from the first day to the last day of such period
(but excluding any such increase in Adjusted Consolidated Working Capital
arising from a Permitted Acquisition or disposition of any Person by Lead
Borrower and/or the Restricted Subsidiaries during such period), (viii) cash
payments in respect of non-current liabilities (other than Indebtedness) to the
extent made with Internally Generated Cash, (ix) the aggregate amount of
expenditures actually made by Lead Borrower and its Restricted Subsidiaries with
Internally Generated Cash during such period (including expenditures for the
payment of financing fees, taxes, rent and pension and other retirement
benefits) to the extent such expenditures are not expensed during such period,
(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid with Internally Generated Cash during such period that are required to be
made in connection with any prepayment of Indebtedness, (xi) Dividends made
pursuant to clause (xiii) of Section 10.03 or, to the extent used to service
Indebtedness of any Parent Company, clause (xv) of Section 10.03, and (xii) all
non-cash gains to the extent included in Consolidated Net Income for such period
(excluding any non-cash gains to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated Net
Income in any prior period).

“Excess Cash Flow Payment Date” shall mean the date occurring 10 Business Days
after the date on which the Borrower’s annual audited financial statements are
required to be delivered pursuant to Section 9.01(b) (commencing with respect to
the fiscal year ending December 31, 2019).

“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Flow Payment Date, the immediately preceding fiscal year of the Borrower.

“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.

-20-

--------------------------------------------------------------------------------

 

 

“Excluded Subsidiary” shall mean any Subsidiary of Lead Borrower that is (a) a
Foreign Subsidiary, (b) an Unrestricted Subsidiary, (c) a FSHCO, (d) not a
Wholly-Owned Subsidiary of Lead Borrower or one or more of its Wholly-Owned
Restricted Subsidiaries, (e) an Immaterial Subsidiary, (f) established or
created pursuant to Section 10.05(xi) and meeting the requirements of the
proviso thereto; provided that such Subsidiary shall only be an Excluded
Subsidiary for the period prior to such acquisition, (g) prohibited (but only
for so long as such Subsidiary would be prohibited) by applicable law, rule or
regulation from guaranteeing the facilities under this Agreement, or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee, in each case, unless such consent,
approval, license or authorization has been received (but without obligation to
seek the same), (h) prohibited (but only for so long as such Subsidiary would be
prohibited) from guaranteeing the Obligations by any contractual obligation in
existence (x) on the Closing Date or (y) at the time of the acquisition of such
Subsidiary after the Closing Date (to the extent such prohibition was not
entered into in contemplation of such acquisition), (i) a Subsidiary with
respect to which a guarantee by it of the Obligations would result in a material
adverse tax consequence to Holdings, Lead Borrower or any of the Restricted
Subsidiaries, as reasonably determined in good faith by Lead Borrower and
notified in writing to the Administrative Agent, (j) a not-for-profit Subsidiary
or a Subsidiary regulated as an insurance company, (k) any other Subsidiary with
respect to which Lead Borrower and the Administrative Agent reasonably agree in
writing that the cost or other consequences of guaranteeing the Obligations
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, and (l) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a CFC or that is a FSHCO; provided that, notwithstanding the
above, (x) Lead Borrower may designate any Restricted Subsidiary that would
otherwise constitute an “Excluded Subsidiary” hereunder as a “Subsidiary
Guarantor” and cause such Subsidiary to execute the Guaranty Agreement as a
“Subsidiary Guarantor” (and from and after the execution of the Guaranty
Agreement, such Subsidiary shall no longer constitute an “Excluded Subsidiary”
unless released from its obligations under the Guaranty Agreement as a
“Subsidiary Guarantor” in accordance with the terms hereof and thereof; provided
that such Restricted Subsidiary shall not be released solely on the basis that
it was not required to become a Guarantor) so long as the Administrative Agent
has consented to such designation, and such Subsidiary shall grant a perfected
lien on substantially all of its assets to the Collateral Agent for the benefit
of the Secured Creditors regardless of whether such Subsidiary is organized in a
jurisdiction other than the United States (notwithstanding anything to the
contrary in this Agreement), pursuant to arrangements reasonably agreed between
the Administrative Agent and Lead Borrower and subject to customary limitations
in such jurisdiction to be reasonably agreed to between the Administrative Agent
and Lead Borrower and (y) if a Subsidiary serves as a guarantor under the ABL
Credit Agreement or the Second Lien Credit Agreement or any refinancing of the
Second Lien Credit Agreement, then it shall not constitute an “Excluded
Subsidiary.” For the avoidance of doubt, no Borrower shall constitute an
Excluded Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Credit Parties) at the time the Guaranty
of such Guarantor becomes effective with respect to such Swap Obligation or (y)
as it relates to all or a portion of the grant by such Guarantor of a security
interest, any Swap Obligation if, and to the extent that, such Swap Obligation
(or such security interest in respect thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Credit Parties) at the time the
security interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) Taxes imposed on
(or measured by) its net income and franchise (and similar) Taxes imposed on it
in lieu of income Taxes, either pursuant to the laws of the jurisdiction in
which such recipient is organized or in which the principal office or applicable
lending office of such recipient is located (or any political subdivision
thereof) or as a result of

-21-

--------------------------------------------------------------------------------

 

 

any other present or former connection between it and the jurisdiction imposing
such Tax (other than a connection arising from such Administrative Agent, Lender
or other recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Term Loan or Credit
Document), (b) any branch profits Taxes under Section 884(a) of the Code or any
similar Tax imposed by any jurisdiction described in clause (a) above, (c) in
the case of a Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.13), any U.S. federal withholding Tax that (i) is imposed on
amounts payable to or for the account of such Lender at the time such Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent such recipient (or its assignor, if any) was entitled, immediately
before the designation of a new lending office (or assignment), to receive
additional amounts from the Credit Parties with respect to such withholding tax
pursuant to Section 5.04(a) or (ii) is attributable to such recipient’s failure
to comply with Section 5.04(b) or Section 5.04(c), (d) any Taxes imposed under
FATCA and (e) U.S. federal backup withholding Taxes pursuant to Code Section
3406.

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.14(a).

“Extended Term Loan Maturity Date” shall mean, with respect to any Tranche of
Extended Term Loans, the date specified as such in the applicable Extension
Amendment.

“Extended Term Loans” shall have the meaning provided in Section 2.14(a).

“Extending Term Loan Lender” shall have the meaning provided in Section 2.14(c).

“Extension” shall mean any establishment of Extended Term Loans pursuant to
Section 2.14 and the applicable Extension Amendment.

“Extension Amendment” shall have the meaning provided in Section 2.14(d).

“Extension Election” shall have the meaning provided in Section 2.14(c).

“Extension Request” shall have the meaning provided in Section 2.14(a).

“Extension Series” shall have the meaning provided in Section 2.14(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), any
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect to any of the foregoing and any Requirement of Law adopted
and any agreements entered into pursuant to any such intergovernmental
agreement.

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
reasonably determined by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.

“Financial Statements Date” shall have the meaning provided in Section 6.11.

-22-

--------------------------------------------------------------------------------

 

 

“First Lien/Second Lien Intercreditor Agreement” shall mean that certain First
Lien/Second Lien Intercreditor Agreement in the form of Exhibit M, dated as of
the Closing Date, by and among the Collateral Agent and the Second Lien
Collateral Agent, as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

“Foreign Asset Sale” shall have the meaning provided in Section 5.02(j).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by any Borrower or any one or more of its Restricted
Subsidiaries primarily for the benefit of employees of such Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Recovery Event” shall have the meaning provided in Section 5.02(j).

“Foreign Subsidiaries” shall mean each Subsidiary of a Borrower that is not a
Domestic Subsidiary.

“FSHCO” shall mean any Domestic Subsidiary that is a disregarded entity that has
no material assets other than Equity Interests in one or more Foreign
Subsidiaries that are CFCs.

“Governmental Authority” shall mean the government of the United States of
America, any other, supranational authority or nation or any political
subdivision thereof, whether state, provincial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Creditors” shall mean and include (x) each of the Lender Creditors,
(y) any Person that was the Administrative Agent, the Collateral Agent, any
Lender and any Affiliate of the Administrative Agent, the Collateral Agent or
any Lender (even if the Administrative Agent, the Collateral Agent or such
Lender subsequently ceases to be the Administrative Agent, the Collateral Agent
or a Lender under this Agreement for any reason) (i) at the time of entry into a
particular Designated Interest Rate Protection Agreement or Designated Treasury
Services Agreement or (ii) in the case of a Designated Interest Rate Protection
Agreement or Designated Treasury Services Agreement existing on the Closing
Date, on the Closing Date and (z) any other Secured Creditor.

“Guarantor” shall mean and include Holdings, each Borrower (other than with
respect to its own Obligations) and each Subsidiary Guarantor.

“Guaranty” shall mean, as to any Guarantor, the guarantees granted by such
Guarantor pursuant to the terms of the Guaranty Agreement.

“Guaranty Agreement” shall have the meaning provided in Section 6.10.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b)
any chemicals, materials or substances defined as or included in the definition
of “hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance regulated under any Environmental Law.

-23-

--------------------------------------------------------------------------------

 

 

“Holdings” shall have the meaning provided in the preamble hereto.

“HTA Canada” shall have the meaning provided in the recitals hereto.

“HTA New York” shall have the meaning provided in the recitals hereto.

“HTA Targets” shall have the meaning provided in the recitals hereto.

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of Lead Borrower
that, as of the end of the most recently ended Test Period, does not have, when
taken together with all other Immaterial Subsidiaries, (a) assets in excess of
5.00% of Consolidated Total Assets; or (b) revenues for the period of four
consecutive fiscal quarters ending on such date in excess of 5.00% of the
combined revenues of Lead Borrower and the Restricted Subsidiaries for such
period.

“Incremental Amount” shall mean, as of any date of determination, the sum of (a)
(i) the greater of $200,000,000 and 100% of Consolidated EBITDA of Lead Borrower
and its Restricted Subsidiaries for the most recently ended Test Period
(calculated on a Pro Forma Basis) (the “First Lien Fixed Dollar Incremental
Amount”) less (ii) the aggregate principal amount of Second Lien Incremental
Term Loans incurred under the Second Lien Fixed Dollar Incremental Amount prior
to such date, plus (b) (i) an amount (the “Prepayment Available Incremental
Amount”) equal to the sum of all voluntary prepayments of Term Loans,
Refinancing Notes and Indebtedness incurred pursuant to Section 10.04(xxvii)
(limited, in the case of any voluntary prepayment in accordance with the
provisions of Section 2.19 or Section 2.20 or similar provisions in the
definitive documentation with respect to such Refinancing Notes or other
Indebtedness, to the cash payment made by any Credit Party or Restricted
Subsidiary therefor) (in each case other than with the proceeds of long-term
Indebtedness (other than Indebtedness under the ABL Credit Agreement)) in each
case prior to such date; provided that no Incremental Term Loan or Indebtedness
incurred pursuant to Section 10.04(xxvii) in reliance on the Prepayment
Available Incremental Amount shall be secured on a greater priority basis than
that by which the Indebtedness so repaid and underlying such portion of the
Prepayment Available Incremental Amount so utilized was secured less (ii) the
aggregate principal amount of all Indebtedness incurred pursuant to Section 2.15
of the Second Lien Credit Agreement after the Closing Date to the extent such
Indebtedness was incurred in reliance upon the Unused First Lien Prepayment
Available Incremental Amount (as defined in the Second Lien Credit Agreement (as
in effect on the Closing Date), or any similar provision of any subsequent
Second Lien Credit Agreement, in each case, prior to such date, less (c) the
aggregate principal amount of Incremental Term Loans incurred pursuant to
Section 2.15(a)(v)(x) and Permitted Pari Passu Notes or Permitted Junior Debt
incurred pursuant to Section 10.04(xxvii)(A)(1) prior to such date (clauses (a),
(b) and (c), collectively, the “Fixed Dollar Incremental Amount”), plus (d) an
unlimited amount so long as either (i) (A) in the case of any Indebtedness
secured by a Lien on the Collateral that is pari passu with any Lien on the
Collateral securing the Obligations, the Consolidated First Lien Net Leverage
Ratio, determined on a Pro Forma Basis as of such date would not exceed either
(x) 4.20:1.00 or (y) at the election of Lead Borrower in connection with any
Permitted Acquisition or similar Investment permitted hereunder, the
Consolidated First Lien Net Leverage Ratio as of the end of the most recently
ended Test Period, (B) solely for purposes of Section 10.04(xxvii), in the case
of any Permitted Junior Debt consisting of Indebtedness secured by the
Collateral on a junior-lien basis relative to the Liens on such Collateral
securing the Obligations, the Consolidated Secured Net Leverage Ratio,
determined on a Pro Forma Basis as of such date would not exceed either (x)
5.20:1.00 or (y) at the election of Lead Borrower in connection with any
Permitted Acquisition or similar Investment permitted hereunder, the
Consolidated Secured Net Leverage Ratio as of the end of the most recently ended
Test Period or (C) solely for purposes of Section 10.04(xxvii), in the case of
any Permitted Junior Debt consisting of unsecured Indebtedness, the Consolidated
Total Net Leverage Ratio, determined on a Pro Forma Basis as of such date would
not either (x) exceed 5.20:1.00 or (y) at the election of Lead Borrower in
connection with any Permitted Acquisition or similar Investment permitted
hereunder, the Consolidated Total Net Leverage Ratio as of the end of the most
recently ended Test Period or (ii) the Consolidated Fixed Charge Coverage Ratio,
determined on a Pro Forma Basis as of such date would not be less than either
(x) 2.00:1.00 or (y) at the election of Lead Borrower in connection with any
Permitted Acquisition or similar Investment permitted hereunder, the
Consolidated Fixed Charge Coverage Ratio as of the end of the most recently
ended Test Period (amounts pursuant to this clause (d), the “Incurrence-Based
Incremental Amount” and each of clauses (d)(i)(A), (d)(i)(B), (d)(i)(C) and
(d)(ii), an “Incurrence-Based Incremental Facility Test”) (it being understood
that (1) the Borrowers may utilize the Incurrence-Based Incremental Amount prior
to the Fixed Dollar Incremental Amount and that amounts under each of the Fixed
Dollar Incremental Amount and the Incurrence-

-24-

--------------------------------------------------------------------------------

 

 

Based Incremental Amount may be used in a single transaction and (2) any amounts
utilized under the Fixed Dollar Incremental Amount shall be reclassified, as
Lead Borrower may elect from time to time, as incurred under the
Incurrence-Based Incremental Amount if the Borrower meets any applicable
Incurrence-Based Incremental Facility Test at such time on a Pro Forma Basis,
and if any applicable Incurrence-Based Incremental Facility Test would be
satisfied on a Pro Forma Basis as of the end of any subsequent Test Period after
the initial utilization under the Fixed Dollar Incremental Amount, such
reclassification shall be deemed to have automatically occurred whether or not
elected by Lead Borrower).

“Incremental Term Loan” shall have the meaning provided in Section 2.01(b).

“Incremental Term Loan Amendment” shall mean an amendment to this Agreement
among the Borrowers, the Administrative Agent and each Lender or Eligible
Transferee providing the Incremental Term Loan Commitments to be established
thereby, which amendment shall be not inconsistent with Section 2.15.

“Incremental Term Loan Borrowing Date” shall mean, with respect to each
Incremental Term Loan, each date on which Incremental Term Loans are incurred
pursuant to Section 2.01(b), which date shall be the date of the effectiveness
of the respective Incremental Term Loan Amendment pursuant to which such
Incremental Term Loans are to be made.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.15
on a given Incremental Term Loan Borrowing Date, in such amount as agreed to by
such Lender in the Incremental Term Loan Amendment delivered pursuant to Section
2.15, as the same may be terminated pursuant to Sections 4.02 and/or 11.

“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Term Loan Commitment on a given Incremental Term
Loan Borrowing Date, the satisfaction of each of the following conditions: (a)
no Event of Default then exists or would result therefrom (provided, that with
respect to any Incremental Term Loan Commitment requested with respect to any
Limited Condition Transaction, such requirement shall be limited to the absence
of an Event of Default pursuant to Section 11.01 or Section 11.05); (b) the
delivery by the relevant Credit Parties of such technical amendments,
modifications and/or supplements to the respective Security Documents as are
reasonably requested by the Collateral Agent to ensure that the additional
Obligations to be incurred pursuant to the Incremental Term Loan Commitments are
secured by, and entitled to the benefits of, the relevant Security Documents,
and each of the Lenders hereby agrees to, and authorizes the Collateral Agent to
enter into, any such technical amendments, modifications or supplements and (c)
the delivery by Lead Borrower to the Administrative Agent of an officer’s
certificate executed by a Responsible Officer certifying as to compliance with
preceding clause (a); it being understood that in no event shall any
representations and warranties contained herein and in the other Credit
Documents be required to be made or true and correct on any Incremental Term
Loan Borrowing Date except to the extent required by the Lenders providing such
Incremental Term Loan Commitment.

“Incremental Term Loan Lender” shall have the meaning provided in Section
2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person, (vi)
all obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement, any Treasury Services Agreement or under any similar type of
agreement and (vii) all Off-Balance Sheet Liabilities of such Person.
Notwithstanding the foregoing, Indebtedness shall not include (a) trade payables
and accrued expenses incurred by any Person in accordance with

-25-

--------------------------------------------------------------------------------

 

 

customary practices and in the ordinary course of business of such Person or (b)
earn-outs and contingent payments in respect of acquisitions except to the
extent that the liability on account of any such earn-outs or contingent payment
has become fixed, due and payable for more than 10 Business Days without being
paid and is required by U.S. GAAP to be reflected as a liability on the
consolidated balance sheet of Lead Borrower and its Restricted Subsidiaries.

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Indemnified Taxes” shall mean Taxes imposed on or with respect to any payment
by or on account of any obligation of any Credit Party under any Credit Document
other than (i) Excluded Taxes and (ii) Other Taxes.

“Independent Assets or Operations” shall mean, with respect to any Parent
Company, that such Parent Company’s total assets, revenues, income from
continuing operations before income taxes and cash flows from operating
activities (excluding in each case amounts related to its investment in Lead
Borrower and the Restricted Subsidiaries), determined in accordance with GAAP
and as shown on the most recent balance sheet of such Parent Company, is more
than 5.00% of such Parent Company’s corresponding consolidated amount.

“Initial Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the Incremental Term Loan Amendment relating thereto;
provided that the initial final maturity date for all Incremental Term Loans of
a given Tranche shall be the same date.

“Initial Maturity Date for Initial Term Loans” shall mean the date that is seven
years after the Closing Date, or if such date is not a Business Day, the next
preceding Business Day.

“Initial Public Offering” shall mean (a) the issuance by any Parent Company of
its common Equity Interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8 or S-4)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act, as amended. or (b) the acquisition, purchase, merger or
combination of the Lead Borrower or any Parent Company, by, or with, a publicly
traded special acquisition company or targeted acquisition company or any entity
similar to the foregoing or any subsidiary thereof that results in the Equity
Interests of the Lead Borrower or any Parent Company (or its successor by merger
or combination) being traded on a United States national securities exchange.

“Initial Term Loan” shall mean (a) prior to the Amendment No. 1 Incremental
Effective Date , the Term Loans made on the Closing Date pursuant to Section
2.01(a).(i) and (b) on and after the Amendment No. 1 Incremental Effective Date,
the Term Loans (I) made on the Closing Date pursuant to Section 2.01(a)(i) and
(II) made on the Amendment No. 1 Incremental Effective Date pursuant to
Amendment No. 1 and Section 2.01(a)(ii).

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 2.01 directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.02 and/or 11, including, without limitation, pursuant to Amendment
No. 1.

“Initial Tranche” shall have the meaning provided in the definition of the term
“Tranche.”

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Interest Determination Date” shall mean, with respect to any LIBO Rate Term
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Term Loan.

“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of Lead Borrower and its Restricted Subsidiaries in respect
of Indebtedness determined on a consolidated basis in accordance with U.S. GAAP,
including amortization or original issue discount on any Indebtedness and

-26-

--------------------------------------------------------------------------------

 

 

amortization of all fees payable in connection with the incurrence of such
Indebtedness, including, without limitation, the interest portion of any
deferred payment obligation and the interest component of any Capitalized Lease
Obligations, and, to the extent not included in such interest expense, any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and costs of surety bonds in connection with financing
activities.

“Interest Payment Date” shall mean (a) with respect to any Base Rate Term Loan,
the last day of each March, June, September and December and (b) with respect to
any LIBO Rate Term Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Internally Generated Cash” shall mean cash generated from Lead Borrower and its
Restricted Subsidiaries’ operations or borrowings under the ABL Credit
Agreement, any similar working capital facility permitted under Section 10.04 or
any Qualified Securitization Transaction or Receivables Facility permitted under
Section 10.04 and not representing (i) a reinvestment by Lead Borrower or any
Restricted Subsidiaries of the Net Sale Proceeds of any Asset Sale or Net
Insurance Proceeds of any Recovery Event, (ii) the proceeds of any issuance of
any Equity Interests or any Indebtedness of Lead Borrower or any Restricted
Subsidiary (excluding borrowings under the ABL Credit Agreement, any similar
working capital facility permitted under Section 10.04 or any Qualified
Securitization Transaction or Receivables Facility permitted under Section
10.04) or (iii) any credit received by Lead Borrower or any Restricted
Subsidiary with respect to any trade-in of property for substantially similar
property or any “like kind exchange” of assets.

“Investments” shall have the meaning provided in Section 10.05.

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“Latest Maturity Date” shall mean, at any time, the latest Maturity Date
applicable to any Term Loan hereunder at such time, including the latest
maturity date of any Incremental Term Loan, Refinancing Term Loan or Extended
Term Loan, in each case as extended in accordance with this Agreement from time
to time.

“LCT Election” shall have the meaning provided in Section 1.03.

“LCT Test Date” shall have the meaning provided in Section 1.03.

“Lead Arrangers” shall mean Bank of America, N.A. (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Morgan Stanley Senior
Funding, Inc., BMO Capital Markets Corp., Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., in their capacities as joint lead arrangers
and/or bookrunners for this Agreement.

“Lead Borrower” shall have the meaning provided in the preamble hereto.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.15,
2.18 or 13.04(b).

-27-

--------------------------------------------------------------------------------

 

 

“Lender Creditors” shall mean the Agents, the Lenders and the Indemnified
Persons.

“LIBO Rate” shall mean: (a) for any Interest Period, with respect to a LIBO Rate
Term Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, as published on the applicable
Bloomberg screenpage (or such other commercially available source providing such
quotations as may be designated) (the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and (b) for any
interest calculation with respect to a Base Rate Term Loan on any date, the rate
per annum equal to LIBOR, at approximately 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day; provided that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection herewith, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.  Notwithstanding any of the foregoing, the LIBO Rate shall not at any
time be less than 0.00% per annum.

“LIBO Rate Term Loan” shall mean each Term Loan which is designated as a Term
Loan bearing interest at the LIBO Rate by Lead Borrower at the time of the
incurrence thereof or conversion thereto.

“LIBOR Successor Rate” shall have the meaning assigned to such term in Section
2.16(a).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with Lead
Borrower).  

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).

“Limited Condition Acquisition” shall mean any acquisition (including by way of
merger) or similar Investment whose consummation is not conditioned on the
availability of, or on obtaining, financing.

“Limited Condition Transaction” shall mean any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness), the making of any Dividend and/or the making of any voluntary or
optional payment or prepayment on or redemption or acquisition for value of any
Indebtedness subject to Section 10.07(a).

“Limited Originator Recourse” shall mean a letter of credit, cash collateral
account or other such credit enhancement issued in connection with the
incurrence of Indebtedness by a Securitization Entity under a Qualified
Securitization Transaction, in each case, solely to the extent required to
satisfy Standard Securitization Undertakings.

“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
this Agreement.

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

-28-

--------------------------------------------------------------------------------

 

 

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, financial condition or results of operations of Lead Borrower
and its Restricted Subsidiaries, taken as a whole, (ii) a material and adverse
effect on the rights and remedies of the Administrative Agent and Collateral
Agent, on behalf of the Lenders, taken as a whole, under the Credit Documents or
(iii) a material and adverse effect on the ability of the Credit Parties, taken
as a whole, to perform their payment obligations under the Credit Documents.

“Material Real Property” shall mean each parcel of Real Property that is now or
hereafter owned in fee by any Credit Party that (together with any other parcels
constituting a single site or operating property) has a fair market value (as
determined by Lead Borrower in good faith) of at least $22,500,000.

“Maturity Date” shall mean (a) with respect to any Initial Term Loans that have
not been extended pursuant to Section 2.14, the Initial Maturity Date for
Initial Term Loans, (b) with respect to any Incremental Term Loans that have not
been extended pursuant to Section 2.14, the Initial Incremental Term Loan
Maturity Date applicable thereto and (c) with respect to any Tranche of Extended
Term Loans, the Extended Term Loan Maturity Date applicable thereto. For the
avoidance of doubt, the parties understand that no waiver of any Default, Event
of Default or mandatory prepayment shall constitute an extension of the Maturity
Date.

“Minimum Borrowing Amount” shall mean $1,000,000.

“Minimum Purchase Condition” shall have the meaning assigned to such term in
Section 2.19(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
leasehold deed of trust, deed to secure debt, leasehold deed to secure debt or
similar security instrument in form and substance reasonably satisfactory to the
Administrative Agent, in favor of the Collateral Agent for the benefit of the
Secured Creditors, as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time.

“Mortgaged Property” shall mean any Material Real Property of Lead Borrower or
any of its Restricted Subsidiaries which is required to be encumbered by a
Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA under which Lead Borrower
or a Restricted Subsidiary of Lead Borrower has any obligation or liability,
including on account of an ERISA Affiliate.

“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, an amount in cash equal to the gross cash proceeds received
by the respective Person from such incurrence, net of underwriting discounts,
commissions, fees and other costs of, and expenses associated with, such
incurrence.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, an
amount in cash equal to the gross cash proceeds received by the respective
Person in connection with such Recovery Event, net of (i) costs of, and expenses
associated with, such Recovery Event (including any costs incurred by Lead
Borrower or any of its Restricted Subsidiaries in connection with the
adjustment, settlement or collection of any claims of Lead Borrower or such
Restricted Subsidiary in respect thereof), (ii) any taxes paid or payable as a
result of such Recovery Event (including Lead Borrower’s good faith estimate of
any incremental income taxes that will be payable as a result of such Recovery
Event, including pursuant to tax sharing arrangements or any tax distributions),
(iii) required payments of any Indebtedness or other obligations (other than the
Loans and Indebtedness secured on a pari passu or junior basis to the Loans)
which are secured by the assets which were the subject of such Recovery Event or
would be in default under the terms thereof as a result of such theft, loss,
physical destruction, damage, taking or similar event underlying such Recovery
Event and (iv) to the extent such Recovery Event involves any theft, loss,
physical destruction, damage, taking or similar event with respect to
Investments made after the Closing Date, the permissibility of which was
contingent upon the utilization of the Available Amount, the portion of the
Available Amount so utilized in connection with such initial Investment.

-29-

--------------------------------------------------------------------------------

 

 

“Net Sale Proceeds” shall mean, with respect to any Asset Sale (including,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset
Sale), an amount in cash equal to the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such Asset Sale, net of
(i) costs of, and expenses associated with, such Asset Sale (including fees and
commissions), (ii) any taxes paid or payable as a result of such Asset Sale
(including Lead Borrower’s good faith estimate of any incremental income taxes
that will be payable as a result of such Asset Sale, including pursuant to tax
sharing arrangements or any tax distributions), (iii) payments of unassumed
liabilities relating to the assets sold and required payments of any
Indebtedness or other obligations (other than the Loans and Indebtedness secured
on a pari passu or junior basis to the Loans) which are secured by the assets
which were sold or would be in default under the terms thereof as a result of
such Asset Sale), (iv) amounts provided as a reserve in accordance with U.S.
GAAP against any liabilities under any indemnification obligation or purchase
price adjustment associated with such Asset Sale (provided that to the extent
and at the time any such amounts are released from such reserve to Lead Borrower
or any of its Restricted Subsidiaries, such amounts shall constitute Net Sale
Proceeds), (v) cash escrows from the sale price for such Asset Sale (provided
that to the extent and at the time any such amounts are released from escrow to
Lead Borrower or any of its Restricted Subsidiaries, such amounts shall
constitute Net Sale Proceeds) and (vi) to the extent such Asset Sale involves
any disposition of Investments made after the Closing Date, the permissibility
of which was contingent upon the utilization of the Available Amount, the
portion of the Available Amount so utilized in connection with such initial
Investment.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Term Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06(a).

“Notice Office” shall mean the office of the Administrative Agent set forth in
Schedule 13.03, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“Obligations” shall mean (i) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Credit Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Agent or Indemnified Person by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest on the Term Loans,
and to pay interest, fees, costs, charges, expenses, professional fees, and all
sums chargeable to any Credit Party or for which any Credit Party is liable as
indemnitor under the Credit Documents, whether or not evidenced by any note or
other instrument (in each case, including interest, fees and other amounts
accruing during any proceeding under any Debtor Relief Laws, regardless of
whether allowed or allowable in such proceeding) and (ii) liabilities and
indebtedness of Lead Borrower or any of its Restricted Subsidiaries owing under
any Designated Interest Rate Protection Agreement or Designated Treasury
Services Agreement (with respect to any Subsidiary Guarantor, other than any
Excluded Swap Obligation of such Subsidiary Guarantor) entered into by Lead
Borrower or any of its Restricted Subsidiaries, whether now in existence or
hereafter arising. Notwithstanding anything to the contrary contained above, (x)
obligations of any Credit Party or Restricted Subsidiary under any Designated
Interest Rate Protection Agreement or Designated Treasury Services Agreement
shall be secured and guaranteed pursuant to the Credit Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (y) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Designated Interest Rate Protection Agreement or Designated
Treasury Services Agreement.

“OFAC” shall mean the U.S. Treasury Department Office of Foreign Assets Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

-30-

--------------------------------------------------------------------------------

 

 

“Open Market Purchase” shall have the meaning provided in Section 2.20(a).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.13) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Term Loan or Credit Document).

“Parent Company” shall mean any direct or indirect parent company of Lead
Borrower (other than the Sponsor).

“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Pari Passu
Representatives for holders of Permitted Pari Passu Notes (or Permitted
Refinancing Indebtedness in respect thereof) providing that, inter alia, the
Liens on the Collateral in favor of the Collateral Agent (for the benefit of the
Secured Creditors) shall be pari passu with such Liens in favor of the Pari
Passu Representatives (for the benefit of the holders of Permitted Pari Passu
Notes (or Permitted Refinancing Indebtedness in respect thereof)), as such
intercreditor agreement may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. The Pari Passu Intercreditor Agreement shall be in a form
customary at such time for transactions of the type contemplated thereby and
otherwise reasonably satisfactory to the Administrative Agent and Lead Borrower.

“Pari Passu Representative” shall mean, with respect to any series of Permitted
Pari Passu Notes (or Permitted Refinancing Indebtedness in respect thereof), the
trustee, collateral agent, security agent or similar agent under the indenture
or other agreement pursuant to which such Permitted Pari Passu Notes (or
Permitted Refinancing Indebtedness in respect thereof) are issued and each of
their successors in such capacities.

“Participant” shall have the meaning provided in Section 13.04(c).

“Participant Register” shall have the meaning provided in Section 13.04(c).

“Patent Security Agreement” shall have the meaning assigned to such term in the
Security Agreement.

“Patriot Act” shall have the meaning provided in Section 13.16.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall have the meaning provided in the Security
Agreement.

“Permitted Acquisition” shall mean the acquisition by Lead Borrower or any of
its Restricted Subsidiaries of an Acquired Entity or Business; provided that (i)
the Acquired Entity or Business acquired is in a business permitted by Section
10.09 and (ii) all applicable requirements of Section 9.14 are satisfied.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be reasonably
acceptable to the Administrative Agent in its reasonable discretion.

-31-

--------------------------------------------------------------------------------

 

 

“Permitted Holders” shall mean (i) the Sponsor, (ii) any Related Party of the
Sponsor and (iii) any “group” (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act or any successor provision) of which any of the
foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group,” such
Persons specified in clauses (i) or (ii) above, collectively, have beneficial
ownership, directly or indirectly, of more than 50% of the total voting power of
the voting stock of Lead Borrower or any of its direct or indirect parent
entities held by such “group.”

“Permitted Investment” shall have the meaning provided in Section 10.05.

“Permitted Junior Debt” shall mean any Permitted Junior Notes and any Permitted
Junior Loans.

“Permitted Junior Debt Documents” shall mean any Permitted Junior Notes
Documents and any Permitted Junior Loan Documents.

“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof.

“Permitted Junior Loans” shall mean any Indebtedness of Lead Borrower or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
(i) except as provided in clause (v) below, no such Indebtedness, to the extent
incurred by any Credit Party, shall be secured by any asset of Lead Borrower or
any of its Subsidiaries, (ii) no such Indebtedness, to the extent incurred by
any Credit Party, shall be guaranteed by any Person other than Holdings, a
Borrower or a Subsidiary Guarantor, (iii) no such Indebtedness shall be subject
to scheduled amortization or have a final stated maturity (excluding for this
purpose, interim loan financings that provide for automatic rollover, subject to
customary conditions, to Indebtedness otherwise meeting the maturity
requirements of this clause), in either case prior to the date occurring
ninety-one (91) days following the Latest Maturity Date as of the date such
Indebtedness was incurred, (iv) any “asset sale” mandatory prepayment provision
included in the agreement governing such Indebtedness, to the extent incurred by
any Credit Party, shall not prohibit Lead Borrower or the respective Subsidiary
from repaying obligations under this Agreement before prepaying or offering to
prepay such Indebtedness, (v) in the case of any such Indebtedness incurred by a
Credit Party that is secured, (a) such Indebtedness is secured only by assets
comprising Collateral on a junior-lien basis relative to the Liens on such
Collateral securing the Obligations of the Credit Parties, and not secured by
any property or assets of any Credit Party other than the Collateral, (b) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are necessary to reflect the
differing lien priorities or as otherwise reasonably satisfactory to the
Collateral Agent) and (c) a Junior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Additional
Intercreditor Agreement; provided that if such Indebtedness is the initial
incurrence of Permitted Junior Debt that is secured by assets of any Credit
Party, then the Administrative Agent, the Collateral Agent and the Junior
Representative for such Indebtedness shall have executed and delivered, and each
Credit Party shall have acknowledged, the Additional Intercreditor Agreement and
(vi) to the extent incurred by any Credit Party, the covenants and events of
default, taken as a whole, shall not be materially more favorable to the lenders
providing such Permitted Junior Loans than the related provisions contained in
this Agreement; provided that (x) any such terms may be more favorable to the
extent they take effect after the Latest Maturity Date as of the date such
Indebtedness was incurred, and (y) in the event that any agreement evidencing
such Indebtedness contains financial maintenance covenants that are effective
prior to the Latest Maturity Date as of the date such Indebtedness was incurred,
the Borrowers shall have offered in good faith to enter into an amendment to
this Agreement to add any such financial covenants as are not then contained in
this Agreement (provided that a certificate of a Responsible Officer of Lead
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that Lead Borrower has determined
in good faith that such terms and conditions satisfy the requirement set out in
the foregoing clause (vi), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).

-32-

--------------------------------------------------------------------------------

 

 

“Permitted Junior Notes” shall mean any Indebtedness of Lead Borrower or any
Restricted Subsidiary in the form of notes and incurred pursuant to one or more
issuances of such notes; provided that (i) except as provided in clause (vii)
below, no such Indebtedness, to the extent incurred by any Credit Party, shall
be secured by any asset of Lead Borrower or any of its Subsidiaries, (ii) no
such Indebtedness, to the extent incurred by any Credit Party, shall be
guaranteed by any Person other than Holdings, a Borrower or a Subsidiary
Guarantor, (iii) no such Indebtedness shall be subject to scheduled amortization
or have a final stated maturity, in either case prior to the date occurring
ninety-one (91) days following the Latest Maturity Date as of the date such
Indebtedness was incurred, (iv) any “asset sale” offer to purchase covenant
included in the indenture governing such Indebtedness, to the extent incurred by
any Credit Party, shall not prohibit Lead Borrower or the respective Subsidiary
from repaying obligations under this Agreement before offering to purchase such
Indebtedness, (v) the indenture governing such Indebtedness shall not include
any financial maintenance covenants, (vi) the “default to other indebtedness”
event of default contained in the indenture governing such Indebtedness shall
provide for a “cross-acceleration” or a “cross-acceleration” and “cross-payment
default” rather than a “cross-default,” (vii) in the case of any such
Indebtedness incurred by a Credit Party that is secured, (a) such Indebtedness
is secured only by assets comprising Collateral on a junior-lien basis relative
to the Liens on such Collateral securing the Obligations of the Credit Parties,
and not secured by any property or assets of any Credit Party other than the
Collateral, (b) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
necessary to reflect the differing lien priorities or as otherwise reasonably
satisfactory to the Collateral Agent) and (c) a Junior Representative acting on
behalf of the holders of such Indebtedness shall have become party to the
Additional Intercreditor Agreement; provided that if such Indebtedness is the
initial incurrence of Permitted Junior Debt that is secured by assets of any
Credit Party, then the Administrative Agent, the Collateral Agent and the Junior
Representative for such Indebtedness shall have executed and delivered, and each
Credit Party shall have acknowledged, the Additional Intercreditor Agreement and
(viii) to the extent incurred by any Credit Party, the negative covenants and
events of default, taken as a whole, contained in the indenture governing such
Indebtedness shall not be materially more favorable to the holders of such
Permitted Junior Notes than the related provisions contained in this Agreement;
provided that any such terms may be more favorable to the extent they take
effect after the Latest Maturity Date as of the date such Indebtedness was
incurred (provided that a certificate of a Responsible Officer of Lead Borrower
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (viii), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof.

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Notes” shall mean and include (i) any Permitted Junior Notes and (ii)
any Permitted Pari Passu Notes.

“Permitted Pari Passu Notes” shall mean any Indebtedness of Lead Borrower or any
Restricted Subsidiary in the form of notes and incurred pursuant to one or more
issuances of such notes; provided that (i) no such Indebtedness, to the extent
incurred by any Credit Party, shall be guaranteed by any Person other than
Holdings, a Borrower or a Subsidiary Guarantor, (ii) no such Indebtedness shall
be subject to scheduled amortization or have a final stated maturity, in either
case prior to the Latest Maturity Date as of the date such Indebtedness was
incurred, (iii) any “asset sale” offer to purchase covenant included in the
indenture governing such Indebtedness, to the extent incurred by any Credit
Party, shall not prohibit Lead Borrower or the respective Subsidiary from
repaying

-33-

--------------------------------------------------------------------------------

 

 

obligations under this Agreement on at least a pro rata basis with such
Indebtedness from asset sale proceeds, (iv) the indenture governing such
Indebtedness shall not include any financial maintenance covenants, (v) the
“default to other indebtedness” event of default contained in the indenture
governing such Indebtedness shall provide for a “cross-acceleration” or a
“cross-acceleration” and “cross-payment default” rather than a “cross-default,”
(vi) (a) such Indebtedness is secured only by assets comprising Collateral on a
pari passu basis relative to the Liens on such Collateral securing the
Obligations of the Credit Parties, and not secured by any property or assets of
any Credit Party other than the Collateral, (b) the security agreements relating
to such Indebtedness are substantially the same in all material respects as the
Security Documents (or with such differences as are reasonably satisfactory to
the Collateral Agent) and (c) a Pari Passu Representative acting on behalf of
the holders of such Indebtedness shall have become party to the Pari Passu
Intercreditor Agreement; provided that if such Indebtedness is the initial issue
of Permitted Pari Passu Notes by a Credit Party, then the Administrative Agent,
the Collateral Agent and the Pari Passu Representative for such Indebtedness
shall have executed and delivered, and each Credit Party shall have
acknowledged, the Pari Passu Intercreditor Agreement and (vii) the negative
covenants and events of defaults, taken as a whole, contained in the indenture
governing such Indebtedness shall not be materially more favorable to the
holders of such Permitted Pari Passu Notes than the related provisions contained
in this Agreement; provided that any such terms may be more favorable to the
extent they take effect after the Latest Maturity Date as of the date such
Indebtedness was incurred (provided that a certificate of a Responsible Officer
of Lead Borrower delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that Lead Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set out in the foregoing clause (vii), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to Lead Borrower of an objection during such five Business Day
period (including a reasonable description of the basis upon which it objects)).

“Permitted Pari Passu Notes Documents” shall mean, after the execution and
delivery thereof, each Permitted Pari Passu Notes Indenture and the Permitted
Pari Passu Notes, in each case as the same may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof.

“Permitted Pari Passu Notes Indenture” shall mean any indenture or similar
agreement entered into in connection with the issuance of Permitted Pari Passu
Notes, as the same may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time in accordance with the terms hereof and
thereof.

“Permitted Refinancing Indebtedness” shall mean Indebtedness incurred by Lead
Borrower or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness, including any
previously issued Permitted Refinancing Indebtedness, so long as:

(1)the principal amount of such new Indebtedness does not exceed (a) the
principal amount of Indebtedness (including any unused commitments therefor that
are able to be drawn at such time) being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest and fees on such Refinanced Debt, plus (c)
the amount of any tender or redemption premium paid thereon or any penalty or
premium required to be paid under the terms of the instrument or documents
governing such Refinanced Debt and any costs, fees and expenses incurred in
connection with the issuance of such new Indebtedness and the Refinancing of
such Refinanced Debt;

(2)such Permitted Refinancing Indebtedness (excluding for this purpose, interim
loan financings that provide for automatic rollover, subject to customary
conditions, to Indebtedness otherwise meeting the requirements of this clause)
has a:

(a)Weighted Average Life to Maturity at the time such Refinancing Indebtedness
is incurred that is not less than the remaining Weighted Average Life to
Maturity of the applicable Refinanced Debt; and

-34-

--------------------------------------------------------------------------------

 

 

(b)final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date as of the date such Indebtedness was incurred);

(3)to the extent such Permitted Refinancing Indebtedness Refinances (a)
Indebtedness that is expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the subordination terms applicable
to the Refinanced Debt, (b) secured by Liens that are subordinated to the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is (i)
unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations on terms that are, taken as a whole, not materially less
favorable to the Lenders than the Lien subordination terms applicable to the
Refinanced Debt or (c) secured by Liens that are pari passu with the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is (i)
unsecured or (ii) secured by Liens that are pari passu or subordinated to the
Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Collateral sharing provisions
applicable to the Refinanced Debt; and

(4)subject to Section 10.01(vi), such Permitted Refinancing Indebtedness shall
not be secured by any assets or property of Lead Borrower or any Restricted
Subsidiary that does not secure the Refinanced Debt being Refinanced (plus
improvements and accessions thereon and proceeds in respect thereof);

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of Lead Borrower that is not a Borrower
or a Subsidiary Guarantor that refinances Indebtedness of a Borrower or a
Subsidiary Guarantor and (b) clause (2) of this definition will not apply to any
Refinancing of any Indebtedness under clause (iii) or (v) of Section 10.04.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) Lead
Borrower or a Restricted Subsidiary of Lead Borrower or with respect to which
Lead Borrower or a Restricted Subsidiary of Lead Borrower has, or may have, any
liability, including, for greater certainty, liability arising from an ERISA
Affiliate.

“Plan of Reorganization” shall have the meaning provided in
Section 13.04(j)(ii).

“Platform” shall mean Debt Domain, Intralinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system.

“Pledged Collateral” shall have the meaning provided in the Security Agreement.

“Prime Rate” shall mean the rate publicly announced from time to time by the
Administrative Agent as its “prime rate,” such “prime rate” to change when and
as such prime lending rate changes. The Prime Rate is set by the Administrative
Agent based upon various factors including Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Pro Forma Basis” shall mean, with respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the
Consolidated First Lien Net Leverage Ratio, Consolidated Fixed Charge Coverage
Ratio, Consolidated Secured Net Leverage Ratio and the Consolidated Total Net
Leverage Ratio and the

-35-

--------------------------------------------------------------------------------

 

 

calculation of Consolidated Total Assets, of any Person and its Restricted
Subsidiaries, as of any date, that pro forma effect will be given to the
Transaction, any acquisition, merger, consolidation, Investment, any issuance,
incurrence, assumption or repayment or redemption of Indebtedness (including
Indebtedness issued, incurred or assumed or repaid or redeemed as a result of,
or to finance, any relevant transaction and for which any such test, financial
ratio, basket or covenant is being calculated) (but excluding the identifiable
proceeds of any Indebtedness being incurred substantially simultaneously
therewith or as part of the same transaction or series of related transactions
for purposes of netting cash to calculate the applicable ratio), any issuance or
redemption of preferred stock, all sales, transfers and other dispositions or
discontinuance of any Subsidiary, line of business, division, segment or
operating unit, any operational change (including the entry into any material
contract or arrangement) or any designation of a Restricted Subsidiary to an
Unrestricted Subsidiary or of an Unrestricted Subsidiary to a Restricted
Subsidiary, in each case that have occurred during the four consecutive fiscal
quarter period of such Person being used to calculate such test, financial
ratio, basket or covenant (the “Reference Period”), or subsequent to the end of
the Reference Period but prior to such date or prior to or simultaneously with
the event for which a determination under this definition is made (including any
such event occurring at a Person who became a Restricted Subsidiary of the
subject Person or was merged or consolidated with or into the subject Person or
any other Restricted Subsidiary of the subject Person after the commencement of
the Reference Period), as if each such event occurred on the first day of the
Reference Period.

For purposes of making any computation referred to above:

(1)if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
Interest Rate Protection Agreements or Other Hedging Agreements applicable to
such Indebtedness);

(2)interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of Lead Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with U.S. GAAP;

(3)interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as Lead
Borrower may designate; and

(4)interest on any Indebtedness under a revolving credit facility computed on a
pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.

Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments, other than Specified Permitted Adjustments, that
consist of reductions in costs and other operating improvements or synergies
(whether added pursuant to this definition, the definition of “Pro Forma Cost
Savings” or otherwise added to Consolidated Net Income or Consolidated EBITDA)
shall be calculated in accordance with, and satisfy the requirements specified
in, the definition of “Pro Forma Cost Savings.”

“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into any material contract or arrangement) and acquisition synergies,
in each case, projected in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period) as
a result of actions taken on or prior to, or to be taken by Lead Borrower (or
any successor thereto) or any Restricted Subsidiary within 24 months of, the
date of such pro forma calculation, net of the amount of actual benefits
realized or expected to be realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such action; provided
that (a) such cost savings, operating expense reductions, operating improvements
and synergies are factually supportable and reasonably identifiable (as

-36-

--------------------------------------------------------------------------------

 

 

determined in good faith by a responsible financial or accounting officer, in
his or her capacity as such and not in his or her personal capacity, of Lead
Borrower (or any successor thereto)) and are reasonably anticipated to be
realized within 24 months after the date of such pro forma calculation and (b)
no cost savings, operating expense reductions, operating improvements and
synergies shall be added pursuant to this definition to the extent duplicative
of any expenses or charges otherwise added to Consolidated Net Income or
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that the aggregate amount added in respect of
the foregoing proviso (or otherwise added to Consolidated Net Income or
Consolidated EBITDA) shall no longer be permitted to be added back to the extent
the cost savings, operating expense reductions, operating improvements and
synergies have not been achieved within 24 months of the action or event giving
rise to such cost savings, operating expense reductions, operating improvements
and synergies.

“Projections” shall mean the detailed projected consolidated financial
statements of Lead Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” shall mean a Lender whose representatives may trade in securities
of Lead Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by Lead Borrower under the terms
of this Agreement.

“Qualified Preferred Stock” shall mean any preferred capital stock of Holdings
or Lead Borrower so long as the terms of any such preferred capital stock (x) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision prior to the 91st day after the Latest Maturity Date as of the
date such Qualified Preferred Stock was issued other than (i) provisions
requiring payment solely (or with provisions permitting Holdings or Lead
Borrower, as applicable, to opt to make payment solely) in the form of common
Equity Interests, Qualified Preferred Stock of Holdings or Lead Borrower or cash
in lieu of fractional shares, as applicable, or any Equity Interests of any
direct or indirect Parent Company of Holdings or Lead Borrower, as applicable,
(ii) provisions requiring payment solely as a result of a change of control or
asset sale, so long as any rights of the holders thereof upon the occurrence of
a change of control or asset sale are subject to the payment in full of all
Obligations in cash (other than unasserted contingent indemnification
obligations) or such payment is otherwise permitted by this Agreement (including
as a result of a waiver or amendment hereunder) and (iii) with respect to
preferred capital stock issued to any plan for the benefit of employees of
Holdings or Lead Borrower, as applicable, or its Subsidiaries or by any such
plan to such employees, provisions requiring the repurchase thereof in order to
satisfy applicable statutory or regulatory obligations and (y) give Holdings or
Lead Borrower the option to elect to pay such dividends or distributions on a
non-cash basis or otherwise do not require the cash payment of dividends or
distributions at any time that such cash payment is not permitted under this
Agreement or would result in an Event of Default hereunder.

“Qualified Securitization Transaction” shall mean any Securitization Transaction
of a Securitization Entity that meets the following conditions:

(1)the board of directors of Lead Borrower or the applicable Restricted
Subsidiary shall have determined in good faith that such Qualified
Securitization Transaction (including financing terms, covenants, termination
events or other provisions) is in the aggregate economically fair and reasonable
to Lead Borrower or the applicable Restricted Subsidiary;

(2)all sales of accounts receivable and related assets to the Securitization
Entity are made at fair market value (as determined in good faith by Lead
Borrower or the applicable Restricted Subsidiary) and may include Standard
Securitization Undertakings; and

(3)the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by Lead Borrower) and
may include Standard Securitization Undertakings and Limited Originator
Recourse.

-37-

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary, the grant of a security interest in
any accounts receivable of any Credit Party to secure Indebtedness or other
obligations under this Agreement, the ABL Credit Agreement or the Second Lien
Credit Agreement shall not be deemed a Qualified Securitization Transaction.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Receivables Assets” means (a) any accounts receivable and the proceeds thereof
owed to a Borrower or a Restricted Subsidiary subject to a Receivables Facility
and (b) all collateral securing such accounts receivable, all contracts and
contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with an accounts receivable factoring arrangement and which are, in each case,
sold, conveyed, assigned or otherwise transferred or pledged by a Borrower or a
Restricted Subsidiary to a commercial bank in connection with a Receivables
Facility.

“Receivables Facility” means an agreement between the Borrower or a Restricted
Subsidiary and a commercial bank that is entered into at the request of a
customer of the Borrower or a Restricted Subsidiary, pursuant to which (a) the
Borrower or such Restricted Subsidiary, as applicable, agrees to sell to such
commercial bank accounts receivable owing by such customer, together with
Receivables Assets related thereto, at a maximum discount, for each such account
receivable, not to exceed 5.0% of the face value thereof, and (b) the
obligations of the Borrower or such Restricted Subsidiary, as applicable,
thereunder are non-recourse (except for Securitization Repurchase Obligations)
to the Borrower and such Restricted Subsidiary.

“Recovery Event” shall mean the receipt by Lead Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of Lead Borrower
or any of its Restricted Subsidiaries (but not by reason of any loss of revenues
or interruption of business or operations caused thereby) and (ii) under any
policy of insurance required to be maintained under Section 9.03, in each case
to the extent such proceeds or awards do not constitute reimbursement or
compensation for amounts previously paid by Lead Borrower or any of its
Restricted Subsidiaries in respect of any such event.

“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis.”

“Refinanced Debt” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness.”

“Refinancing Effective Date” shall have the meaning specified in Section
2.18(a).

“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof.

“Refinancing Notes” shall mean Permitted Junior Debt or Permitted Pari Passu
Notes (or Indebtedness that would constitute Permitted Junior Debt or Permitted
Pari Passu Notes except as a result of a failure to comply with any maturity or
amortization requirement applicable thereto), in each case, that constitute
Permitted Refinancing Indebtedness in respect of any Term Loans.

“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.

“Refinancing Term Loan Amendment” shall have the meaning specified in Section
2.18(c).

-38-

--------------------------------------------------------------------------------

 

 

“Refinancing Term Loan Commitments” shall mean one or more commitments hereunder
to provide a new Tranche of Refinancing Term Loans or Refinancing Term Loans
under an existing Tranche of Term Loans.

“Refinancing Term Loan Lender” shall have the meaning specified in Section
2.18(b).

“Refinancing Term Loan Series” shall have the meaning specified in Section
2.18(b).

“Refinancing Term Loans” shall have the meaning specified in Section 2.18(a).

“Register” shall have the meaning provided in Section 13.04(b)(iv).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Rejection Notice” shall have the meaning assigned to such term in Section
5.02(k).

“Related Party” shall mean (a) with respect to Platinum Equity Advisors, LLC,
(i) any investment fund controlled by or under common control with Platinum
Equity Advisors, LLC, any officer or director of the foregoing persons, or any
entity controlled by any of the foregoing persons and (ii) any spouse or lineal
descendant (including by adoption or stepchildren) of the officers and directors
referred to in clause (a)(i); (b) with respect to any officer of Lead Borrower
or its Subsidiaries, (i) any spouse or lineal descendant (including by adoption
and stepchildren) of such officer and (ii) any trust, corporation or partnership
or other entity, in each case to the extent not an operating company, of which
an 80% or more controlling interest is held by the beneficiaries, stockholders,
partners or owners who are the officer, any of the persons described in clause
(b)(i) above or any combination of these identified relationships and (c) with
respect to any Agent, such Agent’s Affiliates and the respective directors,
officers, employees, agents and advisors of such Agent and such Agent’s
Affiliates.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, of any Hazardous Material into, through
or upon the Environment or within, from or into any building, structure,
facility or fixture.

“Relevant Public Company” shall mean the Parent Company that is the registrant
with respect to, at any time on and after an Initial Public Offering, the Parent
Company whose equity is traded on a United States national securities exchange.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Repricing Transaction” shall mean (1) the incurrence by Lead Borrower or any of
its Restricted Subsidiaries of any Indebtedness in the form of syndicated term
loans secured by the Collateral on a pari passu basis relative to the Liens on
such Collateral securing the Obligations (including, without limitation, any new
or additional term loans under this Agreement (including Refinancing Term
Loans), whether incurred directly or by way of the conversion of Initial Term
Loans into a new tranche of replacement term loans under this Agreement) (i)
having an Effective Yield that is less than the Effective Yield for Initial Term
Loans, (ii) the proceeds of which are used to prepay (or, in the case of a
conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of

-39-

--------------------------------------------------------------------------------

 

 

Initial Term Loans or (2) an amendment to this Agreement resulting in an
effective reduction in the Applicable Margin for Initial Term Loans (with such
determination to be made in the reasonable judgment of the Administrative Agent,
consistent with generally accepted financial practices), in each case, to the
extent the primary purpose of such incurrence or amendment is to reduce the
Effective Yield applicable to the Initial Term Loans; provided that any
prepayment, replacement or amendment in connection with a Change of Control,
Initial Public Offering or acquisition or Investment not permitted by this
Agreement or permitted but with respect to which Lead Borrower has determined in
good faith that this Agreement will not provide sufficient flexibility for the
operation of the combined business following consummation thereof shall not
constitute a Repricing Transaction.

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Term Loans as of any date of determination represents
greater than 50% of the sum of all outstanding principal of Term Loans of
Non-Defaulting Lenders at such time.

“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given pursuant to Section 2, any other officer or employee of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Credit Party designated in or pursuant to an agreement between the
applicable Credit Party and the Administrative Agent; provided that, with
respect to compliance with financial covenants, “Responsible Officer” shall mean
the chief financial officer, treasurer or controller of Lead Borrower, or any
other officer of Lead Borrower having substantially the same authority and
responsibility.

“Restricted Subsidiary” shall mean each Subsidiary of Lead Borrower other than
any Unrestricted Subsidiaries. Each Subsidiary of Lead Borrower that is a
Borrower shall constitute a Restricted Subsidiary.

“Retained Declined Proceeds” shall have the meaning provided in Section 5.02(k).

“Retained ECF Percentage” shall mean, with respect to any Excess Cash Flow
Payment Period (a) 100% minus (b) the Applicable ECF Prepayment Percentage with
respect to such Excess Cash Flow Payment Period.

“Retained Excess Cash Flow Amount” shall mean, with respect to any Excess Cash
Flow Payment Period, an amount (which shall not be less than zero) equal to the
Retained ECF Percentage multiplied by Excess Cash Flow for such Excess Cash Flow
Payment Period.

“Returns” shall have the meaning provided in Section 8.09.

“S&P” shall mean S&P Global Ratings, a division of S&P Global Inc., and any
successor owner of such division.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by Lead Borrower or any of its Restricted Subsidiaries
of real or personal property which has been or is to be sold or transferred by
Lead Borrower or such Restricted Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person in
connection therewith.

“Sanctioned Country” shall mean a country, region or territory that at any time
is the subject or target of any comprehensive territorial Sanctions (as of the
Closing Date, the Crimea region of the Ukraine, Cuba, Iran, North Korea and
Syria).

-40-

--------------------------------------------------------------------------------

 

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Scheduled Repayment” shall have the meaning provided in Section 5.02(a).

“Scheduled Repayment Date” shall have the meaning provided in Section 5.02(a).

“Scheduled Unavailability Date” shall have the meaning provided in Section
2.16(a).

“SEC” shall have the meaning provided in Section 9.01(g).

“Second Lien Collateral Agent” shall mean Bank of America, as collateral agent
under the Second Lien Credit Agreement or any successor thereto acting in such
capacity.

“Second Lien Credit Agreement” shall mean (i) that certain Second Lien Term Loan
Credit Agreement, as in effect on the Closing Date and as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof (including by reference to the
ABL Intercreditor Agreement and the First Lien/Second Lien Intercreditor
Agreement) and thereof, among Holdings, the Borrowers, certain lenders party
thereto and Bank of America, as the administrative agent and collateral agent
and (ii) any Permitted Refinancing Indebtedness in respect thereof (unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Second Lien Credit Agreement hereunder). Any reference to the Second Lien
Credit Agreement hereunder shall be deemed a reference to any Second Lien Credit
Agreement then in existence.

“Second Lien Credit Documents” shall have the meaning ascribed to the term
“Credit Documents” in the Second Lien Credit Agreement.

“Second Lien Fixed Dollar Incremental Amount” shall have the meaning ascribed to
such term in the Second Lien Credit Agreement.

“Second Lien Incremental Term Loans” shall have the meaning provided in Section
10.04(i).

“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b);
provided that with respect to the fiscal years of each of the Lead Borrower and
the HTA Targets ending December 31, 2017, “Section 9.01 Financials” shall mean
both the 2017 ATS Financial Statements and the 2017 HTA Target Financial
Statements together and any reference to the delivery thereof shall be deemed to
be a reference to the first date or time on which both the 2017 ATS Financial
Statements and the 2017 HTA Target Financial Statements have been delivered to
the Administrative Agent.

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

-41-

--------------------------------------------------------------------------------

 

 

“Securitization Assets” shall mean (a) the accounts receivable subject to a
Securitization Transaction and the proceeds thereof and (b) all collateral
securing such accounts receivable, all contracts and contract rights, guaranties
or other obligations in respect of such accounts receivable, lockbox accounts
and records with respect to such accounts receivable and any other assets
customarily transferred (or in respect of which security interests are
customarily granted), together with accounts receivable in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged by Lead Borrower or any Restricted
Subsidiary in connection with a Securitization Financing.

“Securitization Entity” shall mean a Wholly-Owned Restricted Subsidiary of Lead
Borrower (or another Person formed for the purposes of engaging in a Qualified
Securitization Transaction with Lead Borrower in which Lead Borrower or any
Restricted Subsidiary of Lead Borrower makes an Investment and to which Lead
Borrower or any Restricted Subsidiary of Lead Borrower transfers Securitization
Assets) that is designated by the board of directors of Lead Borrower (as
provided below) as a Securitization Entity and engages in no activities other
than in connection with the financing of Securitization Assets and:

(1)no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (a) is guaranteed by Lead Borrower or any of its
Subsidiaries (other than the Securitization Entity) (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings or Limited Originator
Recourse), (b) is recourse to or obligates Lead Borrower or any of its
Subsidiaries (other than the Securitization Entity) in any way other than
pursuant to Standard Securitization Undertakings or Limited Originator Recourse
or (c) subjects any asset of Lead Borrower or any of its Subsidiaries (other
than the Securitization Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse;

(2)with which neither Lead Borrower nor any of its Subsidiaries has any material
contract, agreement, arrangement or understanding other than on terms not
materially less favorable to Lead Borrower or such Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of Lead
Borrower; and

(3)to which neither Lead Borrower nor any of its Subsidiaries has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization Entity
in connection with any Qualified Securitization Transaction or a Receivables
Facility.

“Securitization Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Securitization Transaction or a Receivables Facility,
as applicable, to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

“Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by Lead Borrower, any of its Restricted
Subsidiaries or a Securitization Entity pursuant to which Lead Borrower, such
Restricted Subsidiary or such Securitization Entity may sell, convey or
otherwise transfer to, or grant a security interest in for the benefit of, (1) a
Securitization Entity, Lead Borrower or any of its Restricted Subsidiaries which
subsequently transfers to a Securitization Entity (in the case of a transfer by
Lead Borrower or such Restricted Subsidiary) and (2) any other Person (in the
case of transfer by a Securitization Entity), any accounts receivable (whether
now existing or arising or acquired in the future) of Lead Borrower or any of
its Restricted Subsidiaries which arose in the ordinary course of business of
Lead Borrower or such Restricted Subsidiary, and any assets related thereto,
including, without limitation, all collateral securing such accounts receivable,
all contracts and contract rights and all guarantees or other obligations in
respect of such accounts receivable, proceeds of such accounts receivable and
other assets (including contract rights) which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable.

-42-

--------------------------------------------------------------------------------

 

 

“Security Agreement” shall have the meaning provided in Section 6.09.

“Security Document” shall mean and include each of the Security Agreement, each
Mortgage and, after the execution and delivery thereof, each Additional Security
Document.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by Lead Borrower and its Restricted Subsidiaries
on the Closing Date (after giving effect to the Transaction) or any business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (ii) the present fair saleable value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (iii) such Person and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities (including, without limitation,
contingent and subordinated liabilities) as they become absolute and mature in
the ordinary course of business on their respective stated maturities and are
otherwise “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances; and (iv) such
Person and its Subsidiaries on a consolidated basis have, and will have,
adequate capital with which to conduct the business they are presently
conducting and reasonably anticipate conducting.

“Specified Permitted Adjustments” shall mean all adjustments identified in the
calculation of “Pro Forma Adjusted EBITDA” in the confidential information
memorandum for the Initial Term Loans to the extent such adjustments, without
duplication, continue to be applicable to the reference period (it being
understood that such adjustments shall be calculated net of the amount of actual
benefits realized or expected to be realized during such reference period that
are otherwise included in the calculation of Consolidated EBITDA).

“Specified Representations” shall mean the representations and warranties of the
Credit Parties set forth in Sections 8.02, 8.03(iii) (in the case of any Tranche
of Term Loans with respect to which such Specified Representations are made,
limited to the incurrence of such Tranche of Term Loans in the case of the
Borrowers, the provision or reaffirmation of the applicable Guaranty in the case
of each Guarantor and the grant or reaffirmation of the Liens in the Collateral
to the Collateral Agent for the benefit of the Secured Creditors in the case of
all Credit Parties), 8.05(b), 8.08(c) (in the case of any Tranche of Term Loans
with respect to which such Specified Representations are made, limited to the
incurrence and use of proceeds thereof), 8.08(d) (in the case of any Tranche of
Term Loans with respect to which such Specified Representations are made,
limited to the incurrence and use of proceeds thereof), 8.11, 8.15 (in the case
of any Tranche of Term Loans with respect to which such Specified
Representations are made, limited to the incurrence and use of proceeds thereof
and solely with respect to Patriot Act, OFAC, FCPA, Sanctions and other
anti-terrorism, anti-money laundering and Anti-Corruption Laws) and 8.16.

“Sponsor” shall mean Platinum Equity Advisors, LLC and its Affiliates (excluding
any operating portfolio company thereof).

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by Lead
Borrower or any of its Subsidiaries which Lead Borrower has determined in good
faith to be customary in a Securitization Transaction including, without
limitation, those relating to the servicing of the assets of a Securitization
Entity, it being understood that any Securitization Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.

-43-

--------------------------------------------------------------------------------

 

 

“Subordinated Indebtedness” shall mean any Indebtedness that is expressly
subordinated in right of payment to the Obligations.

“Subsequent Transaction” shall have the meaning provided in Section 1.03.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Guarantor” shall mean each Restricted Subsidiary that is not a
Borrower in existence on the Closing Date (after giving effect to the
Transaction) other than any Excluded Subsidiary, as well as each Restricted
Subsidiary that is not a Borrower established, created or acquired after the
Closing Date which becomes a party to the Guaranty Agreement in accordance with
the requirements of this Agreement or the provisions of the Guaranty Agreement.

“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the percentage “50%” contained therein were changed to
“66-2/3%.”

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Target Person” shall have the meaning provided in Section 10.05.

“Tax Group” shall have the meaning provided in Section 10.03(vi)(B).

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.

“Term Loan Commitment” shall mean, for each Lender, its Initial Term Loan
Commitment (including any 2018 Additional Term Commitment), its Refinancing Term
Loan Commitment or its Incremental Term Loan Commitment.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.

“Term Loans” shall mean the Initial Term Loans, each Incremental Term Loan, each
Refinancing Term Loan and each Extended Term Loan.

“Term Note” shall have the meaning provided in Section 2.05(a).

-44-

--------------------------------------------------------------------------------

 

 

“Test Period” shall mean each period of four consecutive fiscal quarters of Lead
Borrower (in each case taken as one accounting period) for which Section 9.01
Financials have been (or were required to be) delivered or are otherwise
internally available; provided that, until the first such Section 9.01
Financials are (or are required to be) delivered hereunder or are otherwise
internally available, “Test Period” shall mean the four consecutive fiscal
quarters of Lead Borrower for which financial statements have been delivered
pursuant to Section 6.11.

“Threshold Amount” shall mean $45,000,000.

“Total Commitment” shall mean, at any time, the sum of the Total Initial Term
Loan Commitment, the Total Incremental Term Loan Commitment and the Total
Refinancing Term Loan Commitment.

“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.

“Total Refinancing Term Loan Commitment” shall mean, at any time, the sum of the
Refinancing Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Trademark Security Agreement” shall have the meaning assigned to such term in
the Security Agreement.

“Tranche” shall mean the respective facilities and commitments utilized in
making Initial Term Loans or Incremental Term Loans made pursuant to one or more
tranches designated pursuant to the respective Incremental Term Loan Amendments
in accordance with the relevant requirements specified in Section 2.15
(collectively, the “Initial Tranches” and, each, an “Initial Tranche”), and
after giving effect to the Extension pursuant to Section 2.14, shall include any
group of Extended Term Loans, extended, directly or indirectly, from the same
Initial Tranche and having the same Maturity Date, interest rate and fees and
after giving effect to any Refinancing Term Loan Amendment pursuant to Section
2.18, shall include any group of Refinancing Term Loans refinancing, directly or
indirectly, the same Initial Tranche having the same Maturity Date, interest
rate and fees; provided that only in the circumstances contemplated by Section
2.18(b), Refinancing Term Loans may be made part of a then existing Tranche of
Term Loans; provided further that only in the circumstances contemplated by
Section 2.15(c), Incremental Term Loans may be made part of a then existing
Tranche of Term Loans.

“Transaction” shall mean, collectively, (i) the consummation of the Closing Date
Refinancing and, at the election of Lead Borrower, the repayment, replacement or
refinancing of other Indebtedness of Lead Borrower and its Subsidiaries
(including the HTA Targets and their respective Subsidiaries) consisting of bank
guarantees and letters of credit that are otherwise permitted to remain
outstanding, (ii) the entering into of the Credit Documents and the incurrence
of Initial Term Loans on the Closing Date, (iii) the consummation of the
Acquisition pursuant to the terms of the Acquisition Agreement, (iv) entering
into the ABL Credit Agreement and the initial borrowings thereunder (if any) on
the Closing Date, (v) entering into the Second Lien Credit Agreement and the
incurrence of term loans thereunder on the Closing Date and (vi) the payment of
all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums, commissions and expenses
payable by Holdings, Lead Borrower and its Subsidiaries in connection with the
transactions described in clauses (i) through (vi) of the definition of
“Transaction.”

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Term Loan or a LIBO Rate
Term Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

-45-

--------------------------------------------------------------------------------

 

 

“Unaudited Financial Statements” shall have the meaning provided in Section
6.11.

“Undisclosed Administration” shall mean, in relation to a Lender or its direct
or indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
the Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
Lead Borrower listed on Schedule 1.01(B), except to the extent redesignated as a
Restricted Subsidiary in accordance with such Section 9.16, (ii) any other
Subsidiary of Lead Borrower designated by the board of directors of Lead
Borrower as an Unrestricted Subsidiary pursuant to Section 9.16 subsequent to
the Closing Date, except to the extent redesignated as a Restricted Subsidiary
in accordance with such Section 9.16 and (iii) any Subsidiary of an Unrestricted
Subsidiary pursuant to the foregoing clause (i) or (ii).

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.04(c).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than Lead Borrower and
its Subsidiaries under applicable law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

-46-

--------------------------------------------------------------------------------

 

 

1.02Terms Generally and Certain Interpretive Provisions. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require. All references herein to Sections, paragraphs,
clauses, subclauses, Exhibits and Schedules shall be deemed references to
Sections, paragraphs, clauses and subclauses of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Unless otherwise
expressly provided herein, (a) all references to documents, instruments and
other agreements (including the Credit Documents and organizational documents)
shall be deemed to include all subsequent amendments, restatements, amendments
and restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, amendments and restatements, supplements
and other modifications are not prohibited by any Credit Document and (b)
references to any law, statute, rule or regulation shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.03Limited Condition Transactions. Notwithstanding anything to the contrary in
this Agreement, in connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

(i)determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Consolidated First
Lien Net Leverage Ratio, Consolidated Fixed Charge Coverage Ratio, Consolidated
Secured Leverage Ratio and Consolidated Total Net Leverage Ratio (and, for the
avoidance of doubt, any financial ratio set forth in Section 2.15(a)); or

(ii)testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or Consolidated Total
Assets); or

(iii)determining other compliance with this Agreement (including the
determination that no Default or Event of Default (or any type of Default or
Event of Default) has occurred, is continuing or would result therefrom);

in each case, at the option of Lead Borrower (Lead Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be made (1) in the case of any acquisition (including
by way of merger) or similar Investment (including the assumption or incurrence
of Indebtedness in connection therewith), at the time of (or, in the case of any
calculation or any financial ratio or test, with respect to, or as of the last
day of, the most recently ended Test Period at the time of) either (x) the
execution of the definitive agreement with respect to such acquisition or
Investment, (y) the public announcement of an intention to make an offer in
respect of the target of such acquisition or Investment or (z) the consummation
of such acquisition or Investment, (2) in the case of any Dividend, at the time
of (or, in the case of any calculation or any financial ratio or test, with
respect to, or as of the last day of, the most recently ended Test Period at the
time of) (x) the declaration of such Dividend or (y) the making of such Dividend
and (3) in the case of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to Section
10.07(a), at the time of (or, in the case of any calculation or any financial
ratio or test, with respect to, or as of the last day of, the most recently
ended Test Period at the time of) (x) delivery of irrevocable (which may be
conditional) notice with respect to such payment or prepayment or redemption or
acquisition of such Indebtedness or (y) the making of such voluntary or optional
payment or prepayment on or redemption or acquisition for value of any
Indebtedness (the “LCT Test Date”), and if, for the Limited Condition
Transaction (and the other transactions to be entered into in connection
therewith), Lead Borrower or any of its Restricted Subsidiaries would have been
permitted to take such action on the relevant LCT Test Date in compliance with
such ratio, test or basket, such ratio, test or basket shall be deemed to have
been complied with. For the avoidance of doubt, if Lead Borrower has made an LCT
Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date would have failed to have been
complied with as a result of fluctuations in any such ratio, test or basket,
including due to fluctuations in

-47-

--------------------------------------------------------------------------------

 

 

Consolidated EBITDA or Consolidated Total Assets of Lead Borrower or the Person
subject to such Limited Condition Transaction, at or prior to the consummation
of the relevant transaction or action, such baskets, tests or ratios will not be
deemed to have failed to have been complied with as a result of such
fluctuations. If Lead Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any calculation of any ratio,
test or basket availability with respect to the incurrence of Indebtedness or
Liens, the making of Dividends, the making of any Permitted Investment, mergers,
the conveyance, lease or other transfer of all or substantially all of the
assets of Lead Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary (each, a “Subsequent Transaction”) following the relevant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement, public
announcement or irrevocable notice for such Limited Condition Transaction is
terminated, revoked or expires without consummation of such Limited Condition
Transaction, for purposes of determining whether such Subsequent Transaction is
permitted under this Agreement, any such ratio, test or basket shall be required
to be satisfied on a Pro Forma Basis assuming such Limited Condition Transaction
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.

1.04Classification and Reclassification. It is understood and agreed that any
Lien, sale, lease or other disposition of assets, Dividend, Indebtedness,
Investment, Affiliate transaction or prepayment of Indebtedness need not be
permitted solely by reference to one category of permitted Lien, sale, lease or
other disposition of assets, Dividend, Indebtedness, Investment, Affiliate
transaction or prepayment of Indebtedness under Sections 10.01, 10.02, 10.03,
10.04, 10.05, 10.06 and 10.07(a), respectively, but may instead be permitted in
part under any combination thereof (it being understood that Lead Borrower may
utilize amounts under any category that is subject to any financial ratio or
test, including the Consolidated First Lien Net Leverage Ratio, Consolidated
Fixed Charge Coverage Ratio, Consolidated Secured Leverage Ratio or Consolidated
Total Net Leverage Ratio, prior to amounts under any other category). For
purposes of determining compliance at any time with Sections 10.01 and 10.04, in
the event that any Lien or Indebtedness meets the criteria of more than one of
the categories of transactions or items permitted pursuant to any clause of such
Sections 10.01 and 10.04, Lead Borrower, in its sole discretion, may, from time
to time, classify or reclassify such transaction or item (or portion thereof)
and will only be required to include the amount and type of such transaction (or
portion thereof) in any one category. Reclassifications of any utilization of
the Incremental Amount shall occur automatically to the extent set forth in the
definition thereof.

Section 2.Amount and Terms of Credit.

2.01The Commitments.

(a)(i)On the Closing Date, certain Lenders made Initial Term Loans to the
Borrowers, which Initial Term Loans (i) were incurred by the Borrowers pursuant
to a single drawing on the Closing Date, (ii) were denominated in U.S. Dollars,
(iii) were and shall be, except as hereinafter provided, at the option of the
Lead Borrower, incurred and maintained as, and/or converted into, one or more
Borrowings of Base Rate Term Loans or LIBO Rate Term Loans, provided that except
as otherwise specifically provided in Section 2.10(b), all Initial Term Loans
comprising the same Borrowing shall at all times be of the same Type and (iv)
were made by each such Lender in that aggregate principal amount which did not
exceed the Initial Term Loan Commitment of such Lender on the Closing Date
(before giving effect to the termination thereof pursuant to Section
4.02(a)(i)).  Once repaid, Initial Term Loans may not be reborrowed.

(ii)(a) Subject to and upon the terms and conditions set forth herein and in
Amendment No. 1, each Lender with an Initial2018 Additional Term Loan Commitment
severally agrees to make an Initiala 2018 Additional Term  Loan or Initial2018
Additional Term  Loans to the Borrowers, which Initial2018 Additional
Term  Loans (i) shall be incurred by the Borrowers pursuant to a single drawing
on the ClosingAmendment No. 1 Incremental Effective Date, (ii) shall be
denominated in U.S. Dollars, (iii) shall, except as hereinafter provided, at the
option of Lead Borrower, be incurred and maintained as, and/or converted into,
one or more Borrowings of Base Rate Term Loans or LIBO Rate Term Loans; provided
that all Initial2018 Additional Term  Loans comprising the same Borrowing shall
at all times be of the same Type, and (iv) shall be made by each such Lender in
that aggregate principal amount which does not exceed the Initial2018 Additional
Term Loan Commitment of such Lender on the ClosingAmendment No. 1 Incremental
Effective Date (before giving effect to the termination thereof pursuant to
Section 4.02(a)(ii)).  Once repaid, Initial2018 Additional Term Loans may not be
reborrowed.

-48-

--------------------------------------------------------------------------------

 

 

(b)Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment from time to time severally agrees to
make term loans (each, an “Incremental Term Loan” and, collectively, the
“Incremental Term Loans”) to the Borrowers, which Incremental Term Loans (i)
shall be incurred pursuant to a single drawing on the applicable Incremental
Term Loan Borrowing Date, (ii) shall be denominated in U.S. Dollars, (iii)
shall, except as hereinafter provided, at the option of Lead Borrower, be
incurred and maintained as, and/or converted into one or more Borrowings of Base
Rate Term Loans or LIBO Rate Term Loans; provided that all Incremental Term
Loans of a given Tranche made as part of the same Borrowing shall at all times
consist of Incremental Term Loans of the same Type, and (iv) shall not exceed
for any such Incremental Term Loan Lender at any time of any incurrence thereof,
the Incremental Term Loan Commitment of such Incremental Term Loan Lender for
such Tranche (before giving effect to the termination thereof on such date
pursuant to Section 4.02(b)). Once repaid, Incremental Term Loans may not be
reborrowed.

(c)Each Lender may, at its option, make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not (i) affect in any manner the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement or
(ii) excuse or relieve any Lender from its Commitment to make any such Loan to
the extent not so made by such branch or Affiliate.

2.02Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Term Loans under any Tranche shall not be less than the Minimum
Borrowing Amount. More than one Borrowing may occur on the same date, but at no
time shall there be outstanding more than eight (8) Borrowings of LIBO Rate Term
Loans in the aggregate for all Tranches of Term Loans.

2.03Notice of Borrowing. Whenever the Borrowers desire to make a Borrowing of
Term Loans hereunder, Lead Borrower shall give the Administrative Agent at its
Notice Office at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of Base Rate Term Loans
to be made hereunder and at least three Business Days’ (or such shorter period
as the Administrative Agent shall agree in its sole and absolute discretion)
prior written notice (or telephonic notice promptly confirmed in writing) of
each LIBO Rate Term Loan to be made hereunder; provided that (a) in each case,
any such notice shall be deemed to have been given on a certain day only if
given before 12:00 Noon (New York City time) on such day (or such later time as
the Administrative Agent shall agree in it its sole and absolute discretion),
(b) in any event, any such notice with respect to Initial Term Loans to be
incurred on the Closing Date may be given (including in the case of any LIBO
Rate Borrowing) one Business Day prior to the Closing Date and (c) that if the
Borrowers wish to request LIBO Rate Loans having an Interest Period other than
one, two, three or six months in duration, or less than one month in duration
with the consent of the Administrative Agent, in each case as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m., four Business Days prior to the
requested date of such Borrowing, conversion or continuation, in each case,
having an Interest Period other than one, two, three or six months in duration,
whereupon the Administrative Agent shall give prompt notice to each applicable
Lender with a Commitment of the relevant Tranche of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify
Lead Borrower (which notice may be by telephone) whether or not the requested
Interest Period that is other than one, two, three or six months in duration has
been consented to by such Lenders or the Administrative Agent, as applicable.
Each such notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.11, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing by or on behalf of Lead Borrower, in the
form of Exhibit A-1 or such other form as may be approved by the Administrative
Agent including any form on an electronic platform or electronic transmission as
shall be approved by the Administrative Agent, appropriately completed by a
Responsible Officer of Lead Borrower to specify: (i) the aggregate principal
amount of the Term Loans to be made pursuant to such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) whether the respective
Borrowing shall consist of Initial Term Loans, Incremental Term Loans or
Refinancing Term Loans, (iv) whether the Term Loans being made pursuant to such
Borrowing are to be initially maintained as Base Rate Term Loans or LIBO Rate
Term Loans, (v) in the case of LIBO Rate Term Loans, the Interest Period to be
initially applicable thereto and (vi) the account of the Borrowers into which
the proceeds of such Term Loans shall be deposited or other wire instructions
therefor. The Administrative Agent shall promptly give each Lender of the
Tranche specified in the respective Notice of Borrowing, notice of such proposed
Borrowing, of such Lender’s proportionate share thereof (determined in
accordance with Section 2.07) and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

-49-

--------------------------------------------------------------------------------

 

 

2.04Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing, each Lender with a Commitment of the
relevant Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in U.S. Dollars and in
immediately available funds at the Notice Office, and the Administrative Agent
will make all funds so received by it in like funds as received by the
Administrative Agent by wire transfer of such funds to the account designated in
writing by Lead Borrower (including in any Notice of Borrowing) from time to
time. Unless the Administrative Agent shall have been notified by any Lender
prior to the date of any Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrowers a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify Lead Borrower and the
Borrowers shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrowers interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrowers until the date such corresponding amount
is recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking rules on
interbank compensation and (ii) if recovered from the Borrowers, the rate of
interest applicable to the relevant Borrowing, as determined pursuant to
Section 2.08. Nothing in this Section 2.04 shall be deemed to relieve any Lender
from its obligation to make Term Loans hereunder or to prejudice any rights
which the Borrowers may have against any Lender as a result of any failure by
such Lender to make Term Loans hereunder.

2.05Notes.

(a)Each Borrower’s obligation to pay the principal of, and interest on, the Term
Loans made by each Lender shall be evidenced in the Register maintained by the
Administrative Agent pursuant to Section 13.04 and shall, if requested by such
Lender, also be evidenced by a promissory note duly executed and delivered by
the Borrowers substantially in the form of Exhibit B, with blanks appropriately
completed in conformity herewith (each, a “Term Note”).

(b)Each Lender will note on its internal records the amount of each Term Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Term Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect each Borrower’s obligations in respect
of such Term Loans. For the avoidance of doubt, to the extent any conflict
arises between the records maintained pursuant to this Section and the Register,
the Register shall control.

(c)Notwithstanding anything to the contrary contained above in this Section 2.05
or elsewhere in this Agreement, Notes shall only be delivered to Lenders that at
any time specifically request the delivery of such Notes. No failure of any
Lender to request or obtain a Note evidencing its Term Loans to the Borrowers
shall affect or in any manner impair the obligations of the Borrowers to pay the
Term Loans (and all related Obligations) incurred by the Borrowers which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guarantees therefor
provided pursuant to the various Credit Documents. Any Lender that does not have
a Note evidencing its outstanding Term Loans shall in no event be required to
make the notations otherwise described in the preceding clause (b). At any time
when any Lender requests the delivery of a Note to evidence any of its Term
Loans, the Borrowers shall promptly execute and deliver to the respective Lender
the requested Note in the appropriate amount or amounts to evidence such Term
Loans.

-50-

--------------------------------------------------------------------------------

 

 

2.06Interest Rate Conversions.

(a)Lead Borrower shall have the option to convert, on any Business Day, all or a
portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Term Loans of a given Tranche made pursuant to one or more
Borrowings of one or more Types of Term Loans, into a Borrowing (of the same
Tranche) of another Type of Term Loan; provided that (i) except as otherwise
provided in Section 2.11, LIBO Rate Term Loans may be converted into Base Rate
Term Loans only on the last day of an Interest Period applicable to the Term
Loans being converted and no such partial conversion of LIBO Rate Term Loans, as
the case may be, shall reduce the outstanding principal amount of such LIBO Rate
Term Loans, made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount, (ii) to the extent the Required Lenders have, or the
Administrative Agent at the request of the Required Lenders has, so notified
Lead Borrower in writing, Base Rate Term Loans may not be converted into LIBO
Rate Term Loans if any Event of Default is in existence on the date of the
conversion, and (iii) no conversion pursuant to this Section 2.06 shall result
in a greater number of Borrowings of LIBO Rate Term Loans than is permitted
under Section 2.02. Such conversion shall be effected by Lead Borrower by giving
the Administrative Agent at the Notice Office prior to 12:00 Noon (New York City
time) at least three Business Days’ prior notice (in the case of any conversion
to or continuation of LIBO Rate Term Loans) or one Business Days’ notice (in the
case of any conversion to Base Rate Term Loans) (each, a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2 or such other form as may
be approved by the Administrative Agent including any form on an electronic
platform or electronic transmission as shall be approved by the Administrative
Agent, appropriately completed by a Responsible Officer of Lead Borrower to
specify the Term Loans of a given Tranche to be so converted, the Borrowing or
Borrowings pursuant to which such Term Loans were incurred and, if to be
converted into LIBO Rate Term Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Term Loans.

2.07Pro Rata Borrowings. All Borrowings of Term Loans under this Agreement,
subject to Section 2.10(d), shall be incurred from the Lenders pro rata on the
basis of such Lenders’ Commitments as the case may be. No Lender shall be
responsible for any default by any other Lender of its obligation to make Term
Loans hereunder, and each Lender shall be obligated to make the Term Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Term Loans hereunder.

2.08Interest.

(a)The Borrowers agree, jointly and severally, to pay interest in respect of the
unpaid principal amount of each Base Rate Term Loan (including with respect to
any LIBO Rate Term Loan converted into a Base Rate Term Loan pursuant to Section
2.06 or 2.09) made to the Borrowers hereunder from the date of Borrowing thereof
(or, in the circumstances described in the immediately preceding parenthetical,
from the date of conversion of the respective LIBO Rate Term Loan into a Base
Rate Term Loan) until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such Base Rate Term Loan
to a LIBO Rate Term Loan pursuant to Section 2.06 or 2.09, as applicable, at a
rate per annum which shall be equal to the sum of the Applicable Margin plus the
Base Rate, as in effect from time to time.

(b)The Borrowers agree, jointly and severally, to pay interest in respect of the
unpaid principal amount of each LIBO Rate Term Loan made to the Borrowers from
the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such LIBO Rate
Term Loan to a Base Rate Term Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin plus the
applicable LIBO Rate for such Interest Period.

(c)Upon the occurrence and during the continuance of any Event of Default under
Section 11.01 or 11.05 (x) overdue principal and, to the extent permitted by
law, overdue interest in respect of each Term Loan shall bear interest at a rate
per annum equal to (i) for Base Rate Term Loans and associated interest, 2.00%
per annum in excess of the Applicable Margin for Base Rate Term Loans plus the
Base Rate, (ii) for LIBO Rate Term Loans and associated interest, 2.00% per
annum in excess of the Applicable Margin for LIBO Rate Term Loans plus the LIBO
Rate and (y) overdue amounts with respect to Fees shall bear interest at a rate
per annum equal to 2.00% per annum in excess of the Applicable Margin for Base
Rate Term Loans plus the Base Rate, each as in effect from time to time, in each
case with such interest to be payable on demand.

-51-

--------------------------------------------------------------------------------

 

 

(d)Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) on each Interest Payment Date and (ii) on (w) the date of any
conversion of a LIBO Rate Term Loan to a Base Rate Term Loan (on the amount so
converted) prior to the last day of the Interest Period applicable thereto, (x)
the date of any prepayment or repayment thereof (on the amount prepaid or
repaid), (y) at maturity (whether by acceleration or otherwise) and (z) after
such maturity, on demand.

(e)Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBO Rate Term Loans and shall promptly notify Lead Borrower and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

(f)All interest hereunder and any Fees hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the Base
Rate at times when the Base Rate is based on the Prime Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Base Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

2.09Interest Periods. At the time Lead Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBO Rate Term Loan (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 Noon (New York City time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
LIBO Rate Term Loan (in the case of any subsequent Interest Period), Lead
Borrower shall have the right to elect the interest period (each, an “Interest
Period”) applicable to such LIBO Rate Term Loan, which Interest Period shall, at
the option of Lead Borrower be a one, two, three or six month period, or, if
agreed to by all Lenders, a twelve month period, or, if agreed to by the
Administrative Agent a period less than one month; provided that (in each case):

(i)all LIBO Rate Term Loans comprising a Borrowing shall at all times have the
same Interest Period;

(ii)the initial Interest Period for any LIBO Rate Term Loan shall commence on
the date of Borrowing of such LIBO Rate Term Loan (including, in the case of
LIBO Rate Term Loans, the date of any conversion thereto from a Borrowing of
Base Rate Term Loans) and each Interest Period occurring thereafter in respect
of such LIBO Rate Term Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii)if any Interest Period for a LIBO Rate Term Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv)if any Interest Period for a LIBO Rate Term Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBO Rate Term Loan would otherwise expire on a day which is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;

(v)unless the Required Lenders otherwise agree, no Interest Period for a LIBO
Rate Term Loan may be selected at any time when an Event of Default is then in
existence; and

(vi)no Interest Period in respect of any Borrowing of any Tranche of Term Loans
shall be selected which extends beyond the Maturity Date therefor.

Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, the initial Borrowing of the 2018 Additional Term Loans on the
Amendment No. 1 Incremental Effective Date shall be deemed to be of the same
Type as, and will have an Interest Period commencing on the date of the funding
of

-52-

--------------------------------------------------------------------------------

 

 

such 2018 Additional Term Loans and ending on the last day of the Interest
Period applicable to, the Initial Term Loans that are outstanding immediately
prior to the Amendment No. 1 Incremental Effective Date (or, if there is more
than one Interest Period applicable to such Initial Term Loans, the last day of
such Interest Periods as applied to the applicable portions of the 2018
Additional Term Loans on pro rata basis), and the LIBO Rate (if applicable)
applicable thereto will be deemed to be equal to the LIBO Rate applicable to the
Initial Term Loans that are outstanding immediately prior to the Amendment No. 1
Incremental Effective Date (or, if there is more than one LIBO Rate applicable
to the Initial Term Loans, such LIBO Rates as applied to the applicable portions
of the 2018 Additional Term Loans on a pro rata basis).

With respect to any LIBO Rate Term Loans, at the end of any Interest Period
applicable to a Borrowing thereof, Lead Borrower may elect to split the
respective Borrowing of a single Type under a single Tranche into two or more
Borrowings of different Types under such Tranche or combine two or more
Borrowings under a single Tranche into a single Borrowing of the same Type under
such Tranche, in each case, by Lead Borrower giving notice thereof together with
its election of one or more Interest Periods applicable thereto, in each case so
long as each resulting Borrowing (x) has an Interest Period which complies with
the foregoing requirements of this Section 2.09, (y) has a principal amount
which is not less than the Minimum Borrowing Amount applicable to Borrowings of
the respective Type and Tranche, and (z) does not cause a violation of the
requirements of Section 2.02. If by 12:00 Noon (New York City time) on the third
Business Day prior to the expiration of any Interest Period applicable to a
Borrowing of LIBO Rate Term Loans, Lead Borrower has failed to elect, or is not
permitted to elect, a new Interest Period to be applicable to such LIBO Rate,
Lead Borrower shall be deemed to have elected in the case of LIBO Rate Term
Loans, to convert such LIBO Rate Term Loans into Base Rate Term Loans with such
conversion to be effective as of the expiration date of such current Interest
Period.

2.10Increased Costs, Illegality, etc.

(a)In the event:

(i)the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) on any Interest Determination Date that, by
reason of any changes arising after the date of this Agreement affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of “LIBO Rate”; or

(ii)the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to Lead Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Lead Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of a LIBO Rate Term Loan shall be
ineffective and (ii) if any Notice of Borrowing requests a Borrowing of a LIBO
Rate Term Loan, such Borrowing shall be made as a Borrowing of a Base Rate Term
Loan.

(b)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;

(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii)subject any Lender or the Administrative Agent to any Taxes (other than (A)
Indemnified Taxes, (B) Excluded Taxes or (C) Other Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of

-53-

--------------------------------------------------------------------------------

 

 

the foregoing shall be to increase the cost to such Lender or the Administrative
Agent of making, continuing, converting or maintaining any Term Loan (or of
maintaining its obligation to make any such Term Loan) or to reduce the amount
of any sum received or receivable by such Lender or the Administrative Agent
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or the Administrative Agent, as the case may be, such
additional amount or amounts as will compensate such Lender or the
Administrative Agent, as the case may be, for such additional costs incurred or
reduction suffered.

(c)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Term Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(d)If any Lender determines that any Change in Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make, maintain or fund LIBO Rate Term Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, on notice thereof by such Lender to Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Term Loans or to convert Base Rate Term Loans to LIBO Rate
Term Loans shall be suspended until such Lender notifies the Administrative
Agent and Lead Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all LIBO Rate Term Loans of such Lender to Base Rate Term
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBO Rate Term Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Term Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

(e)A certificate of a Lender or the Administrative Agent setting forth the
amount or amounts necessary to compensate such Lender or the Administrative
Agent or its holding company, as the case may be, as specified in clause (b) or
(c) of this Section, and certifying that it is the general practice and policy
of such Lender to demand such compensation from similarly situated borrowers in
similar circumstances at such time to the extent it is legally permitted to do
so, shall be delivered to Lead Borrower and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Administrative Agent, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

(f)Failure or delay on the part of any Lender or the Administrative Agent to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Administrative Agent’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or the
Administrative Agent pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Administrative Agent, as the case may be, notifies Lead Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the Administrative Agent’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

2.11Compensation. The Borrowers agree, jointly and severally, to compensate each
Lender, upon its written request (which request shall set forth in reasonable
detail the basis for requesting such compensation and the calculation of the
amount of such compensation; it being understood that no Lender shall be
required to disclose (i) any confidential or price sensitive information, or
(ii) any other information, to the extent prohibited by any Requirement of Law),
for all losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by such Lender to fund its LIBO Rate Term
Loans but excluding loss of anticipated profits (and without giving effect to
the minimum

-54-

--------------------------------------------------------------------------------

 

 

“LIBO Rate”)) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, LIBO Rate Term Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation); (ii) if
any prepayment or repayment (including any prepayment or repayment made pursuant
to Section 5.01, Section 5.02 or as a result of an acceleration of the Term
Loans pursuant to Section 11) or conversion of any of its LIBO Rate Term Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any LIBO Rate Term Loans is not made on any
date specified in a notice of prepayment given by Lead Borrower; or (iv) as a
consequence of any other default by the Borrowers to repay LIBO Rate Term Loans
when required by the terms of this Agreement or any Note held by such Lender.

2.12Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(b), (c) or (d) or
Section 5.04 with respect to such Lender, it will, if requested by Lead
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Term Loans affected by
such event; provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12 shall affect
or postpone any of the obligations of the Borrowers or the right of any Lender
provided in Sections 2.10 and 5.04.

2.13Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender, (y)
upon the occurrence of an event giving rise to the operation of Section 2.10(b),
(c) or (d) or Section 5.04 with respect to such Lender or (z) in the case of a
refusal by a Lender to consent to proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), Lead
Borrower shall have the right to replace such Lender (the “Replaced Lender”)
with one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent (to the extent the Administrative Agent’s
consent would be required for an assignment to such Replacement Lender pursuant
to Section 13.04); provided that (i) at the time of any replacement pursuant to
this Section 2.13, the Replacement Lender shall enter into one or more
Assignment and Assumptions pursuant to Section 13.04(b) (and with all fees
payable pursuant to said Section 13.04(b) to be paid by the Replacement Lender
and/or the Replaced Lender (as may be agreed to at such time by and among Lead
Borrower, the Replacement Lender and the Replaced Lender) pursuant to which the
Replacement Lender shall acquire all of the Commitments and outstanding Term
Loans of, the Replaced Lender and, in connection therewith, shall pay to (x) the
Replaced Lender in respect thereof an amount equal to the sum of (I) an amount
equal to the principal of, and all accrued interest on, all outstanding Term
Loans of the respective Replaced Lender under each Tranche with respect to which
such Replaced Lender is being replaced and (II) an amount equal to all accrued,
but theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section
4.01 and (ii) all obligations of the Borrowers due and owing to the Replaced
Lender at such time (other than those specifically described in clause (i) above
in respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement. Upon receipt by the Replaced Lender of all amounts required to
be paid to it pursuant to this Section 2.13, the Administrative Agent shall be
entitled (but not obligated) and authorized to execute an Assignment and
Assumption on behalf of such Replaced Lender, and any such Assignment and
Assumption so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption, the payment of amounts
referred to in clauses (i) and (ii) above, recordation of the assignment on the
Register pursuant to Section 13.04 and, if so requested by the Replacement
Lender, delivery to the Replacement Lender of the appropriate Note or Notes
executed by the Borrowers, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 5.04, 12.07 and 13.01),
which shall survive as to such Replaced Lender with respect to actions or
occurrences prior to it ceasing to be a Lender hereunder.

2.14Extended Term Loans.

(a)Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.14, Lead Borrower may at any time and from time to time
request that all or a portion of any Tranche of Term Loans (each, an “Existing
Term Loan Tranche”), be converted to extend the scheduled maturity date(s) of
any payment of principal with respect to all or any portion of such Existing
Term Loan Tranche (any such Term Loans

-55-

--------------------------------------------------------------------------------

 

 

which have been so converted, “Extended Term Loans”) and to provide for other
terms consistent with this Section 2.14. In order to establish any Extended Term
Loans, Lead Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders under the applicable
Existing Term Loan Tranche) (each, an “Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which shall (x) be
identical as offered to each Lender under the relevant Existing Term Loan
Tranche (including as to the proposed interest rates and fees payable) and (y)
have the same terms as the Existing Term Loan Tranche from which such Extended
Term Loans are to be converted, except that: (i) all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization payments of principal of the Term
Loans of such Existing Term Loan Tranche to the extent provided in the
applicable Extension Amendment; (ii) the Effective Yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the Effective Yield
for the Term Loans of such Existing Term Loan Tranche; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the applicable Extension Amendment (immediately prior to the establishment of
such Extended Term Loans); (iv) Extended Term Loans may have mandatory
prepayment terms which provide for the application of proceeds from mandatory
prepayment events to be made first to prepay the Term Loans under the Existing
Term Loan Tranche from which such Extended Term Loans have been converted before
applying any such proceeds to prepay such Extended Term Loans; (v) Extended Term
Loans may have optional prepayment terms (including call protection and terms
which allow Term Loans under the relevant Existing Term Loan Tranche from which
such Extended Term Loans have been converted to be optionally prepaid prior to
the prepayment of such Extended Term Loans) as may be agreed by Lead Borrower
and the Lenders thereof and (vi) such Extended Term Loans may have other terms
(other than those described in the preceding clause (i) through (v)) that differ
from those of the Existing Term Loan Tranche, in each case, taken as a whole,
that are not materially more favorable to the Lenders providing such Extended
Term Loans than the provisions applicable to the Existing Term Loan Tranche or
as are otherwise reasonably satisfactory to the Administrative Agent. Any
Extended Term Loans converted pursuant to any Extension Request shall be
designated a series (each, an “Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that, subject to the requirements set forth
above, any Extended Term Loans converted from an Existing Term Loan Tranche may,
to the extent provided in the applicable Extension Amendment, be designated as
an increase in any previously established Tranche of Term Loans.

(b)[Reserved].

(c)Lead Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as to which the Administrative Agent
may consent) prior to the date on which Lenders under the Existing Term Loan
Tranche are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.14. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Tranche converted into Extended Term Loans pursuant to any Extension
Request. Any Lender (each, an “Extending Term Loan Lender”) wishing to have all
or a portion of its Term Loans under the Existing Term Loan Tranche subject to
such Extension Request converted into Extended Term Loans shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche which it has elected to request be converted into
Extended Term Loans (subject to any minimum denomination requirements imposed by
the Administrative Agent). Any Lender that does not respond to the Extension
Request on or prior to the date specified therein shall be deemed to have
rejected such Extension Request. In the event that the aggregate principal
amount of Term Loans under the applicable Existing Term Loan Tranche exceeds the
amount of Extended Term Loans requested pursuant to such Extension Request, Term
Loans of such Existing Term Loan Tranche, subject to such Extension Elections
shall either (i) be converted to Extended Term Loans of such Existing Term Loan
Tranche on a pro rata basis based on the aggregate principal amount of Term
Loans of such Existing Term Loan Tranche included in such Extension Elections,
subject to such rounding requirements as may be established by the
Administrative Agent or (ii) to the extent such option is expressly set forth in
the applicable Extension Request, be converted to Extended Term Loans upon an
increase in the amount of Extended Term Loans so that such excess does not
exist.

-56-

--------------------------------------------------------------------------------

 

 

(d)Extended Term Loans shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrowers, the Administrative
Agent and each Extending Term Loan Lender providing an Extended Term Loan
thereunder, which shall be consistent with the provisions set forth in Section
2.14(a) above (but which shall not require the consent of any other Lender). The
Administrative Agent shall promptly notify each relevant Lender as to the
effectiveness of each Extension Amendment. After giving effect to the Extension,
the Term Loans so extended shall cease to be a part of the Tranche they were a
part of immediately prior to the Extension.

(e)Extensions consummated by the Borrowers pursuant to this Section 2.14 shall
not constitute voluntary or mandatory payments or prepayments for purposes of
this Agreement. The Administrative Agent and the Lenders hereby consent to each
Extension and the other transactions contemplated by this Section 2.14
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
applicable Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 5.01, 5.02, 5.03,
13.02 or 13.06) or any other Credit Document that may otherwise prohibit any
Extension or any other transaction contemplated by this Section 2.14; provided
that such consent shall not be deemed to be an acceptance of any Extension
Request.

(f)Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) reasonably
necessary to (i) reflect the existence and terms of any Extended Term Loans
incurred pursuant thereto, (ii) modify the scheduled repayments set forth in
Section 5.02(a) with respect to any Existing Term Loan Tranche subject to an
Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans converted pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 5.02(a)), (iii) make such other changes to this
Agreement and the other Credit Documents consistent with the provisions and
intent of Section 13.12(d), (iv) establish new Tranches in respect of Term Loans
so extended and such technical amendments as may be necessary in connection with
the establishment of such new Tranches, in each case, on terms consistent with
this Section 2.14 and (v) effect such other amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and Lead Borrower, to effect the provisions
of this Section 2.14, and each Lender hereby expressly authorizes the
Administrative Agent to enter into any such Extension Amendment. In connection
with any Extension, the Credit Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the Latest Maturity Date so that such maturity date is
extended to the Latest Maturity Date (or such later date as may be advised by
local counsel to the Administrative Agent), to the extent required pursuant to
applicable local law.

2.15Incremental Term Loan Commitments.

(a)Lead Borrower may at any time and from time to time request that one or more
Lenders (or one or more Eligible Transferees who will become Lenders) provide
Incremental Term Loan Commitments to the Borrowers and, subject to the terms and
conditions contained in this Agreement and in the relevant Incremental Term Loan
Amendment, make Incremental Term Loans pursuant thereto; it being understood and
agreed, however, that (i) no Lender shall be obligated to provide an Incremental
Term Loan Commitment as a result of any such request by Lead Borrower, (ii) any
Lender (including any Eligible Transferee who will become a Lender) may so
provide an Incremental Term Loan Commitment without the consent of any other
Lender, (iii) each Tranche of Incremental Term Loan Commitments shall be
denominated in U.S. Dollars, (iv) the amount of Incremental Term Loan
Commitments made available pursuant to a given Incremental Term Loan Amendment
shall be in a minimum aggregate amount for all Lenders which provide an
Incremental Term Loan Commitment thereunder (including Eligible Transferees who
will become Lenders) of at least $25,000,000, (v) the aggregate principal amount
of any Incremental Term Loans on the date of the incurrence thereof shall not
exceed, when taken together with any incurrence of Permitted Pari Passu Notes or
Permitted Junior Debt pursuant to Section 10.04(xxvii)(A)(1) on such date, (x)
the then-remaining Fixed Dollar Incremental Amount as of the date of incurrence
plus (y) subject to the satisfaction of the applicable Incurrence-Based
Incremental Facility Test, any Incurrence-Based Incremental Amount that may be
incurred thereunder on such date, (vi) the proceeds of all Incremental Term
Loans incurred by the Borrowers may be used for any purpose not prohibited under
this Agreement, (vii) Lead Borrower shall specifically designate, in
consultation with the Administrative Agent, the Tranche of the Incremental Term
Loan

-57-

--------------------------------------------------------------------------------

 

 

Commitments being provided thereunder (which Tranche shall be a new Tranche
(i.e., not the same as any existing Tranche of Incremental Term Loans,
Incremental Term Loan Commitments or other Term Loans), unless the requirements
of Section 2.15(c) are satisfied), which designation shall be set forth in the
applicable Incremental Term Loan Amendment, (viii) if to be incurred as a new
Tranche of Incremental Term Loans, such Incremental Term Loans shall have the
same terms as each other Tranche of Term Loans as in effect immediately prior to
the effectiveness of the relevant Incremental Term Loan Agreement, except as to
purpose (which is subject to the requirements of the preceding clause (vi)) and
optional prepayment provisions and mandatory prepayment provisions (which are
governed by Section 5.02; provided that each new Tranche of Incremental Term
Loans shall be entitled to share in mandatory prepayments on a ratable basis
with the other Tranches of Term Loans (unless the holders of the Incremental
Term Loans of any Tranche agree to take a lesser share of any such
prepayments)); provided, however, that (I) the maturity and amortization of such
Tranche of Incremental Term Loans may differ, so long as such Tranche of
Incremental Term Loans shall have (a) a Maturity Date of no earlier than the
Latest Maturity Date as of the date such Indebtedness was incurred and (b) a
Weighted Average Life to Maturity of no less than the Weighted Average Life to
Maturity as then in effect for the Tranche of then outstanding Term Loans with
the then longest Weighted Average Life to Maturity (in each case of the
foregoing clauses (a) and (b), excluding for this purpose, interim loan
financings that provide for automatic rollover, subject to customary conditions,
to Indebtedness otherwise meeting the requirements of this clause (I)), (II) the
Effective Yield applicable to such Tranche of Incremental Term Loans may differ
from that applicable to the then outstanding Tranches of Term Loans, with the
Effective Yield applicable thereto to be specified in the respective Incremental
Term Loan Amendment; provided, however, that if the Effective Yield for any such
Incremental Term Loans incurred prior the date that is six (6) months after the
Closing Date, exceeds the Effective Yield then applicable to any then
outstanding Initial Term Loans by more than 0.75% per annum, the Applicable
Margins for all then outstanding Initial Term Loans shall be increased as of
such date in accordance with the requirements of the definition of “Applicable
Margin” and (III) such Tranche of Incremental Term Loans may have other terms
(other than those described in preceding clauses (I) and (II)) that may differ
from those of other Tranches of Term Loans, including, without limitation, as to
the application of optional or voluntary prepayments among the Incremental Term
Loans and the existing Term Loans, in each case, taken as a whole, that are not
materially more favorable to the lenders providing such Incremental Term Loans
than the provisions applicable to the existing Term Loans or as are otherwise
reasonably satisfactory to the Administrative Agent, (ix) all Incremental Term
Loans (and all interest, fees and other amounts payable thereon) incurred by the
Borrowers shall be Obligations of the Borrowers under this Agreement and the
other applicable Credit Documents and shall be secured by the Security
Agreements, and guaranteed under each relevant Guaranty, on a pari passu basis
with all other Term Loans secured by the Security Agreement and guaranteed under
each such Guaranty, (x) each Lender (including any Eligible Transferee who will
become a Lender) agreeing to provide an Incremental Term Loan Commitment
pursuant to an Incremental Term Loan Amendment shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, make
Incremental Term Loans under the Tranche specified in such Incremental Term Loan
Amendment as provided in Section 2.01(b) and such Term Loans shall thereafter be
deemed to be Incremental Term Loans under such Tranche for all purposes of this
Agreement and the other applicable Credit Documents and (xi) all Incremental
Term Loan Commitment Requirements are satisfied.

(b)At the time of the provision of Incremental Term Loan Commitments pursuant to
this Section 2.15, the Borrowers, the Administrative Agent and each such Lender
or other Eligible Transferee which agrees to provide an Incremental Term Loan
Commitment (each, an “Incremental Term Loan Lender”) shall execute and deliver
to the Administrative Agent an Incremental Term Loan Amendment (which shall not
require the consent of any other Lender), with the effectiveness of the
Incremental Term Loan Commitment provided therein to occur on the date on which
(w) a fully executed copy of such Incremental Term Loan Amendment shall have
been delivered to the Administrative Agent, (x) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid
(including, without limitation, any agreed upon upfront or arrangement fees
owing to the Administrative Agent to the extent it served as the arranger for
the Incremental Term Loan Commitments), (y) all Incremental Term Loan Commitment
Requirements are satisfied, and (z) all other conditions set forth in this
Section 2.15 shall have been satisfied. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Term Loan
Amendment, and at such time, (i) Schedule 2.01 shall be deemed modified to
reflect the revised Incremental Term Loan Commitments of the affected Lenders
and (ii) to the extent requested by any Incremental Term Loan Lender, Term Notes
will be issued at the Borrowers’ expense to such Incremental Term Loan Lender,
to be in conformity with the requirements of Section 2.05 (with appropriate
modification) to the extent needed to reflect the new Incremental Term Loans
made by such Incremental Term Loan Lender.

-58-

--------------------------------------------------------------------------------

 

 

(c)Notwithstanding anything to the contrary contained above in this
Section 2.15, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Amendment shall constitute a new Tranche, which
shall be separate and distinct from the existing Tranches pursuant to this
Agreement; provided that, with the consent of the Administrative Agent, the
parties to a given Incremental Term Loan Amendment may specify therein that the
Incremental Term Loans made pursuant thereto shall constitute part of, and be
added to, an existing Tranche of Term Loans, in any case so long as the
following requirements are satisfied:

(i)the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Amendment shall have the same Borrowers, the same Maturity Date and the same
Applicable Margins as the Tranche of Term Loans to which the new Incremental
Term Loans are being added;

(ii)the new Incremental Term Loans shall have the same Scheduled Repayment Dates
as then remain with respect to the Tranche to which such new Incremental Term
Loans are being added (with the amount of each Scheduled Repayment applicable to
such new Incremental Term Loans to be the same (on a proportionate basis)) as is
theretofore applicable to the Tranche to which such new Incremental Term Loans
are being added, thereby increasing the amount of each then remaining Scheduled
Repayment of the respective Tranche proportionately; and

(iii)on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the applicable Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
holding Term Loans under the respective Tranche of Term Loans participates in
each outstanding Borrowing of Term Loans of the respective Tranche (after giving
effect to the incurrence of such new Incremental Term Loans pursuant to Section
2.01(b)) on a pro rata basis.

To the extent the provisions of the preceding clause (iii) require that
Incremental Term Loan Lenders making new Incremental Term Loans add such
Incremental Term Loans to the then outstanding Borrowings of LIBO Rate Term
Loans of such Tranche, it is acknowledged that the effect thereof may result in
such new Incremental Term Loans having irregular Interest Periods (i.e., an
Interest Period that began during an Interest Period then applicable to
outstanding LIBO Rate Term Loans of such Tranche and which will end on the last
day of such Interest Period), which irregular interest periods shall be
permitted notwithstanding anything to the contrary in this Agreement. All
determinations by any the Administrative Agent of the LIBO Rate in such
circumstances pursuant to the immediately preceding sentence shall, absent
manifest error, be final and conclusive and binding on all parties hereto.

2.16LIBOR Successor Rate.

(a)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or Lead Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Lead Borrower) that Lead Borrower or Required Lenders (as applicable) have
determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

-59-

--------------------------------------------------------------------------------

 

 

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR, then,
reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable,  the
Administrative Agent and Lead Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and Lead Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.  

(b)If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify Lead Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected LIBO
Rate Term Loans or Interest Periods), and (y) the LIBO Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrower may revoke any pending Notice of Borrowing for a Borrowing of, and
any pending Notice of Continuation/Conversion for a conversion to or
continuation of LIBO Rate Term Loans (to the extent of the affected LIBO Rate
Term Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Term Loans
(subject to the foregoing clause (y)) in the amount specified therein.

(c)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

2.17[Reserved].

2.18Refinancing Term Loans.

(a)Lead Borrower may from time to time by written notice to the Administrative
Agent elect to request the establishment of one or more additional Tranches of
Term Loans under this Agreement (“Refinancing Term Loans”), which refinance,
renew, replace, defease or refund all or any portion of one or more Tranches of
Term Loans under this Agreement selected by Lead Borrower; provided, that such
Refinancing Term Loans may not be in an amount greater than the aggregate
principal amount of the Term Loans being refinanced, renewed, replaced, defeased
or refunded plus unpaid accrued interest and premium (if any) thereon and
upfront fees, original issue discount, underwriting discounts, fees, commissions
and expenses incurred in connection with the Refinancing Term Loans; provided
that such aggregate principal amount may also be increased to the extent such
additional amount is capable of being incurred at such time pursuant to
Section 2.15 and such excess incurrence shall for all purposes hereof be an
incurrence under the relevant subclauses of Section 2.15. Each such notice shall
specify the date (each, a “Refinancing Effective Date”) on which Lead Borrower
proposes that the Refinancing Term Loans shall be made, which shall be a date
not less than three (3) Business Days after the date on which such notice is
delivered to the Administrative Agent; provided that:

(i)the Weighted Average Life to Maturity of such Refinancing Term Loans shall
not be shorter than the remaining Weighted Average Life to Maturity of the Term
Loans being refinanced and the Refinancing Term Loans shall not have a final
stated maturity (excluding for this purpose, interim loan financings that
provide for automatic rollover, subject to customary conditions, to Indebtedness
otherwise meeting the maturity requirements of this clause (i)) before the
Maturity Date applicable to the Term Loans being refinanced;

-60-

--------------------------------------------------------------------------------

 

 

(ii)such Refinancing Term Loans shall have pricing (including interest rates,
fees and premiums), amortization, optional prepayment, mandatory prepayment (so
long as such Refinancing Term Loans are not entitled to participate on a greater
than pro rata basis in any mandatory prepayment than the then outstanding Term
Loans) and redemption terms as may be agreed to by the Borrowers and the
relevant Refinancing Term Loan Lenders (as defined below);

(iii)such Refinancing Term Loans shall not be guaranteed by any Person other
than Holdings, the Borrowers or a Subsidiary Guarantor;

(iv)in the case of any such Refinancing Term Loans that are secured, such
Refinancing Term Loans are secured only by assets comprising Collateral, and not
secured by any property or assets of Lead Borrower or any of its Subsidiaries
other than the Collateral;

(v)all other terms applicable to such Refinancing Term Loans (except as set
forth above), taken as a whole, shall not be materially more favorable to the
Refinancing Term Loan Lenders, than the related provisions applicable to the
existing Term Loans or otherwise reasonably satisfactory to the Administrative
Agent, except to the extent such covenants and other terms apply solely to any
period after the Latest Maturity Date as of the date such Indebtedness was
incurred (provided that a certificate of a Responsible Officer of Lead Borrower
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that Lead Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set out in this clause (v), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).

(b)The Borrowers may approach any Lender or any other Person that would be an
Eligible Transferee of Term Loans to provide all or a portion of the Refinancing
Term Loans (a “Refinancing Term Loan Lender”); provided that any Lender offered
or approached to provide all or a portion of the Refinancing Term Loans may
elect or decline, in its sole discretion, to provide a Refinancing Term Loan.
Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a series (a “Refinancing Term Loan Series”) of Refinancing Term Loans
for all purposes of this Agreement; provided that any Refinancing Term Loans
may, to the extent provided in the applicable Refinancing Term Loan Amendment
and subject to the restrictions set forth in clause (a) above, be designated as
an increase in any previously established Tranche of Term Loans.

(c)The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by Section 2.18(a) (including, for the avoidance of doubt, the
payment of interest, fees, amortization or premium in respect of the Refinancing
Term Loans on the terms specified by Lead Borrower) and hereby waive the
requirements of this Agreement or any other Credit Document that may otherwise
prohibit any transaction contemplated by Section 2.18(a). The Refinancing Term
Loans shall be established pursuant to an amendment to this Agreement among
Holdings, the Borrowers, the Administrative Agent and the Refinancing Term Loan
Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) (which shall not require the consent of any other Lender) which
shall be consistent with the provisions set forth in Section 2.18(a). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the
Administrative Agent, the Credit Parties party thereto and the other parties
hereto without the consent of any other Lender and the Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and Lead Borrower, to effect
the provisions of Section 2.18 including such technical amendments as may be
necessary or appropriate in connection therewith and to adjust the amortization
schedule in Section 5.02(a) (insofar as such schedule relates to payments due to
Lenders the Term Loans of which are refinanced with the proceeds of Refinancing
Term Loans; provided that no such amendment shall reduce the pro rata share of
any such payment that would have otherwise been payable to the Lenders, the Term
Loans of which are not refinanced with the proceeds of Refinancing Term Loans).
The Administrative Agent shall be permitted, and each is hereby authorized, to
enter into such amendments with the Borrowers to effect the foregoing.

-61-

--------------------------------------------------------------------------------

 

 

2.19Reverse Dutch Auction Repurchases.

(a)Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, Holdings, Lead Borrower or any Restricted Subsidiary may,
at any time and from time to time, conduct reverse Dutch auctions in order to
purchase Term Loans of a particular Tranche (each, an “Auction”) (each such
Auction to be managed exclusively by the Administrative Agent or any other bank
or investment bank of recognized standing selected by Lead Borrower (with the
consent of the Administrative Agent or such other bank or investment bank)
following consultation with the Administrative Agent (in such capacity, the
“Auction Manager”)), so long as the following conditions are satisfied:

(i)each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.19(a) and Schedule 2.19(a);

(ii)no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each auction notice and at the time of purchase of Term
Loans in connection with any Auction;

(iii)the minimum principal amount (calculated on the face amount thereof) of all
Term Loans that Holdings, Lead Borrower or such Restricted Subsidiary offers to
purchase in any such Auction shall be no less than $2,500,000 (unless another
amount is agreed to by the Administrative Agent);

(iv)the Borrowers shall not use the proceeds of any borrowing under the ABL
Credit Agreement to finance any such repurchase; and

(v)the aggregate principal amount (calculated on the face amount thereof) of all
Term Loans so purchased by Holdings, Lead Borrower or such Restricted Subsidiary
shall automatically be cancelled and retired on the settlement date of the
relevant purchase (and may not be resold).

(b)Holdings, Lead Borrower or such Restricted Subsidiary must terminate an
Auction if it fails to satisfy one or more of the conditions set forth above
which are required to be met at the time which otherwise would have been the
time of purchase of Term Loans pursuant to such Auction. Holdings, Lead Borrower
or such Restricted Subsidiary may withdraw any Auction if the reply amounts are
insufficient to complete the purchase of a minimum principal amount of the Term
Loans designated in writing to the applicable Auction Manager by Holdings, Lead
Borrower or such Restricted Subsidiary (the “Minimum Purchase Condition”). No
Credit Party or any Restricted Subsidiary shall have any liability to any Lender
for any termination of such Auction as a result of its failure to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
the such Auction, or for any termination of such Auction as a result of the
failure to satisfy the Minimum Purchase Condition, and any such failure shall
not result in any Default or Event of Default hereunder. With respect to all
purchases of Term Loans made pursuant to this Section 2.19, (x) Holdings, Lead
Borrower or such Restricted Subsidiary shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loans up to the settlement date of such purchase and (y) such purchases (and the
payments made therefor and the cancellation of the purchased Term Loans, in each
case in connection therewith) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 5.01, 5.02 or 13.06. At the
time of purchases of Term Loans pursuant to an Auction, the then remaining
Scheduled Repayments shall be reduced by the aggregate principal amount (taking
the face amount thereof) of Term Loans repurchased pursuant to such Auction,
with such reduction to be applied to such Scheduled Repayments on a pro rata
basis (based on the then remaining principal amount of each such Scheduled
Repayments).

(c)The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.19 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 5.01, 5.02 and 13.06 (it being understood and acknowledged
that purchases of the Term Loans by Holdings, Lead Borrower or any Restricted
Subsidiary contemplated by this Section 2.19 shall not constitute Investments by
such Person)) or any other Credit Document that may otherwise prohibit any
Auction or any other transaction contemplated by this Section 2.19. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Section 12 and Section 13.01 mutatis mutandis as
if each reference therein to the “Administrative Agent” were a reference to the
Auction Manager, and the Administrative Agent and the Auction Manager shall
cooperate in a reasonable manner in connection therewith.

-62-

--------------------------------------------------------------------------------

 

 

2.20Open Market Purchases.

(a)Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, Holdings, Lead Borrower or any of its Restricted
Subsidiaries may, at any time and from time to time, make open market purchases
of Term Loans (each, an “Open Market Purchase”), so long as the following
conditions are satisfied:

(i)no Default or Event of Default shall have occurred and be continuing on the
date of such Open Market Purchase;

(ii)neither Holdings, Lead Borrower nor any Restricted Subsidiary shall use the
proceeds of any borrowing under the ABL Credit Agreement to finance any such
purchase; and

(iii)the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by Holdings, Lead Borrower or any of its Restricted
Subsidiaries shall automatically be cancelled and retired on the settlement date
of the relevant purchase (and may not be resold).

(b)With respect to all purchases of Term Loans made pursuant to this
Section 2.20, (x) Holdings, Lead Borrower or such Restricted Subsidiary shall
pay on the settlement date of each such purchase all accrued and unpaid
interest, if any, on the purchased Term Loans up to the settlement date of such
purchase (except to the extent otherwise set forth in the relevant purchase
documents as agreed by the respective selling Lender) and (y) such purchases
(and the payments made therefor and the cancellation of the purchased Term
Loans, in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 5.01, 5.02 or 13.06.
At the time of purchases of Term Loans pursuant to any Open Market Purchase, the
then remaining Scheduled Repayments shall be reduced by the aggregate principal
amount (taking the face amount thereof) of Term Loans repurchased pursuant to
such Open Market Purchase, with such reduction to be applied to such Scheduled
Repayments on a pro rata basis (based on the then remaining principal amount of
each such Scheduled Repayments).

(c)The Administrative Agent and the Lenders hereby consent to the Open Market
Purchases contemplated by this Section 2.20 and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 5.01,
5.02 and 13.06 (it being understood and acknowledged that purchases of the Term
Loans by Holdings, Lead Borrower or any Restricted Subsidiary contemplated by
this Section 2.20 shall not constitute Investments by such Person)) or any other
Credit Document that may otherwise prohibit any Open Market Purchase by this
Section 2.20.

2.21Sponsor and Affiliate Term Loan Purchases. Notwithstanding anything to the
contrary in this Agreement, the Sponsor and any Affiliate of the Sponsor (other
than Holdings, Lead Borrower or any Subsidiary) may be an assignee in respect of
Term Loans (and to such extent shall be deemed an “Eligible Transferee”);
provided that:

(a)at the time of acquisition thereof, the aggregate principal amount of Term
Loans held by the Sponsor and Affiliates (other than Debt Fund Affiliates),
together with the aggregate principal amount of the Term Loans so acquired,
shall not exceed 25% of the aggregate outstanding principal amount of the Term
Loans at such time;

(b)notwithstanding anything to the contrary in the definition of “Required
Lenders,” or in Section 13.12, the holder of any Term Loans acquired pursuant to
this Section 2.21(b) (other than Debt Fund Affiliates) shall not be entitled to
vote such Term Loans in any “Required Lender” vote or direction pursuant to the
terms of this Agreement or any other Credit Document, and for purposes of any
such vote or direction such Term Loans shall be deemed not to be outstanding (it
being understood that the holder of such Term Loans shall have the right to
consent to votes requiring the consent of “all Lenders” or “all Lenders directly
and adversely affected thereby” pursuant to Section 13.12 or otherwise, or any
other amendment which treats such Lenders differently from other Lenders);

-63-

--------------------------------------------------------------------------------

 

 

(c)by acquiring a Term Loan hereunder, the Sponsor or such applicable Affiliate
(other than Debt Fund Affiliates) shall be deemed to have (I) waived its right
to receive information prepared by the Administrative Agent or any Lender (or
any advisor, agent or counsel thereof) under or in connection with the Credit
Documents (in each case to the extent not provided to the Credit Parties) and
attend any meeting or conference call with the Administrative Agent or any
Lender (unless any Credit Party has been invited to attend such meeting or
conference call), (II) agreed that it is prohibited from making or bringing any
claim (but not from joining any claim initiated by any other Lender and acting
as a passive participant with respect thereto), in its capacity as a Lender,
against Administrative Agent or any Lender with respect to the duties and
obligations of such Persons under the Credit Documents, and (III) agreed,
without limiting its rights as a Lender described in Section 2.21(b), that it
will have no right whatsoever, in its capacity as a Lender, to require the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to this Agreement or any other Credit Document;

(d)the Sponsor or such Affiliate (other than Debt Fund Affiliates) identifies
itself as an Affiliate of the Credit Parties prior to the assignment of Term
Loans to it pursuant to the applicable Assignment and Assumption; provided that
this clause (d) shall not apply in the case of an acquisition of Term Loans
through an un-Affiliated intermediary to the extent the Sponsor or such
Affiliate has made any representations and warranties to such intermediary as
are required by such intermediary in connection with its engagement as such
(which may include, to the extent required by such intermediary, a
representation and warranty that it does not possess any material non-public
information about the Credit Parties and their respective securities);

(e)Term Loans acquired by the Sponsor and Affiliates thereof shall be subject to
the voting limitations set forth in Section 13.04(g);

(f)notwithstanding anything in Section 13.12 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Credit
Document or any departure by any Credit Party therefrom, (ii) otherwise acted on
any matter related to any Credit Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Credit Document, all Term Loans
held by Debt Fund Affiliates may not account for more than 49.9% of the Term
Loans of consenting Lenders included in determining whether the Required Lenders
have consented to any action pursuant to Section 13.12; and

(g)each assignor and assignee party any relevant assignment under this Section
2.21 shall render customary “big boy” disclaimer letters or any such disclaimers
shall be incorporated into the terms of the Assignment and Assumption.

Section 3.[Reserved].

Section 4.Fees; Reductions of Commitment.

4.01Fees.

(a)The Borrowers agree, jointly and severally, to pay to the Administrative
Agent such fees as may be agreed to in writing from time to time by the
Borrowers and the Administrative Agent.

(b)At the time of the effectiveness of any Repricing Transaction that is
consummated prior to the date that is six (6) months after the ClosingAmendment
No. 1 Incremental Effective Date, the Borrowers agree, jointly and severally, to
pay to the Administrative Agent, for the ratable account of each Lender with
outstanding Initial Term Loans that are repaid or prepaid (and/or converted)
pursuant to such Repricing Transaction (including, if applicable, each Lender
that withholds its consent to a Repricing Transaction of the type described in
clause (2) of the definition thereof and is replaced as a non-consenting Lender
under Section 2.13), a fee in an amount equal to 1.00% of (x) in the case of a
Repricing Transaction of the type described in clause (1) of the definition
thereof, the

-64-

--------------------------------------------------------------------------------

 

 

aggregate principal amount of all Initial Term Loans prepaid (or converted) by
any Borrower in connection with such Repricing Transaction and (y) in the case
of a Repricing Transaction of the type described in clause (2) of the definition
thereof, the aggregate principal amount of all Initial Term Loans outstanding
with respect to the Borrowers on such date that are subject to an effective
reduction of the Applicable Margin pursuant to such Repricing Transaction. Such
fees shall be due and payable upon the date of the effectiveness of such
Repricing Transaction.

4.02Mandatory Reduction of Commitments.

(a)In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, (i) the Total Initial Term Loan Commitment shall
terminateterminated in its entirety on the Closing Date after the funding of all
Initial Term Loans on such date and (ii) the 2018 Additional Term Commitments
shall terminate in their entirety on the earlier of (x) the Amendment No. 1
Incremental Effective Date after the funding of all 2018 Additional Term Loans
on such date and (y) January 26, 2019.

(b)In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Amendment (and the Incremental Term Loan Commitment of
each Lender with such a Commitment) shall terminate in its entirety on the
Incremental Term Loan Borrowing Date for such Total Incremental Term Loan
Commitment after the funding of all relevant Incremental Term Loans on such
date.  

(c)Each reduction to the Total Initial Term Loan Commitment and the Total
Incremental Term Loan Commitment under a given Tranche pursuant to this Section
4.02 as provided above (or pursuant to Section 5.02) shall be applied
proportionately to reduce the Initial Term Loan Commitment or the Incremental
Term Loan Commitment under such Tranche, as the case may be, of each Lender with
such a Commitment.

Section 5.Prepayments; Payments; Taxes.

5.01Voluntary Prepayments.

(a)The Borrowers shall have the right to prepay the Term Loans of any Tranche,
without premium or penalty (other than as provided in Section 4.01(b)), in whole
or in part at any time and from time to time on the following terms and
conditions: (i) Lead Borrower shall give the Administrative Agent at its Notice
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to prepay all of the Term Loans, or in the case of any partial
prepayment, the Tranche of Term Loans to be prepaid, the amount of the Term
Loans to be prepaid, the Types of Term Loans to be repaid, the manner in which
such prepayment shall apply to reduce the Scheduled Repayments and, in the case
of LIBO Rate Term Loans, the specific Borrowing or Borrowings pursuant to which
made, which notice shall be given by Lead Borrower (x) prior to 12:00 Noon (New
York City time) at least one Business Day prior to the date of such prepayment
in the case of Term Loans maintained as Base Rate Term Loans and (y) prior to
12:00 Noon (New York City time) at least three Business Days prior to the date
of such prepayment in the case of LIBO Rate Term Loans (or, in the case of
clause (x) and (y), such shorter period as the Administrative Agent shall agree
in its sole and absolute discretion), and be promptly transmitted by the
Administrative Agent to each of the Lenders; (ii) each partial prepayment of
Term Loans pursuant to this Section 5.01(a) shall be in an aggregate principal
amount of at least $1,000,000 or such lesser amount as is acceptable to the
Administrative Agent; provided that if any partial prepayment of LIBO Rate Term
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of LIBO Rate Term Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount, then if such Borrowing is a Borrowing of LIBO
Rate Term Loans, such Borrowing shall automatically be converted into a
Borrowing of Base Rate Term Loans and any election of an Interest Period with
respect thereto given by Lead Borrower shall have no force or effect; (iii) each
prepayment pursuant to this Section 5.01(a) in respect of any Term Loans made
pursuant to a Borrowing shall be applied pro rata among such Term Loans;
provided that it is understood and agreed that this clause (iii) may be modified
as expressly provided in Section 2.14 in connection with an Extension Amendment;
and (iv) each prepayment of principal of Term Loans of a given Tranche pursuant
to this Section 5.01(a) shall be applied as directed by Lead Borrower in the
applicable notice of prepayment delivered pursuant to this Section 5.01(a) or,
if no such direction is given, in direct order of maturity. Notwithstanding
anything to the contrary contained in this Agreement, any such notice of
prepayment pursuant to this Section 5.01(a) may state that it is conditioned
upon the

-65-

--------------------------------------------------------------------------------

 

 

occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities, the occurrence of a Change of Control
or any similar event), in which case such notice may be revoked by Lead Borrower
(by written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(b)In the event (i) of a refusal by a Lender to consent to proposed changed,
amendments, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b) or (ii) any Lender becomes a Defaulting Lender, Lead
Borrower may, upon three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (or such shorter notice as may be
agreed by the Administrative Agent) repay all Term Loans of such Lender,
together with accrued and unpaid interest, Fees and other amounts owing to such
Lender in accordance with, and subject to the requirements of, Section 13.12(b),
so long as, in the case of any repayment pursuant to clause (i) hereof, the
consents, if any, required under Section 13.12(b) in connection with the
repayment pursuant to such clause (i) have been obtained. Each prepayment of any
Term Loan pursuant to this Section 5.01(b) shall reduce the then remaining
Scheduled Repayments of the applicable Tranche of Term Loans on a pro rata basis
(based upon the then remaining unpaid principal amounts of Scheduled Repayments
of the respective Tranche after giving effect to all prior reductions thereto).

5.02Mandatory Repayments.

(a)In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date set forth below (each, a “Scheduled Repayment Date”), the Borrowers
shall be required to repay to the Administrative Agent for the ratable account
of the Lenders (i) on the last Business Day of each March, June, September and
December,  commencing with June 2018the first such date to occur after the
Amendment No. 1 Incremental Effective Date, an aggregate principal amount equal
to 0.25% of the product of (x) the sum of (i) the aggregate outstanding
principal amount of Initial Term  Loans equal to $2,100,000immediately prior to
the Amendment No. 1 Incremental Effective Date and (ii) the aggregate
outstanding principal amount of 2018 Additional Term Loans immediately after the
Amendment No. 1 Incremental Effective Date and (y) a fraction, the numerator of
which is $840,000,000 and the denominator of which is the aggregate outstanding
principal amount of the Initial Term  Loans immediately prior to the Amendment
No. 1 Incremental Effective Date and (ii) on the Initial Maturity Date for
Initial Term Loans, the aggregate principal amount of all Initial Term Loans
that remain outstanding on such date (each such repayment described in clauses
(i) andthrough (ii), as the same may be reduced as provided in this Agreement,
including in Section 2.19, 2.20, 5.01 or 5.02(g), or as a result of the
application of prepayments or otherwise in connection with any Extension as
provided in Section 2.14, a “Scheduled Repayment”).

(b)In addition to any other mandatory repayments pursuant to this Section 5.02,
the Borrowers shall be required to make, with respect to each new Tranche (i.e.,
other than Initial Term Loans, which are addressed in the preceding clause (a))
of Term Loans to the extent then outstanding, scheduled amortization payments of
such Tranche of Term Loans to the extent, and on the dates and in the principal
amounts, set forth in the Incremental Term Loan Amendment, Refinancing Term Loan
Amendment or Extension Amendment applicable thereto.

(c)In addition to any other mandatory repayments pursuant to this Section 5.02,
within five Business Days following each date on or after the Closing Date upon
which Lead Borrower or any of its Restricted Subsidiaries receives any cash
proceeds from any issuance or incurrence of Indebtedness (other than
Indebtedness permitted to be incurred pursuant to Section 10.04 (other than
Refinancing Term Loans and Refinancing Notes)), an amount equal to 100% of the
Net Debt Proceeds therefrom shall be applied as a mandatory repayment in
accordance with the requirements of Sections 5.02(g) and (h).

(d)In addition to any other mandatory repayments pursuant to this Section 5.02,
within 10 days following each date on or after the Closing Date upon which Lead
Borrower or any of its Restricted Subsidiaries receives any Net Sale Proceeds
from any Asset Sale (other than ABL Collateral), an amount equal to the
Applicable Asset Sale/Recovery Event Prepayment Percentage of the Net Sale
Proceeds therefrom shall be applied as a mandatory repayment in accordance with
the requirements of Sections 5.02(g) and (h); provided, however, with respect to
no more than $22,500,000 in the aggregate of such Net Sale Proceeds received by
Lead Borrower and its Restricted Subsidiaries in any fiscal year of Lead
Borrower, such Net Sale Proceeds shall not be required to be so

-66-

--------------------------------------------------------------------------------

 

 

applied or used to make mandatory repayments of Term Loans. Notwithstanding the
foregoing, Lead Borrower or such Restricted Subsidiary may apply all or a
portion of such Net Sale Proceeds that would otherwise be required to be applied
as a mandatory repayment hereunder to reinvest in the purchase of assets useful
in the business of Lead Borrower and its Restricted Subsidiaries within 12
months following the date of receipt of such Net Sale Proceeds (or, if within
such 12-month period, Lead Borrower or any of its Restricted Subsidiaries enters
into a binding commitment to so reinvest such Net Sale Proceeds, within 180 days
following such 12-month period during which Lead Borrower so committed to such
plan of reinvestment); provided, further, that if within 12 months (or, to the
extent applicable, 18 months) after the date of receipt by Lead Borrower or such
Restricted Subsidiary of such Net Sale Proceeds, Lead Borrower or such
Restricted Subsidiary has not so used all or a portion of such Net Sale Proceeds
that would otherwise be required to be applied as a mandatory repayment
hereunder, an amount equal to the remaining portion of such Net Sale Proceeds
that would otherwise be required to be applied as a mandatory repayment
hereunder shall be applied as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h) on the last day of such 12-month (or,
to the extent applicable, 18-month) period.

(e)In addition to any other mandatory repayments pursuant to this Section 5.02,
on each Excess Cash Flow Payment Date, an amount equal to the remainder of (i)
the Applicable ECF Prepayment Percentage of the Excess Cash Flow for the related
Excess Cash Flow Payment Period less (ii) the aggregate amount of all (x)
voluntary prepayments of Term Loans, Refinancing Notes and Indebtedness incurred
pursuant to Section 10.04(xxvii) that rank pari passu with the Term Loans
(limited, in the case of any voluntary prepayment in accordance with the
provisions of Section 2.19 or Section 2.20 or similar provisions in the
definitive documentation with respect to such Refinancing Notes or other
Indebtedness, to the cash payment made by any Credit Party or Restricted
Subsidiary therefor) and (y) prepayments of revolving loans under the ABL Credit
Agreement or any other revolving credit facility secured by a Lien on the
Collateral ranking pari passu with the Lien on the Collateral securing the ABL
Credit Agreement or senior or pari passu with the Lien on the Collateral
securing the Indebtedness hereunder, in each case, to the extent accompanied by
a permanent reduction in commitments therefor and not financed with the
incurrence of other long-term Indebtedness (other than Indebtedness under the
ABL Credit Agreement), during such Excess Cash Flow Payment Period shall be
applied as a mandatory repayment in accordance with the requirements of Sections
5.02(g) and (h).

(f)In addition to any other mandatory repayments pursuant to this Section 5.02,
within 10 days following each date on or after the Closing Date upon which Lead
Borrower or any of its Restricted Subsidiaries receives any Net Insurance
Proceeds from any Recovery Event (other than in respect of ABL Collateral), an
amount equal to the Applicable Asset Sale/Recovery Event Prepayment Percentage
of the Net Insurance Proceeds from such Recovery Event shall be applied as a
mandatory repayment in accordance with the requirements of Sections 5.02(g) and
(h); provided, however, with respect to no more than $22,500,000 in the
aggregate of such Net Insurance Proceeds received by Lead Borrower and its
Restricted Subsidiaries in any fiscal year of Lead Borrower, such Net Insurance
Proceeds shall not give rise to a mandatory repayment. Notwithstanding the
foregoing, Lead Borrower may apply such Net Insurance Proceeds that would
otherwise be required to be applied as a mandatory repayment hereunder to
reinvest in the purchase of assets useful in the business of Lead Borrower and
its Restricted Subsidiaries within 12 months following the date of receipt of
such proceeds (or, if within such 12-month period, Lead Borrower or any of its
Restricted Subsidiaries enters into a binding commitment to so reinvest in such
Net Sale Proceeds, within 18 months following the date of receipt of such
proceeds); provided, further, that if within 12 months (or, to the extent
applicable, 18 months) after the date of receipt by Lead Borrower or any of its
Restricted Subsidiaries of such Net Insurance Proceeds, Lead Borrower or any of
its Restricted Subsidiaries have not so used all or a portion of such Net
Insurance Proceeds that would otherwise be required to be applied as a mandatory
repayment hereunder, an amount equal to the remaining portion of such Net
Insurance Proceeds that would otherwise be required to be applied as a mandatory
repayment hereunder shall be applied as a mandatory repayment in accordance with
the requirements of Sections 5.02(g) and (h) on the last day of such 12-month
(or, to the extent applicable, 18-month) period, as the case may be.

(g)Each amount required to be applied pursuant to Sections 5.02(d), (e) and (f)
in accordance with this Section 5.02(g) shall be applied to repay the
outstanding principal amount of Term Loans, with each Tranche of then
outstanding Term Loans to be allocated its Term Loan Percentage of each amount
so required to be applied; provided that to the extent any Permitted Pari Passu
Notes (or any Permitted Refinancing Indebtedness in respect thereof that is
secured on a pari passu basis with the Obligations) requires any mandatory
prepayment or repurchase from any Net Sale Proceeds or Net Insurance Proceeds
that would otherwise be required to be applied to prepay

-67-

--------------------------------------------------------------------------------

 

 

Term Loans in accordance with clause (d) or (f) above, up to a pro rata portion
(based on the aggregate principal amount of Term Loans and such pari passu
secured Indebtedness then outstanding) of such Net Sale Proceeds or Net
Insurance Proceeds that would otherwise be required to prepay Term Loans in
accordance with clause (d) or (f) above may be applied to prepay or repurchase
such pari passu secured Indebtedness in lieu of prepaying Term Loans as provided
above. Prepayments pursuant to Section 5.02(c) shall be applied to the Tranche
or Tranches of Term Loans selected by Lead Borrower. Except as otherwise
provided below, all repayments of outstanding Term Loans of a given Tranche
pursuant to Sections 5.02(c), (d), (e) and (f) (and applied pursuant to this
clause (g)) shall be applied to reduce the Scheduled Repayments of the
applicable Tranche in direct order of maturity of such Scheduled Repayments.

(h)With respect to each repayment of Term Loans required by this Section 5.02,
Lead Borrower may (subject to the priority payment requirements of Section
5.02(g)) designate the Types of Term Loans of the applicable Tranche which are
to be repaid and, in the case of LIBO Rate Term Loans, the specific Borrowing or
Borrowings of the applicable Tranche pursuant to which such LIBO Rate Term Loans
were made; provided that: (i) repayments of LIBO Rate Term Loans pursuant to
this Section 5.02 may only be made on the last day of an Interest Period
applicable thereto unless all such LIBO Rate Term Loans of the applicable
Tranche with Interest Periods ending on such date of required repayment and all
Base Rate Term Loans of the applicable Tranche have been paid in full; and (ii)
each repayment of any Term Loans made pursuant to a Borrowing shall be applied
pro rata among such Term Loans. In the absence of a designation by Lead Borrower
as described in the preceding sentence, the Administrative Agent shall, subject
to the above, make such designation in its sole discretion.

(i)In addition to any other mandatory repayments pursuant to this Section 5.02,
all then outstanding Term Loans of any Tranche of Term Loans shall be repaid in
full on the Maturity Date for such Tranche of Term Loans.

(j)Notwithstanding any other provisions of this Section 5.02, (i) to the extent
that any or all of the Net Sale Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Asset Sale”), the Net Insurance Proceeds of any Recovery
Event incurred by a Foreign Subsidiary (a “Foreign Recovery Event”) or Excess
Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local law, rule or regulation or applicable organizational documents
of such Foreign Subsidiary from being repatriated to the United States, the
portion of such Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 5.02 but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law, rule or
regulation or applicable organizational documents of such Foreign Subsidiary
will not permit repatriation to the United States (the Borrowers hereby agreeing
to use all commercially reasonable efforts to overcome or eliminate any such
restrictions on repatriation and/or minimize any such costs of prepayment and/or
use the other cash sources of Lead Borrower and its Restricted Subsidiaries to
make the relevant prepayment), and if within one year following the date on
which the respective prepayment would otherwise have been required such
repatriation of any of such affected Net Sale Proceeds, Net Insurance Proceeds
or Excess Cash Flow is permitted under the applicable local law, rule or
regulation or applicable organizational documents of such Foreign Subsidiary,
such repatriation will be immediately effected and such repatriated Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow will be promptly (and in
any event not later than two Business Days after such repatriation) applied (net
of additional taxes payable or reserved against as a result thereof and
additional costs relating to such repatriation) to the repayment of the Term
Loans pursuant to this Section 5.02 or (ii) to the extent that Lead Borrower has
reasonably determined in good faith that repatriation of any of or all the Net
Sale Proceeds of any Foreign Asset Sale, Net Insurance Proceeds of any Foreign
Asset Sale or Foreign Recovery Event or Foreign Subsidiary Excess Cash Flow
would have material adverse tax cost consequences, such Net Sale Proceeds, Net
Insurance Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary.

(k)The Borrowers shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to Section
5.02(d), (e) or (f) at least three Business Days prior to the date of such
repayment. Each such notice shall specify the date of such repayment and provide
the amount of such repayment. The Administrative Agent will promptly notify the
Lenders of the contents of Lead Borrower’s repayment notice and of such Lender’s
pro rata share of any repayment. Each Lender may reject all or a portion of its
pro rata share of any mandatory repayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to Section 5.02(d), (e) or
(f) by providing written notice (each, a “Rejection Notice”)

-68-

--------------------------------------------------------------------------------

 

 

to the Administrative Agent and Lead Borrower no later than 5:00 P.M. (New York
City time) on the Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such repayment. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver such Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans to which such
Lender is otherwise entitled. Any Declined Proceeds, to the extent retained by
Lead Borrower following compliance with any provisions of the Second Lien Credit
Agreement requiring prepayments or offers to prepay with Declined Proceeds, are
referred to herein as “Retained Declined Proceeds”.

5.03Method and Place of Payment. All payments under this Agreement and under any
Note shall be made (i) to the Administrative Agent at its Notice Office for the
account of the Lender or Lenders entitled thereto, or, except as otherwise
specifically provided herein, directly to such Lender or Lenders, in each case
not later than 2:00 p.m. (New York City time) on the date when due (or, in
connection with any prepayment of all outstanding Term Loans, such later time on
the specified prepayment date as the Administrative Agent may agree), (ii) in
U.S. Dollars in immediately available funds and (iii) free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Any payment received after such time on such date referred to in the
first sentence of this Section 5.03 shall, at the option of the Administrative
Agent, be deemed to have been received on the next Business Day. Whenever any
payment to be made hereunder or under any Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension. Unless
the Administrative Agent shall have received notice from Lead Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

5.04Net Payments.

(a)All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Taxes are required
to be withheld or deducted from such payments, then the Credit Parties jointly
and severally agree that (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under
this Section 5.04), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent will
make such deductions or withholdings, and (iii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. The Credit Parties will furnish to
the Administrative Agent within 45 days after the date the payment by any of
them of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the applicable Credit Party. The Credit
Parties jointly and severally agree to indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse the Administrative Agent and
each Lender, within 10 Business Days of written request therefor, for the amount
of any Indemnified Taxes (including any Indemnified Taxes imposed on amounts
payable under this Section 5.04) payable or paid by the Administrative Agent or
such Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender, and any Other Taxes, and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

-69-

--------------------------------------------------------------------------------

 

 

(b)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to
Lead Borrower and the Administrative Agent, at the time or times reasonably
requested by Lead Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by Lead Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or a reduced rate of, withholding Tax. In addition, each Lender
shall deliver to Lead Borrower and the Administrative Agent, at the time or
times reasonably requested by Lead Borrower or the Administrative Agent, such
other documentation prescribed by applicable law or reasonably requested by Lead
Borrower or the Administrative Agent as will enable Lead Borrower or the
Administrative Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. Each Lender shall, whenever a
lapse in time or change in circumstances renders such documentation (including
any specific documents required below in Section 5.04(c)) expired, obsolete or
inaccurate in any respect, deliver promptly to Lead Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by Lead Borrower or the Administrative
Agent) or promptly notify Lead Borrower and the Administrative Agent in writing
of its inability to do so.

(c)Without limiting the generality of the foregoing: (x) Each Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall deliver to Lead Borrower and the Administrative Agent on or prior to
the Closing Date or, in the case of a Lender that is an assignee or transferee
of an interest under this Agreement pursuant to Section 2.13 or 13.04(b) (unless
the relevant Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8BEN (or successor form) or Form W-8BEN-E (or successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party or Form W-8ECI (or successor form), or (ii) in the case of a
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” a
certificate substantially in the form of Exhibit C (any such certificate, a
“U.S. Tax Compliance Certificate”) and two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (or successor form) or W-8BEN-E
(or successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from U.S. withholding tax with respect to payments of
interest to be made under this Agreement and under any Note; or (iii) to the
extent a Lender is not the beneficial owner (for example, where the Lender is a
partnership or a participating Lender), two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY (or successor form) of the
Lender, accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax
Compliance Certificate, Form W-8IMY, and/or any other required information (or
successor or other applicable form) from each beneficial owner that would be
required under this Section 5.04(c) if such beneficial owner were a Lender
(provided that, if the Lender is a partnership for U.S. federal income Tax
purposes (and not a participating Lender), and one or more beneficial owners are
claiming the portfolio interest exemption, the U.S. Tax Compliance Certificate
may be provided by such Lender on behalf of such beneficial owners); (y) Each
Lender that is a United States person, as defined in Section 7701(a)(30) of the
Code, shall deliver to Lead Borrower and the Administrative Agent, at the times
specified in Section 5.04(b), two accurate and complete original signed copies
of Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States backup withholding requirements; and (z) if any payment made to a
Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Sections 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall deliver to Lead
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law and at such time or times reasonably requested by Lead Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Lead Borrower or the
Administrative Agent as may be necessary for Lead Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine,
if necessary, the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.04(c)(z), “FATCA” shall include any amendment made to
FATCA after the Closing Date.

Each Lender authorizes the Administrative Agent to deliver to Lead Borrower and
to any successor Administrative Agent any documentation provided by the Lender
to the Administrative Agent pursuant to Section 5.04(b) or this Section
5.04(c).  Notwithstanding any other provision of this Section 5.04, a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

-70-

--------------------------------------------------------------------------------

 

 

(d)If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to Section
5.04(a), it shall pay to the relevant Credit Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Credit Party under Section 5.04(a) with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses, including any Taxes, of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the relevant Credit Party, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to such Credit Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
5.04(d), in no event will the Administrative Agent or any Lender be required to
pay any amount to any Credit Party pursuant to this Section 5.04(d) to the
extent such payment would place the Administrative Agent or such Lender in a
less favorable position (on a net after-Tax basis) than such party would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund had never been paid.
Nothing in this Section 5.04(d) shall be construed to obligate the
Administrative Agent or any Lender to disclose its Tax returns or any other
information regarding its Tax affairs or computations to any Person or otherwise
to arrange its Tax affairs in any manner other than as it determines in its sole
discretion.

Section 6.Conditions Precedent to Credit Events on the Closing Date. The
obligation of each Lender to make Term Loans on the Closing Date, is subject at
the time of the making of such Term Loans to the satisfaction or waiver of the
following conditions:

6.01First Lien Term Loan Credit Agreement. On or prior to the Closing Date,
Holdings, Lead Borrower and the other Borrowers shall have executed and
delivered to the Administrative Agent a counterpart of this Agreement.

6.02[Reserved].

6.03Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date in form and substance reasonably satisfactory
to the Administrative Agent from each of (i) Willkie Farr & Gallagher LLP,
special counsel to the Credit Parties, (ii) Foulston Siefkin LLP, Kansas counsel
to the Credit Parties, (iii) Parker, Hudson, Rainer & Dobbs LLP, Georgia counsel
to the Credit Parties.

6.04Corporate Documents; Proceedings, etc.

(a)On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by the
Secretary or Assistant Secretary of such Credit Party, and attested to by a
Responsible Officer of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in customary
form.

(b)The Administrative Agent shall have received good standing certificates and
bring-down letters or facsimiles, if any, for the Credit Parties which the
Administrative Agent reasonably may have requested.

6.05Acquisition; Refinancing.

(a)The Acquisition shall be consummated substantially concurrently with the
initial funding of the Initial Term Loans in accordance in all material respects
with the Acquisition Agreement without waivers or amendments thereof that are
materially adverse, when taken as a whole, to the interests of the Agents and
their Affiliates that are Lenders on the Closing Date unless consented to by the
Agents (such consent not to be

-71-

--------------------------------------------------------------------------------

 

 

unreasonably withheld, delayed or conditioned); it being understood that (w) no
reduction in the purchase price shall be deemed to be materially adverse to the
interests of the Agents and their Affiliates that are Lenders on the Closing
Date if such reduction is applied pro rata to reduce the Term Loan Commitment
and/or the term loans to be incurred under the Second Lien Credit Agreement on
the Closing Date, (x) no increase in the purchase price shall be deemed to be
materially adverse to the interests of the Agents and their Affiliates that are
Lenders on the Closing Date if such increase is funded solely by equity
investments (in the form of (x) common equity, (y) equity on terms substantially
consistent with the Sponsor’s existing equity investment in any Parent Company
of Holdings (as such terms may be amended or modified in a manner that is not
(when taken as a whole) materially adverse to the interests of the Agents and
their Affiliates that are Lenders on the Closing Date) or (z) other equity on
terms reasonably satisfactory to the Agents), (y) no modification to the
purchase price as a result of any purchase price adjustment or working capital
adjustment expressly contemplated by the Acquisition Agreement as of February 3,
2018 shall constitute a reduction or increase in the purchase price and (z) the
Agents shall be deemed to have consented to any waiver or amendment of the
Acquisition Agreement if it shall have not affirmatively objected to any such
waiver or amendment within three Business Days of receipt of written notice of
such waiver or amendment.

(b)The Company and its Subsidiaries shall have satisfied and discharged, or
substantially concurrently with the funding of the Initial Term Loans will
satisfy and discharge (with all liens and guarantees terminated) all
Indebtedness to be satisfied and discharged in connection with the Closing Date
Refinancing.

6.06[Reserved].

6.07Intercreditor Agreements. On the Closing Date, each Credit Party shall have
executed and delivered an acknowledgment to each of the ABL Intercreditor
Agreement and the First Lien/Second Lien Intercreditor Agreement.

6.08[Reserved].

6.09Security Agreement. On the Closing Date, each Credit Party shall have
executed and delivered the First Lien Security Agreement substantially in the
form of Exhibit G (as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time, the “Security Agreement”)
covering all of such Credit Party’s present and future Collateral referred to
therein, and shall have delivered to the Collateral Agent:

(i)proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC and filings with the United States Patent and Trademark
Office and United States Copyright Office or other appropriate filing offices of
each jurisdiction as may be necessary to perfect the security interests
purported to be created by the Security Agreement;

(ii)all of the Pledged Collateral, if any, referred to in the Security Agreement
and then owned by such Credit Party together with executed and undated
endorsements for transfer in the case of Pledged Collateral constituting
certificated securities;

(iii)certified copies of a recent date of requests for information or copies
(Form UCC-1), or equivalent reports as of a recent date, listing all effective
financing statements that name the Borrowers or any other Credit Party as debtor
and that are filed in the jurisdictions referred to in the Perfection
Certificate, together with copies of such financing statements; and

(iv)an executed Perfection Certificate;

provided that to the extent any Collateral is not able to be provided and/or
perfected on the Closing Date after the use by Holdings, the Borrowers and the
Subsidiary Guarantors of commercially reasonable efforts without undue burden or
expense, the provisions of this Section 6.09 shall be deemed to have been
satisfied and the Credit Parties shall be required to provide such Collateral in
accordance with the provisions set forth in Section 9.13 if, and only if, each
Credit Party shall have executed and delivered the Security Agreement and the
Collateral Agent shall have a perfected security interest in all Collateral of
the type for which perfection may be accomplished by filing a UCC

-72-

--------------------------------------------------------------------------------

 

 

financing statement or possession of certificated securities of Wholly-Owned
Domestic Subsidiaries (to the extent required by the Security Agreement) that,
in the case of any such certificated securities with respect to any Equity
Interests of the HTA Targets or their respective Subsidiaries, have been
received from the Sellers (as defined in the Acquisition Agreement) or the agent
in respect of any Indebtedness of the HTA Targets or their respective
Subsidiaries that is subject to the Closing Date Refinancing, it being
understood that the requirements of Section 6.09(ii) shall not apply to any
certificated securities that were previously delivered to Bank of America, in
its capacity as the agent in respect of Indebtedness of Lead Borrower and its
Subsidiaries (prior to giving effect to the Acquisition) that is subject to the
Closing Date Refinancing.

6.10Guaranty Agreement. On the Closing Date, each Guarantor shall have executed
and delivered the First Lien Guaranty Agreement substantially in the form of
Exhibit H (as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Guaranty Agreement”).

6.11Financial Statements; Pro Forma Balance Sheets; Projections. On or prior to
the Closing Date, the Agents and their Affiliates that are Lenders on the
Closing Date shall have received (a) (i) the audited consolidated balance sheet
of the HTA Targets and their respective Subsidiaries for each of the three most
recent years ending at least 90 days prior to the Closing Date and the related
audited consolidated statements of income, retained earnings, stockholders’
equity and changes in financial position of the HTA Targets and their respective
Subsidiaries and (ii) the audited consolidated balance sheet of Lead Borrower
and its Subsidiaries (prior to giving effect to the Acquisition) for each of the
three most recent years ending at least 90 days prior to the Closing Date and
the related audited consolidated statements of income, retained earnings,
stockholders’ equity and changes in financial position of Lead Borrower and its
Subsidiaries (prior to giving effect to the Acquisition) (collectively, the
“Audited Financial Statements”), (b) (i) the unaudited consolidated balance
sheet of the HTA Targets and their respective Subsidiaries for each fiscal
quarter ending after the date of the most recent balance sheet delivered
pursuant to clause (a)(i) and at least 45 days prior to the Closing Date (or, in
the case of any fiscal quarter that is the fourth fiscal quarter of the fiscal
year of the HTA Target and their respective Subsidiaries, at least 90 days prior
to the Closing Date) and (ii) the unaudited consolidated balance sheet of Lead
Borrower and its Subsidiaries (prior to giving effect to the Acquisition) for
each fiscal quarter ending after the date of the most recent balance sheet
delivered pursuant to clause (a)(ii) and at least 45 days prior to the Closing
Date (or, in the case of any fiscal quarter that is the fourth fiscal quarter of
the fiscal year of Lead Borrower and its Subsidiaries (prior to giving effect to
the Acquisition), at least 90 days prior to the Closing Date) (the date of the
last such applicable fiscal year or fiscal quarter, as applicable, the
“Financial Statements Date”) and the related unaudited consolidated statements
of income, retained earnings, stockholders’ equity and changes in financial
position of Lead Borrower and its Subsidiaries (prior to giving effect to the
Acquisition) for the portion of the fiscal year then ended (the “Unaudited
Financial Statements”), (c) a pro forma consolidated balance sheet for the
Borrower prepared as of the Financial Statements Date and a pro forma statement
of comprehensive income for the four quarter period ending on the Financial
Statements Date, prepared so as to give effect to the Transaction as if the
Transaction had occurred on such date (in the case of such balance sheet) or as
if the Transaction had occurred at the beginning of such period (in the case of
such statement of operations), which need not be prepared in compliance with
Regulation S-X of the Securities Act of 1933, or include adjustments for
purchase accounting, and (d) forecasts of the financial performance of Holdings
and its restricted subsidiaries on a quarterly basis for the 2018 fiscal year
and an annual basis thereafter through the fiscal year ending in 2024. The
financial statements referred to in clauses (a) and (b) shall be prepared in
accordance with U.S. GAAP subject in the case of the Unaudited Financial
Statements to changes resulting from audit and normal year-end audit adjustments
and to the absence of certain footnotes.

6.12Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer or
treasurer (or officer with equivalent duties) of Lead Borrower substantially in
the form of Exhibit I.

6.13Fees, etc. On the Closing Date, the Borrowers shall have paid to the Agents
and their Affiliates that are Lenders on the Closing Date all costs, fees and
expenses (including, without limitation, legal fees and expenses) to the extent
invoiced at least three Business Days prior the Closing Date and other
compensation payable to the Agents or such Lender on the Closing Date that have
been separately agreed and are payable in respect of the Transaction to the
extent then due.

-73-

--------------------------------------------------------------------------------

 

 

6.14Representations and Warranties. The Acquisition Agreement Representations
shall be true and correct to the extent required by the definition thereof and
the Specified Representations shall be true and correct in all material respects
on the Closing Date (in each case, any representation or warranty that is
qualified as to “materiality or similar language” shall be true and correct in
all respects on the Closing Date); provided that any “Material Adverse Effect”
or similar qualifier in any such Specified Representation as it relates to the
HTA Targets and their Subsidiaries shall, for purposes of this Section 6.14, be
deemed to refer to “Closing Date Material Adverse Effect.”

6.15Patriot Act. The Agents shall have received from the Credit Parties, at
least three Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent requested in writing by the Agents at least 10
Business Days prior to the Closing Date.

6.16Notice of Borrowing. Prior to the making of the Initial Term Loan on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03.

6.17Officer’s Certificate. On the Closing Date, Lead Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
Lead Borrower certifying as to the satisfaction of the conditions in Section
6.05(a), Section 6.14 and Section 6.18.

6.18Material Adverse Effect. Since February 3, 2018, there shall not have
occurred any change, event or development that, individually or in the
aggregate, has had and continues to have or is reasonably expected to have a
Closing Date Material Adverse Effect.

Section 7.Conditions Precedent to all Credit Events after the Closing Date. The
obligation of each Lender to make Term Loans after the Closing Date shall be
subject to the satisfaction or waiver of the conditions set forth in Section
2.15 or Section 2.18, as applicable.

Section 8.Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Term Loans, the Borrowers
(and, solely with respect to Sections 8.01, 8.02, 8.03, 8.04 and 8.16 with
respect to itself, Holdings), makes the following representations and warranties
(limited, on the Closing Date, to the Specified Representations), in each case
after giving effect to the Transaction.

8.01Organizational Status. Each of Holdings, Lead Borrower and each of the
Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company, unlimited liability company
or other applicable business entity, as the case may be, in good standing (to
the extent such concept is applicable) under the laws of the jurisdiction of its
organization, (ii) has the requisite corporate, partnership, limited liability
company, unlimited liability company or other applicable business entity power
and authority, as the case may be, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is, to the extent such concepts are applicable under the laws of the
relevant jurisdiction, duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified which, individually and in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

8.02Power and Authority; Enforceability. Each Credit Party has the corporate,
partnership, limited liability company, unlimited liability company or other
applicable business entity power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of each of the Credit Documents to
which it is party and has taken all necessary corporate, partnership, limited
liability company, unlimited liability company or other applicable business
entity action, as the case may be, to authorize the execution, delivery and
performance by it of each of such Credit Documents. Each Credit Party has duly
executed and delivered each of the Credit Documents to which it is party, and
each of such Credit Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

-74-

--------------------------------------------------------------------------------

 

 

8.03No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any
Requirement of Law, (ii) will conflict with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except pursuant to the Security Documents) upon any of the
property or assets of any Credit Party pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party is a party or by which it or any of its property or assets is bound or to
which it may be subject (in the case of the preceding clauses (i) and (ii),
other than in the case of any contravention, breach, default and/or conflict, in
each case, that would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect) or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party.

8.04Approvals. Except to the extent the failure to obtain or make the same would
not reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings which are necessary to perfect the security
interests created under the Security Documents), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

8.05Financial Statements; Financial Condition; Projections.

(a)(i) The balance sheets included in the Audited Financial Statements as of the
fiscal year ended December 31, 2016 and the related consolidated statements of
income, cash flows and retained earnings included in the Audited Financial
Statements for the fiscal year ended December 31, 2016, present fairly in all
material respects the consolidated financial position of (x) the HTA Targets and
their respective Subsidiaries, with respect to such Audited Financial Statements
of the HTA Targets, and (y) Lead Borrower and its Subsidiaries (prior to giving
effect to the Acquisition) with respect to such Audited Financial Statements of
Lead Borrower, in each case, at the dates of such balance sheets and the
consolidated results of the operations of the HTA Targets or Lead Borrower, as
applicable, for the periods covered thereby. All of the foregoing historical
financial statements have been audited by independent certified public
accountants of recognized national standing and prepared in accordance with U.S.
GAAP consistently applied.

(ii)[Reserved].

(iii)The pro forma consolidated balance sheet of Lead Borrower furnished to the
Lenders pursuant to clause (c) of Section 6.11 has been prepared as of September
30, 2017 as if the Transaction and the financing therefor had occurred on such
date. The pro forma consolidated income statement of Lead Borrower furnished to
the Lenders pursuant to clause (c) of Section 6.11 has been prepared for the
four fiscal quarters ended September 30, 2017, as if the Transaction and the
financing therefor had occurred on the first day of such four-quarter period.

(b)On the Closing Date, Lead Borrower and its Subsidiaries, on a consolidated
basis, are Solvent after giving effect to the consummation of the Transaction.

(c)The Projections have been prepared in good faith and are based on assumptions
that were believed by Lead Borrower to be reasonable at the time delivered to
the Administrative Agent (it being understood and agreed that the Projections
are not to be viewed as facts, the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Credit Parties and their Restricted Subsidiaries, no assurance can be given that
any particular Projections will be realized and that actual results during the
period or periods covered by the Projections may differ from projected results,
and such differences may be material).

(d)Since the Closing Date there has been no change, event or occurrence that
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

-75-

--------------------------------------------------------------------------------

 

 

8.06Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of any Borrower, threatened (i) with respect to the Transaction or any
Credit Document or (ii) that either individually or in the aggregate, have had,
or would reasonably be expected to have, a Material Adverse Effect.

8.07True and Complete Disclosure. All written information (other than
information consisting of statements, estimates, forecasts and Projections, as
to which no representation, warranty or covenant is made (except with respect to
Projections to the extent set forth in Section 8.05(c) above) that has been or
will be made available to the Administrative Agent or any Lender by any Credit
Party or any representative of a Credit Party at its direction and on its behalf
in connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein, when taken as a whole and after giving effect to
all supplements thereto, is and will be complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein, in each case in light of the circumstances under which such statements
are made, not materially misleading.

8.08Use of Proceeds; Margin Regulations.

(a)All proceeds of the Term Loans incurred on the Closing Date will be used by
the Borrowers to finance, in part, the Transaction and pay Transaction Costs
and, to the extent of any excess, for working capital or for any purpose not
prohibited under this Agreement.  All proceeds of the 2018 Additional Term Loans
incurred on the Amendment No. 1 Incremental Effective Date will be used by the
Borrowers to finance the 2018 Amendment Transactions.

(b)All proceeds of Incremental Term Loans will be used for the purpose set forth
in Section 2.15(a).

(c)No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Term Loan nor
the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

(d)The Borrowers will not request any Borrowing, and the Borrowers shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to Lead Borrower
and its Subsidiaries or, to the knowledge of the Borrowers, any other party
hereto.

8.09Tax Returns and Payments. Except as would not reasonably be expected to
result in a Material Adverse Effect, (i) Lead Borrower and each of its
Restricted Subsidiaries has timely filed or caused to be timely filed with the
appropriate taxing authority all Tax returns, statements, forms and reports for
taxes (the “Returns”) required to be filed by, or with respect to the income,
properties or operations of, Lead Borrower and/or any of its Restricted
Subsidiaries, (ii) the Returns accurately reflect in all material respects all
liability for Taxes of Lead Borrower and its Restricted Subsidiaries for the
periods covered thereby, and (iii) Lead Borrower and each of its Restricted
Subsidiaries have paid all Taxes payable by them, other than those that are
being contested in good faith by appropriate proceedings and fully provided for
as a reserve on the financial statements of Lead Borrower and its Restricted
Subsidiaries in accordance with U.S. GAAP. There is no action, suit, proceeding,
audit or claim now pending and, to the knowledge of the Borrowers, there is no
action, suit, proceeding, audit, claim threatened in writing by any authority or
ongoing investigation by any authority, in each case, regarding any Taxes
relating to Lead Borrower or any of its Restricted Subsidiaries that is
reasonably likely to be adversely determined, and, if adversely determined,
would be reasonably be expected to result in a Material Adverse Effect.

-76-

--------------------------------------------------------------------------------

 

 

8.10ERISA.

(a)No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b)There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

(c)If each of Lead Borrower, each Restricted Subsidiary of Lead Borrower and
each ERISA Affiliate were to withdraw from all Multiemployer Plans in a complete
withdrawal as of the date this assurance is given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to have a
Material Adverse Effect.

(d)There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrowers,
any Restricted Subsidiary of Lead Borrower or any ERISA Affiliate, threatened,
which would reasonably be expected to be asserted successfully against any Plan
and, if so asserted successfully, would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(e)Lead Borrower, any Restricted Subsidiary of Lead Borrower and any ERISA
Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(f)Except as would not reasonably be expected to have a Material Adverse Effect:
(i) each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities; (ii) all contributions required
to be made with respect to a Foreign Pension Plan have been timely made; and
(iii) neither Lead Borrower nor any of its Restricted Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan.

(g)The Borrowers are not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Commitments.

8.11The Security Documents.

(a)The provisions of the Security Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) in all right, title and interest of the Credit Parties in the
Collateral (as described in the Security Agreement), and upon (i) the timely and
proper filing of financing statements listing each applicable Credit Party, as a
debtor, and the Collateral Agent, as secured party, in the secretary of state’s
office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, (ii) the receipt by the Collateral Agent of
all Instruments, Chattel Paper and certificated pledged Equity Interests that
constitute “securities” governed by Article 8 of the New York UCC, in each case
constituting Collateral in suitable form for transfer by delivery or accompanied
by instruments of transfer or assignment duly executed in blank, (iii)
sufficient identification of commercial tort claims (as applicable), (iv)
execution of a control agreement establishing the Collateral Agent’s

-77-

--------------------------------------------------------------------------------

 

 

“control” (within the meaning of the New York UCC) with respect to any deposit
account, (v) the recordation of the Patent Security Agreement, if applicable,
and the Trademark Security Agreement, if applicable, in the respective form
attached to the Security Agreement, in each case in the United States Patent and
Trademark Office and (vi) the recordation of the Copyright Security Agreement,
if applicable, in the form attached to the Security Agreement with the United
States Copyright Office, the Collateral Agent, for the benefit of the Secured
Creditors, has (to the extent provided in the Security Agreement) a fully
perfected security interest in all right, title and interest in all of the
Collateral (as described in the Security Agreement), subject to no other Liens
other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions.

(b)Upon delivery in accordance with Section 9.12, each Mortgage will create, as
security for the obligations purported to be secured thereby, a valid and
enforceable (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law) and, upon
recordation in the appropriate recording office, perfected security interest in
and mortgage lien on the respective Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to the
rights of all third Persons (except as may exist pursuant to the Permitted
Encumbrances related thereto) and subject to no other Liens (other than
Permitted Liens related thereto).

8.12Properties. All Real Property owned by any Credit Party as of the Closing
Date, and the nature of the interest therein, is correctly set forth in Schedule
8.12, which Schedule 8.12 also indicates each property that constitutes a
Material Real Property as of the Closing Date. Each of Lead Borrower and each of
its Restricted Subsidiaries has good and marketable title or valid leasehold
interest in the case of Real Property, and good and valid title in the case of
tangible personal property, to all material tangible properties owned by it,
including all material property reflected in the most recent historical balance
sheets referred to in Section 8.05(a) (except as sold or otherwise disposed of
since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement), free and clear of all Liens, other
than Permitted Liens.

8.13Capitalization. All outstanding shares of capital stock of the Borrowers
have been duly and validly issued and are fully paid and non-assessable (other
than any assessment on the shareholders of the Borrowers that may be imposed as
a matter of law) and are owned by (i) Holdings, with respect to the shares of
Lead Borrower and (ii) a Credit Party, with respect to the shares of any other
Borrower. No Borrower has outstanding any capital stock or other securities
convertible into or exchangeable for its capital stock or any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock.

8.14Subsidiaries. On and as of the Closing Date and after giving effect to the
consummation of the Transaction, Lead Borrower has no Subsidiaries other than
those Subsidiaries listed on Schedule 8.14. Schedule 8.14 correctly sets forth,
as of the Closing Date and after giving effect to the Transaction, the
percentage ownership (direct and indirect) of Lead Borrower in each class of
capital stock of each of its Subsidiaries and also identifies the direct owner
thereof.

8.15Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA.

(a)Each of Lead Borrower and its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of (including any laws relating to
terrorism, money laundering, embargoed persons or the Patriot Act), and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such noncompliances as, individually and in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect. The
Borrowers will not directly (or knowingly indirectly) use the proceeds of the
Initial Term Loans to violate or result in a violation of any such applicable
statutes, regulations, orders or restrictions referred to in the immediately
preceding sentence.

-78-

--------------------------------------------------------------------------------

 

 

(b)The Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrowers, their Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrowers, their
respective directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) any Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of any Borrower, any agent of any Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or the Transaction will violate any Anti-Corruption Law or applicable
Sanctions.

8.16Investment Company Act. None of Holdings, Lead Borrower or any of its
Restricted Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.

8.17[Reserved].

8.18Environmental Matters. Except for any matters that, either individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect:

(a)Lead Borrower and each of its Restricted Subsidiaries are in compliance with
all applicable Environmental Laws and the requirements of any permits issued
under such Environmental Laws. To the knowledge of any Credit Party, there are
no pending or threatened Environmental Claims against Lead Borrower or any of
its Restricted Subsidiaries or any Real Property currently or formerly owned,
leased or operated by Lead Borrower or any of its Restricted Subsidiaries. There
are no facts, circumstances, conditions or occurrences with respect to the
business or operations of Lead Borrower or any of its Restricted Subsidiaries,
or to the knowledge of any Credit Party, any Real Property currently or formerly
owned, leased or operated by Lead Borrower or any of its Restricted Subsidiaries
that would be reasonably expected (i) to form the basis of an Environmental
Claim against Lead Borrower or any of its Restricted Subsidiaries or (ii) to
cause any Real Property owned, leased or operated by Lead Borrower or any of its
Restricted Subsidiaries to be subject to any restrictions on the ownership,
lease, occupancy or transferability of such Real Property by Lead Borrower or
any of its Restricted Subsidiaries under any applicable Environmental Law.

(b)To the knowledge of any Credit Party, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by Lead
Borrower or any of its Restricted Subsidiaries where such generation, use,
treatment, storage, transportation or Release has (i) violated or would be
reasonably expected to violate any applicable Environmental Law, (ii) give rise
to an Environmental Claim or (iii) give rise to liability under any applicable
Environmental Law.

8.19Labor Relations. Except as set forth in Schedule 8.19 or except to the
extent the same has not, either individually or in the aggregate, had and would
not reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other labor disputes pending against Lead
Borrower or any of its Restricted Subsidiaries or, to the knowledge of the
Borrowers, threatened against Lead Borrower or any of its Restricted
Subsidiaries, (b) to the knowledge of the Borrowers, there are no questions
concerning union representation with respect to Lead Borrower or any of its
Restricted Subsidiaries, (c) the hours worked by and payments made to employees
of Lead Borrower or any of its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters and (d) to the knowledge
of the Borrowers, no wage and hour department investigation has been made of
Lead Borrower or any of its Restricted Subsidiaries.

8.20Intellectual Property. Each of Lead Borrower and each of its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, inventions, trade secrets,
formulas, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) (collectively, “Intellectual Property”), necessary for the present
conduct of its business, without any known conflict with the Intellectual
Property rights of others, except for such failures to own or have the right to
use and/or conflicts as have not had, and would not reasonably be expected to
have, a Material Adverse Effect.

-79-

--------------------------------------------------------------------------------

 

 

8.21EEA Financial Institutions. No Credit Party is an EEA Financial Institution.

Section 9.Affirmative Covenants. Lead Borrower and each of its Restricted
Subsidiaries hereby covenants and agrees that on and after the Closing Date and
until the Term Loans (in each case together with interest thereon), Fees and all
other Obligations (other than any indemnification obligations arising hereunder
which are not then due and payable and obligations in respect of Designated
Interest Rate Protection Agreements or Designated Treasury Services Agreements)
incurred hereunder and thereunder, are paid in full and all Commitments have
terminated:

9.01Information Covenants. Lead Borrower will furnish to the Administrative
Agent for distribution to each Lender, including each Lender’s Public-Siders
except as otherwise provided below:

(a)Quarterly Financial Statements. Within 45 days (or 60 days in the case of the
first three fiscal quarters ending after the Closing Date for which delivery is
required hereunder) after the close of each of the first three quarterly
accounting periods in each fiscal year of Lead Borrower, in each case, ending
after the Closing Date, (i) the consolidated balance sheet of Lead Borrower and
its Subsidiaries as at the end of such quarterly accounting period and the
related consolidated statements of income and retained earnings and statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly accounting period, in
each case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year, all of which shall be certified by
the chief financial officer of Lead Borrower that they fairly present in all
material respects in accordance with U.S. GAAP the financial condition of Lead
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period.

(b)Annual Financial Statements.  Within 90 days (or 120 days for each of (i) the
fiscal year ending December 31, 2017 (or, in the case of the 2017 HTA Targets
Financial Statements, 150 days) and (ii) the first fiscal year ending after the
Closing Date) after the close of each fiscal year of Lead Borrower, (x) the
consolidated balance sheet of Lead Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidated statements of income and
retained earnings and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified, in the case of
consolidated financial statements, by Ernst & Young LLP or other independent
certified public accountants of recognized national standing, together with an
opinion of such accounting firm (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (except for qualifications for a change
in accounting principles with which such accountants concur and which shall have
been disclosed in the notes to the financial statements or other than as a
result of, or with respect to, an upcoming maturity date under this Agreement,
the ABL Credit Agreement or the Second Lien Credit Agreement occurring within
one year from the time such opinion is delivered or any potential inability to
satisfy any financial maintenance covenant in the ABL Credit Agreement on a
future date or in a future period)) to the effect such statements fairly present
in all material respects in accordance with U.S. GAAP the financial condition of
Lead Borrower and its Subsidiaries as of the date indicated and the results of
their operations for the periods indicated, and (y) management’s discussion and
analysis of the important operational and financial developments during such
fiscal year.

It is understood and agreed that with respect to the fiscal year ending December
31, 2017, the annual financial statements required to be furnished pursuant to
the immediately preceding paragraph shall be limited to (i) the audited
consolidated balance sheet of the Lead Borrower and its Subsidiaries (prior to
giving effect to the Acquisition) as of the end of such fiscal year and the
related audited consolidated statements of income and retained earnings and
statement of cash flows for such fiscal year setting forth comparative figures
for the preceding fiscal year (the “2017 ATS Financial Statements”), along with
the certifications and management’s discussion and analysis set forth above and
(ii) the audited consolidated balance sheet of the HTA Targets and their
respective Subsidiaries as of the end of such fiscal year and the related
audited consolidated statements of income, retained earnings and stockholders’
equity and changes in financial position in such fiscal year setting forth
comparative figures for the preceding fiscal year (the “2017 HTA Targets
Financial Statements”) (for the avoidance of doubt, in the case of this clause
(ii), without any certifications or management’s discussion and analysis).

-80-

--------------------------------------------------------------------------------

 

 

(c)Notwithstanding the foregoing, the obligations referred to in Sections
9.01(a) and 9.01(b) above may be satisfied with respect to financial information
of Lead Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any Parent Company or (B) Lead Borrower’s or such Parent Company’s
Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of
such report with the SEC shall constitute delivery under this Section 9.01);
provided that with respect to each of the preceding clauses (A) and (B), (1) to
the extent such information relates to a parent of Lead Borrower, if and so long
as such Parent Company will have Independent Assets or Operations, such
information is accompanied by, or Lead Borrower shall separately deliver within
the applicable time periods set forth in Sections 9.01(a) and 9.01(b) above,
consolidating information (which need not be audited) that explains in
reasonable detail the differences between the information relating to such
Parent Company and its Independent Assets or Operations, on the one hand, and
the information relating to Lead Borrower and the consolidated Restricted
Subsidiaries on a stand-alone basis, on the other hand and (2) to the extent
such information is in lieu of information required to be provided under
Section 9.01(a) (it being understood that such information may be audited at the
option of Lead Borrower), such materials are accompanied by a report and opinion
of independent certified public accountants of recognized national standing or
another accounting firm reasonably acceptable to the Administrative Agent, which
report and opinion (a) will be prepared in accordance with generally accepted
auditing standards and (b) will be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than as a result of, or with respect to, an upcoming
maturity date under this Agreement, the ABL Credit Agreement or the Second Lien
Credit Agreement occurring within one year from the time such opinion is
delivered or any potential inability to satisfy any financial maintenance
covenant in the ABL Credit Agreement on a future date or in a future period).

(d)Forecasts. Within 90 days (or 120 days for the first fiscal year ending after
the Closing Date) after the close of each fiscal year of Lead Borrower, in each
case, ending after the Closing Date, a reasonably detailed annual forecast
(including projected statements of income, sources and uses of cash and balance
sheets for Lead Borrower and its Subsidiaries on a consolidated basis), prepared
on a quarter-by-quarter basis for such fiscal year and including a discussion of
the principal assumptions upon which such forecast is based (it being agreed
that such annual forecasts shall not be provided to Public-Siders).

(e)Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of Lead Borrower
substantially in the form of Exhibit J, certifying on behalf of Lead Borrower
that, to such Responsible Officer’s knowledge, no Default or Event of Default
has occurred and is continuing or, if any Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof, which
certificate shall (i) if delivered with the financial statements required by
Section 9.01(b) for any fiscal year ending on or after December 31, 2019, set
forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow for the applicable Excess Cash Flow
Payment Period, and (ii) certify that there have been no changes to Schedules
1(a), 2(b), 5, 7(a), 7(b), 7(c), 8 and 9 of the Perfection Certificate, in each
case since the Closing Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 9.01(e), or if there have been
any such changes, a list in reasonable detail of such changes (but, in each case
with respect to this clause (ii), only to the extent such changes are required
to be reported to the Collateral Agent pursuant to the terms of such Security
Documents).

(f)Notice of Default, Litigation and Material Adverse Effect. Promptly after any
Responsible Officer of any Borrower obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default or
any default or event of default under (A) the Second Lien Credit Agreement or
any refinancing thereof, (B) Refinancing Notes, Permitted Pari Passu Notes,
Permitted Junior Debt or other Indebtedness constituting debt for borrowed
money, in each case of this clause (B), with a principal amount in excess of the
Threshold Amount or (C) the ABL Credit Agreement, (ii) any litigation, or
governmental investigation or proceeding pending against Holdings or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, or (iii) any other event, change or circumstance
that has had, or would reasonably be expected to have, a Material Adverse
Effect.

-81-

--------------------------------------------------------------------------------

 

 

(g)Other Reports and Filings. Promptly after the sending, filing, receipt or
delivery thereof, as applicable, copies of (i) all financial information, proxy
materials and reports, if any, which Holdings or any of its Subsidiaries shall
publicly file with the Securities and Exchange Commission or any successor
thereto (the “SEC”) and (ii) material notices received from, or reports or other
information or material notices furnished to, holders of Indebtedness under, (A)
the Second Lien Credit Agreement or any refinancing thereof, (B) Refinancing
Notes, Permitted Pari Passu Notes, Permitted Junior Debt or other Indebtedness
constituting debt for borrowed money, in each case of this clause (B), with a
principal amount in excess of the Threshold Amount or (C) the ABL Credit
Agreement (including, for the avoidance of doubt, any notices relating to an
actual or purported default or event of default thereunder and any notices to
the extent the action or occurrence described therein would reasonably be
expected to be materially adverse to the interests of the Lenders, but excluding
any administrative notices or regular reporting requirements thereunder).

(h)Environmental Matters. Promptly after any Responsible Officer of Lead
Borrower obtains knowledge thereof, notice of any of the following environmental
matters to the extent such environmental matters, either individually or when
aggregated with all other such environmental matters, would reasonably be
expected to have a Material Adverse Effect:

(i)any pending or threatened Environmental Claim against Lead Borrower or any of
its Restricted Subsidiaries or any Real Property owned, leased or operated by
Lead Borrower or any of its Restricted Subsidiaries;

(ii)any condition or occurrence on or arising from any Real Property owned,
leased or operated by Lead Borrower or any of its Restricted Subsidiaries that
(a) results in noncompliance by Lead Borrower or any of its Restricted
Subsidiaries with any applicable Environmental Law or (b) would reasonably be
expected to form the basis of an Environmental Claim against Lead Borrower or
any of its Restricted Subsidiaries or any such Real Property;

(iii)any condition or occurrence on any Real Property owned, leased or operated
by Lead Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by Lead Borrower or any of
its Restricted Subsidiaries of such Real Property under any Environmental Law;
and

(iv)the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by Lead Borrower or any of its Restricted Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency and all
notices received by Lead Borrower or any of its Restricted Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
Lead Borrower or any of its Restricted Subsidiaries as potentially responsible
parties for remediation costs or which otherwise notify Lead Borrower or any of
its Restricted Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Lead
Borrower’s or such Subsidiary’s response thereto.

(i)Financial Statements of Unrestricted Subsidiaries. Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

(j)Insurance. Evidence of insurance renewals as required under Section 9.03
hereunder.

-82-

--------------------------------------------------------------------------------

 

 

(l)Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Lead Borrower or any of its Restricted
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request. Notwithstanding the foregoing,
neither Lead Borrower nor any of its Restricted Subsidiaries will be required to
provide any information pursuant to this clause to the extent that the provision
thereof would violate any law, rule or regulation or result in the breach of any
binding contractual obligation or the loss of any professional privilege;
provided that in the event that Lead Borrower or any of its Restricted
Subsidiaries does not provide information that otherwise would be required to be
provided hereunder in reliance on such exception, Lead Borrower shall use
commercially reasonable efforts to provide notice to the Administrative Agent
promptly upon obtaining knowledge that such information is being withheld (but
solely if providing such notice would not violate such law, rule or regulation
or result in the breach of such binding contractual obligation or the loss of
such professional privilege).

Documents required to be delivered pursuant to this Section 9.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Lead Borrower posts such documents, or
provides a link thereto on Lead Borrower’s website on the Internet; or (ii) on
which such documents are posted on Lead Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (x) Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon request
to Lead Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) Lead Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Lead Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Lead Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” Lead Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or its their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Public Side Information, they shall be
treated as set forth in Section 13.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

Each Borrower represents and warrants that it, Holdings or any other direct or
indirect Parent Company and any Subsidiary, in each case, if any, either (i) has
no registered or publicly traded securities outstanding, or (ii) files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, the
Borrowers hereby (i) authorizes the Administrative Agent to make financial
statements and other information provided pursuant to clauses (a) and (b) above,
along with the Credit Documents and the list of Disqualified Lenders, available
to Public-Siders and (ii) agrees that at the time the Section 9.01 Financials
are provided hereunder, they shall already have been, or shall substantially
concurrently be, made available to holders of its securities. The Borrowers will
not request that any other material be posted to Public-Siders without expressly
representing and warranting to the Administrative Agent in writing that such
materials do

-83-

--------------------------------------------------------------------------------

 

 

not constitute material non-public information within the meaning of the federal
securities laws or that the Borrowers have no outstanding publicly traded
securities, including 144A securities (it being understood that the Borrowers
shall have no obligation to request that any material be posted to
Public-Siders). Notwithstanding anything herein to the contrary, in no event
shall Lead Borrower request that the Administrative Agent make available to
Public-Siders budgets or any certificates, reports or calculations with respect
to the Borrowers’ compliance with the covenants contained herein.

9.02Books, Records and Inspections; Conference Calls.

(a)Lead Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and accounts in which full, true and correct entries
in conformity in all material respects with U.S. GAAP shall be made of all
dealings and transactions in relation to its business and activities. Lead
Borrower will, and will cause each of its Restricted Subsidiaries to, permit
officers and designated representatives of the Administrative Agent or any
Lender to visit and inspect, under guidance of officers of Lead Borrower or such
Restricted Subsidiary, any of the properties of Lead Borrower or such Restricted
Subsidiary, and to examine the books of account of Lead Borrower or such
Restricted Subsidiary and discuss the affairs, finances and accounts of Lead
Borrower or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants (provided that neither Lead
Borrower nor any of its Restricted Subsidiaries will be required to provide any
information to the extent that the provision thereof would violate any law, rule
or regulation or result in the breach of any binding contractual obligation or
the loss of any professional privilege; provided that in the event that Lead
Borrower or any of its Restricted Subsidiaries does not provide information that
otherwise would be required to be provided hereunder in reliance on such
exception, Lead Borrower shall use commercially reasonable efforts to provide
notice to the Administrative Agent promptly upon obtaining knowledge that such
information is being withheld (but solely if providing such notice would not
violate such law, rule or regulation or result in the breach of such binding
contractual obligation or the loss of such professional privilege), all upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any such Lender may reasonably
request; provided that the Administrative Agent shall give Lead Borrower an
opportunity to participate in any discussions with its accountants; provided,
further, that in the absence of the existence of an Event of Default, (i) only
the Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 9.02 and (ii) the
Administrative Agent shall not exercise its inspection rights under this Section
9.02 more often than two times during any fiscal year and only one such time
shall be at the Borrowers’ expense; provided, further, however, that when an
Event of Default exists, the Administrative Agent or any Lender and their
respective designees may do any of the foregoing at the expense of the Borrowers
at any time during normal business hours and upon reasonable advance notice.

(b)Lead Borrower will, within 30 days after the date of the delivery (or, if
later, required delivery) of the quarterly and annual financial information
pursuant to Sections 9.01(a) and (b), hold a conference call or teleconference,
at a time selected by Lead Borrower and reasonably acceptable to the
Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous fiscal quarter or fiscal year, as
the case may be, of Lead Borrower (it being understood that any such call may be
combined with any similar call held for any of Lead Borrower’s other lenders or
security holders).

9.03Maintenance of Property; Insurance.

(a)The Borrowers will, and will cause each of the Restricted Subsidiaries to,
(i) except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, keep all tangible property
necessary to the business of Lead Borrower and its Restricted Subsidiaries in
reasonably good working order and condition, ordinary wear and tear, casualty
and condemnation excepted, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is, in the good faith determination of Lead Borrower, consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as Lead Borrower and its
Restricted Subsidiaries, and (iii) furnish to the Collateral Agent, upon its
request therefor, all information reasonably requested as to the insurance
carried. The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance.

-84-

--------------------------------------------------------------------------------

 

 

(b)If any portion of any improvements on Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrowers
shall, or shall cause the applicable Credit Party to (i) maintain, or cause to
be maintained, with a financially sound and reputable insurer, flood insurance
in an amount sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and shall otherwise be in form
and substance reasonably satisfactory to the Collateral Agent and (ii) deliver
to the Collateral Agent evidence reasonably requested by the Collateral Agent as
to such compliance, including, without limitation, evidence of annual renewals
of such insurance.

(c)The Borrowers will, and will cause each of the Restricted Subsidiaries to, at
all times keep its property constituting Collateral insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (i) shall, at all times after the time required
by Section 9.13, be endorsed in a customary manner to the Collateral Agent for
the benefit of the Secured Creditors (including, without limitation, by naming
the Collateral Agent as loss payee and/or additional insured) and (ii) if agreed
by the insurer (which agreement the Borrowers shall use commercially reasonable
efforts to obtain), shall state that such insurance policies shall not be
canceled without at least 30 days’ prior written notice thereof (or, with
respect to non-payment of premiums, 10 days’ prior written notice) by the
respective insurer to the Collateral Agent; provided, that the requirements of
this Section 9.03(c) shall not apply to (x) insurance policies covering (1)
directors and officers, fiduciary or other professional liability, (2)
employment practices liability, (3) workers compensation liability, (4)
automobile and aviation liability, (5) health, medical, dental and life
insurance, and (6) such other insurance policies and programs as to which a
secured lender is not customarily granted an insurable interest therein as the
Collateral Agent may approve; and (y) self-insurance programs.

(d)If the Borrowers or any of the Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or the Borrowers or any of the
Restricted Subsidiaries shall fail to so endorse all policies with respect
thereto, after any applicable grace period, the Collateral Agent shall have the
right (but shall be under no obligation) to procure such insurance so long as
the Collateral Agent provides written notice to Lead Borrower of its election to
procure such insurance prior thereto, and the Credit Parties jointly and
severally agree to reimburse the Collateral Agent for all reasonable costs and
expenses of procuring such insurance.

9.04Existence; Franchises. The Borrowers will, and will cause each of the
Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, franchises, licenses
and permits in each case to the extent material; provided, however, that nothing
in this Section 9.04 shall prevent (i) sales of assets and other transactions by
Lead Borrower or any of its Restricted Subsidiaries in accordance with Section
10.02, (ii) the abandonment by Lead Borrower or any of its Restricted
Subsidiaries of any franchises, licenses or permits that Lead Borrower
reasonably determines are no longer material to the operations of Lead Borrower
and its Restricted Subsidiaries taken as a whole or (iii) the withdrawal by Lead
Borrower or any of its Restricted Subsidiaries of its qualification as a foreign
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in any jurisdiction if such withdrawal would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.05Compliance with Statutes, etc. Each Borrower will, and will cause each of
its Subsidiaries to, comply with the FCPA, OFAC and the USA Patriot Act, except
such noncompliances as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Borrower will,
and will cause each of the Restricted Subsidiaries to, comply with all other
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including applicable
statutes, regulations, orders and restrictions relating to environmental
standards and controls), except such noncompliances as would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrowers will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrowers, their Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

-85-

--------------------------------------------------------------------------------

 

 

9.06Compliance with Environmental Laws.

(a)Each Borrower will comply, and will cause each of its Restricted Subsidiaries
to comply, with all Environmental Laws and permits applicable to, or required
by, the ownership, lease or use of Real Property now or hereafter owned, leased
or operated by the Borrowers or any of their Restricted Subsidiaries, except
such noncompliances as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and will keep or cause
to be kept all such Real Property free and clear of any Liens imposed pursuant
to such Environmental Laws (other than Liens imposed on leased Real Property
resulting from the acts or omissions of the owner of such leased Real Property
or of other tenants of such leased Real Property who are not within the control
of the Borrowers). Except as have not had, and would not reasonably be expected
to have, a Material Adverse Effect, neither the Borrowers nor any of their
Restricted Subsidiaries will generate, use, treat, store, Release or dispose of,
or permit the generation, use, treatment, storage, Release or disposal of
Hazardous Materials on any Real Property now or hereafter owned, leased or
operated by the Borrowers or any of their Restricted Subsidiaries, or transport
or permit the transportation of Hazardous Materials to or from any such Real
Property, except for Hazardous Materials generated, used, treated, stored,
Released or disposed of at any such Real Properties or transported to or from
such Real Properties in compliance with all applicable Environmental Laws.

(b)(i) After the receipt by the Administrative Agent, Collateral Agent or any
Lender of any notice of the type described in Section 9.01(h) or (ii) at any
time that Lead Borrower or any of its Restricted Subsidiaries are not in
compliance with Section 9.06(a), at the written request of the Collateral Agent,
Lead Borrower will provide or cause the applicable Credit Party to provide an
environmental site assessment report concerning any Mortgaged Property owned,
leased or operated by Lead Borrower or any other Credit Party that is the
subject of or could reasonably be expected to be the subject of such notice or
noncompliance, prepared by an environmental consulting firm reasonably approved
by the Collateral Agent, indicating the presence or absence of Hazardous
Materials and the reasonable worst case cost of any removal or remedial action
in connection with such Hazardous Materials on such Mortgaged Property. If the
Credit Parties fail to provide the same within 30 days after such request was
made, the Collateral Agent may order the same, the reasonable cost of which
shall be borne (jointly and severally) by the Borrowers and the other Credit
Parties.

9.07ERISA. Promptly upon a Responsible Officer of any Borrower obtaining
knowledge thereof, Lead Borrower will deliver to the Administrative Agent a
certificate of a Responsible Officer of Lead Borrower setting forth the full
details as to such occurrence and the action, if any, that Lead Borrower, such
Restricted Subsidiary or an ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given or filed by Lead
Borrower, such Restricted Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other Governmental Authority, or a Plan
participant and any notices received by Lead Borrower, such Restricted
Subsidiary or such ERISA Affiliate from the PBGC or any other Governmental
Authority, or a Plan participant with respect thereto: that (a) an ERISA Event
has occurred that is reasonably expected to result in a Material Adverse Effect;
(b) there has been an increase in Unfunded Pension Liabilities since the date
the representations hereunder are given, or from any prior notice, as
applicable, in either case, which is reasonably expected to result in a Material
Adverse Effect; (c) there has been an increase in the estimated withdrawal
liability under Section 4201 of ERISA, if Lead Borrower, any Restricted
Subsidiary of Lead Borrower and the ERISA Affiliates were to withdraw completely
from any and all Multiemployer Plans which is reasonably expected to result in a
Material Adverse Effect; (d) Lead Borrower, any Restricted Subsidiary of Lead
Borrower or any ERISA Affiliate adopts, or commences contributions to, any Plan
subject to Section 412 of the Code, or adopts any amendment to a Plan subject to
Section 412 of the Code which is reasonably expected to result in a Material
Adverse Effect; (e) that a contribution required to be made with respect to a
Foreign Pension Plan has not been timely made which failure is reasonably likely
to result in a Material Adverse Effect; or (f) that a Foreign Pension Plan has
been or is reasonably expected to be terminated, reorganized, partitioned or
declared insolvent and such event is reasonably expected to result in a Material
Adverse Effect. Lead Borrower will also deliver to the Administrative Agent,
upon request by the Administrative Agent, a complete copy of the most recent
annual report (on Internal Revenue Service Form 5500-series, including, to the
extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information) filed
with the Internal Revenue Service or other Governmental Authority of each Plan
that is maintained or sponsored by Lead Borrower or a Restricted Subsidiary.

-86-

--------------------------------------------------------------------------------

 

 

9.08End of Fiscal Years; Fiscal Quarters. Each Borrower will cause (i) each of
its, and each of the Restricted Subsidiaries’ fiscal years to end on or near
December 31 of each year and (ii) each of its, and each of its Restricted
Subsidiaries’ fiscal quarters to end on or near March 31, June 30, September 30
and December 31 of each year.

9.09 [Reserved].

9.09Beneficial Ownership Regulation.  Promptly following any request therefor,
the Borrowers shall provide information and documentation reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation.

9.10Payment of Taxes. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Borrowers will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all Taxes imposed upon it or upon
its income or profits or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims which, if unpaid, might
become a Lien or charge upon any properties of Lead Borrower or any of its
Subsidiaries not otherwise permitted under Section 10.01(i); provided that
neither Lead Borrower nor any of its Subsidiaries shall be required to pay any
such Tax which is being contested in good faith and by appropriate proceedings
if it has maintained adequate reserves with respect thereto in accordance with
U.S. GAAP.

9.11Use of Proceeds. The Borrowers will use the proceeds of the Term Loans only
as provided in Section 8.08.

9.12Additional Security; Further Assurances; etc.

(a)The Borrowers will, and will cause each of the Subsidiary Guarantors to,
grant to the Collateral Agent for the benefit of the Secured Creditors security
interests and Mortgages in such assets and properties (in the case of Real
Property, limited to Material Real Property) of the Borrowers and the Subsidiary
Guarantors as are acquired after the Closing Date (other than assets
constituting Excluded Collateral) and as may be reasonably requested from time
to time by the Collateral Agent (collectively, as may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time, the
“Additional Security Documents”). All such security interests and Mortgages
shall be granted pursuant to documentation consistent with any Security
Documents entered into on the Closing Date or otherwise reasonably satisfactory
in form and substance to the Collateral Agent and (subject to exceptions as are
reasonably acceptable to the Collateral Agent) shall constitute, upon taking all
necessary perfection action (which the Credit Parties agree to take pursuant to
clause (e) below) valid and enforceable perfected security interests and
Mortgages (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)), subject to
the ABL Intercreditor Agreement and any Pari Passu Intercreditor Agreement,
superior to and prior to the rights of all third Persons other than holders of
Permitted Liens with priority by virtue of applicable law and subject to no
other Liens except for Permitted Liens. The Additional Security Documents or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect (subject to exceptions as are reasonably acceptable to the Collateral
Agent) the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Security Documents. Notwithstanding any other
provision in this Agreement or any other Credit Document, no Excluded Subsidiary
shall be required to pledge any of its assets to secure any obligations of the
Borrowers under the Credit Documents or guarantee the obligations of the
Borrowers under the Credit Documents.

(b)Subject to the terms of the ABL Intercreditor Agreement and any Pari Passu
Intercreditor Agreement, with respect to any Person that is or becomes a
Restricted Subsidiary (or ceases to be an Excluded Subsidiary) after the Closing
Date, (i) deliver to the Collateral Agent the certificates, if any, representing
all (or such lesser amount as is required) of the Equity Interests of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Credit Party together with instruments of transfer executed
and delivered in blank by a duly authorized officer of such Credit Party (in
each

-87-

--------------------------------------------------------------------------------

 

 

case, to the extent required pursuant to the Security Agreement), (ii) cause
such new Subsidiary (other than an Excluded Subsidiary) (A) to execute a joinder
agreement to the Guaranty Agreement and a joinder agreement to each applicable
Security Document, substantially in the form annexed thereto, and (B) to take
all actions reasonably necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Security Document to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent and (iii) solely
in the case of any Foreign Subsidiary that Lead Borrower has elected to cause to
become a Subsidiary Guarantor, at the request of the Administrative Agent,
deliver or cause to be delivered to the Administrative Agent an opinion,
addressed to the Administrative Agent and the other Lenders, of counsel
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 9.12(b) as the Administrative Agent may reasonably request.

(c)The Borrowers will, and will cause each of the other Credit Parties that are
Restricted Subsidiaries of Lead Borrower to, at the expense of Lead Borrower,
make, execute, endorse, acknowledge, file and/or deliver to the Collateral
Agent, promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Lead Borrower’s expense, any document or instrument
supplemental to or confirmatory of the Security Documents to the extent deemed
by the Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.

(d)If the Administrative Agent or the Collateral Agent reasonably determines
that it or the Lenders are required by law or regulation to have appraisals
prepared in respect of any Mortgaged Property, the Borrowers will, at its own
expense, provide to the Administrative Agent appraisals which satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989, as amended.

(e)The Borrowers agree that each action required by clauses (a) through (d) of
this Section 9.12 shall be completed in no event later than 90 days after such
action is required to be taken pursuant to such clauses or requested to be taken
by the Administrative Agent, the Collateral Agent or the Required Lenders (or
such longer period as the Collateral Agent shall otherwise agree, including with
respect to any Real Property acquired after the Closing Date that Lead Borrower
has notified the Collateral Agent that it intends to dispose of pursuant to a
disposition permitted by Section 10.04), as the case may be; provided that, in
no event will the Borrowers or any of their Restricted Subsidiaries be required
to take any action to obtain consents from third parties with respect to its
compliance with this Section 9.12; provided further that, the Borrowers shall
give the Collateral Agent 45 days written notice prior to granting any Mortgage
to the Collateral Agent for the benefit of the Secured Creditors as required
herein and shall not grant such Mortgage until (i) the Collateral Agent has
provided written notice to the Borrowers of the completion of all required flood
insurance due diligence and flood insurance compliance which notice states that
the Collateral Agent is satisfied with the results thereof and (ii) the
expiration of such 45 day period with no Lender having provided notice to Lead
Borrower that it has not completed any necessary flood insurance due diligence
or flood insurance compliance or that it is not satisfied with the results of
any such due diligence or compliance (and the date by which any Credit Party is
required to deliver Mortgages hereunder shall automatically be extended to the
extent necessary to comply with the foregoing). Each of the parties hereto
acknowledges and agrees that the grant of any Mortgage on Mortgaged Property of
the Credit Parties (or any increase, extension or renewal of any Loans or
Commitments at a time when any Mortgaged Property is subject to a Mortgage)
shall be subject to (and conditioned upon) the prior delivery to the Collateral
Agent of “life-of-loan” Federal Emergency Management Agency standard flood
hazard determinations with respect to each Mortgaged Property and, to the extent
any improved Mortgaged Property is located in an area determined by the Federal
Emergency Agency (or any successor agency) to be a special flood hazard area,
(i) delivery by the Collateral Agent to Lead Borrower of a notice of special
flood hazard area status and flood disaster assistance and, if such notice is
delivered to Lead Borrower at least two (2) Business Days prior to such grant,
increase, extension or renewal, a duly executed acknowledgment of receipt
thereof by Lead Borrower and (ii) evidence of flood insurance as required by
Section 9.03 hereof. Notwithstanding anything in any Credit Document to the
contrary, if the Collateral Agent or any Lender is not satisfied with the
results of any flood insurance due diligence or flood insurance compliance or
any of the deliveries referred to in the immediately preceding sentence, and
determines it is in its best interest not to require a Mortgage on any Mortgaged
Property, the Credit Parties shall not be required to grant a Mortgage on such
Mortgaged Property in favor of such Person or otherwise comply with respect to
such Person with the provisions of the Credit Documents relating to Mortgages.

-88-

--------------------------------------------------------------------------------

 

 

9.13Post-Closing Actions. Each Borrower agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on
Schedule 9.13 as soon as commercially reasonable and by no later than the date
set forth in Schedule 9.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

9.14Permitted Acquisitions.

(a)Subject to the provisions of this Section 9.14 and the requirements contained
in the definition of “Permitted Acquisition,” Lead Borrower and its Restricted
Subsidiaries may from time to time after the Closing Date effect Permitted
Acquisitions, so long as (in each case except to the extent the Required Lenders
otherwise specifically agree in writing in the case of a specific Permitted
Acquisition), no Event of Default shall have occurred and be continuing
immediately after giving effect to such Permitted Acquisition on the date of
consummation thereof; provided that the aggregate cash consideration paid by
Lead Borrower and its Restricted Subsidiaries in connection with Permitted
Acquisitions consummated from and after the Closing Date where the Acquired
Entity or Business does not become a Subsidiary Guarantor or owned by a Borrower
or a Subsidiary Guarantor, as applicable, shall not exceed the sum of (x) the
greater of $54,000,000 and 4.50% of Consolidated Total Assets (measured at the
time such Permitted Acquisition is consummated), plus (y) the Available Amount.

(b)Lead Borrower shall cause each Restricted Subsidiary (other than an Excluded
Subsidiary) which is formed to effect, or is acquired pursuant to, a Permitted
Acquisition (and each Credit Party that is the direct parent of such Restricted
Subsidiary that was so formed or acquired) to comply with, and to execute and
deliver all of the documentation as and to the extent (and within the time
periods) required by, Section 9.12, to the reasonable satisfaction of the
Collateral Agent.

9.15Credit Ratings. The Borrowers shall use commercially reasonable efforts to
maintain a corporate credit rating from S&P and a corporate family rating from
Moody’s, in each case, with respect to Lead Borrower, and a credit rating from
S&P and Moody’s with respect to the Indebtedness incurred pursuant to this
Agreement, in all cases, but not a specific rating.

9.16Designation of Subsidiaries. Lead Borrower may at any time and from time to
time after the Closing Date designate any Restricted Subsidiary of Lead Borrower
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by written notice to the Administrative Agent; provided that (i)
immediately before and after such designation, no Event of Default shall have
occurred and be continuing, (ii) in the case of the designation of any
Subsidiary as an Unrestricted Subsidiary, such designation shall constitute an
Investment in such Unrestricted Subsidiary (calculated as an amount equal to the
sum of (x) the fair market value of the Equity Interests of the designated
Subsidiary and any of its Subsidiaries that are owned by Lead Borrower or any
Restricted Subsidiary, immediately prior to such designation (such fair market
value to be calculated without regard to any Obligations of such designated
Subsidiary or any of its Subsidiaries under the Guaranty Agreement) and (y) the
aggregate principal amount of any Indebtedness owed by such Subsidiary and any
of its Subsidiaries to Lead Borrower or any of its Restricted Subsidiaries
immediately prior to such designation, all calculated, except as set forth in
the parenthetical to clause (x) above, on a consolidated basis in accordance
with U.S. GAAP), and such Investment shall be permitted under Section 10.05,
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it or any
of its Subsidiaries is a “Restricted Subsidiary” for the purpose of (I) the ABL
Credit Agreement, (II) the Second Lien Credit Agreement or (III) any Refinancing
Notes Indenture, any Permitted Pari Passu Notes Document, any Permitted Junior
Notes Document or other debt instrument, in each case of this clause (III), with
a principal amount in excess of the Threshold Amount, (iv) following the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, Lead
Borrower shall comply with the provisions of Section 9.12 with respect to such
designated Restricted Subsidiary, (v) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary (and any Subsidiary of an Unrestricted
Subsidiary that is acquired or formed after the date of designation shall
automatically be designated as an Unrestricted Subsidiary), (vi) no Borrower may
be designated an Unrestricted Subsidiary and (vii) in the case of the
designation of any Subsidiary as an Unrestricted Subsidiary, each of (i) the
Subsidiary to be so designated and (ii) its Subsidiaries has not, at the time of
designation, and does not thereafter, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable with respect to any Indebtedness
pursuant to which the lender has recourse to any of the assets of Lead Borrower
or any Restricted Subsidiary (other than Equity Interests in an Unrestricted
Subsidiary). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment,

-89-

--------------------------------------------------------------------------------

 

 

Indebtedness or Liens of such Subsidiary and its Subsidiaries existing at such
time and (ii) a return on any Investment by Lead Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of Lead Borrower’s Investment in
such Subsidiary.

Section 10.Negative Covenants. Lead Borrower and each of the Restricted
Subsidiaries (and Holdings in the case of Section 10.09(b)) hereby covenant and
agree that on and after the Closing Date and until the Term Loans (together with
interest thereon), Fees and all other Obligations (other than any
indemnification obligations arising hereunder which are not then due and payable
and obligations in respect of Designated Interest Rate Protection Agreements or
Designated Treasury Services Agreements) incurred hereunder and thereunder, are
paid in full and all Commitments have terminated:

10.01Liens. The Borrowers will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
Lead Borrower or any of its Restricted Subsidiaries, whether now owned or
hereafter acquired; provided that the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of, or any filing in
respect of, the following (Liens described below are herein referred to as
“Permitted Liens”):

(i)Liens for Taxes, assessments or governmental charges or levies not overdue or
Liens for Taxes being contested in good faith and by appropriate proceedings for
which adequate reserves have been established in accordance with U.S. GAAP (or,
for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(ii)Liens in respect of property or assets of Lead Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP;

(iii)Liens (x) in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(iii) (or to the extent not
listed on such Schedule 10.01(iii), where the principal amount of obligations
secured by such Liens is less than $10,000,000 in the aggregate) and (y) Liens
securing Permitted Refinancing Indebtedness in respect of any Indebtedness
secured by the Liens referred to in clause (x);

(iv)(x) Liens created pursuant to the Credit Documents (including Liens securing
Designated Interest Rate Protection Agreements or Designated Treasury Services
Agreements), (y) Liens securing Obligations (as defined in the ABL Credit
Agreement) under the ABL Credit Agreement and the credit documents related
thereto and incurred pursuant to Section 10.04(i)(y), including any Interest
Rate Protection Agreements, Other Hedging Agreements and Treasury Services
Agreements that are guaranteed or secured by the guarantees and security
interests thereunder and (z) Liens securing Obligations (as defined in the
Second Lien Credit Agreement) under the Second Lien Credit Agreement and the
credit documents related thereto incurred pursuant to Section 10.04(i)(z);
provided that in the case of Liens securing such Indebtedness under the ABL
Credit Agreement and/or the Second Lien Credit Agreement, the ABL Collateral
Agent (or other applicable representative thereof on behalf of the holders of
such Indebtedness) and/or the Second Lien Collateral Agent (or other applicable
representative thereof on behalf of the holders of such Indebtedness) shall have
entered into with the Administrative Agent and/or the Collateral Agent the ABL
Intercreditor Agreement and/or First Lien/Second Lien Intercreditor Agreement,
as applicable;

(v)leases, subleases, licenses or sublicenses (including licenses or sublicenses
of Intellectual Property) granted to other Persons not materially interfering
with the conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries;

-90-

--------------------------------------------------------------------------------

 

 

(vi)Liens (x) upon assets of Lead Borrower or any of its Restricted Subsidiaries
securing Indebtedness permitted by Section 10.04(iii); provided that such Liens
do not encumber any asset of Lead Borrower or any of its Restricted Subsidiaries
other than the assets acquired with such Indebtedness and after-acquired
property that is affixed or incorporated into such assets and proceeds and
products thereof; provided that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender on customary terms and (y) Liens securing Permitted Refinancing
Indebtedness in respect of any Indebtedness secured by the Liens referred to in
clause (x);

(vii)[reserved];

(viii)easements, rights-of-way, restrictions (including zoning and other land
use restrictions), covenants, licenses, encroachments, protrusions and other
similar charges or encumbrances and minor title deficiencies, which in the
aggregate do not materially interfere with the conduct of the business of Lead
Borrower or any of its Restricted Subsidiaries;

(ix)Liens arising from precautionary UCC or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x)attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

(xi)statutory and common law landlords’ liens under leases to which Lead
Borrower or any of its Restricted Subsidiaries is a party;

(xii)Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

(xiii)Permitted Encumbrances;

(xiv)(A) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary of Lead
Borrower in existence at the time such Restricted Subsidiary is acquired
pursuant to a Permitted Acquisition; provided that (x) any Indebtedness that is
secured by such Liens is permitted to exist under Section 10.04, and (y) such
Liens are not incurred in connection with, or in contemplation or anticipation
of, such Permitted Acquisition and do not attach to any other asset of Lead
Borrower or any of its Restricted Subsidiaries and (B) Liens securing Permitted
Refinancing Indebtedness in respect of Indebtedness in respect of any
Indebtedness secured by the Liens referred to in clause (A);

(xv)deposits or pledges to secure bids, tenders, contracts (other than contracts
for the repayment of borrowed money), leases, statutory obligations, surety,
stay, customs and appeal bonds and other obligations of like nature (including
(i) those to secure health, safety and environmental obligations and (ii) those
required or requested by any Governmental Authority other than letters of
credit), and as security for the payment of rent, in each case arising in the
ordinary course of business;

(xvi)Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04(viii);

-91-

--------------------------------------------------------------------------------

 

 

(xvii)any interest or title of, and any Liens created by, a lessor, sublessor,
licensee, sublicensee, licensor or sublicensor under any lease, sublease,
license or sublicense agreement (including software and other technology
licenses) in the ordinary course of business;

(xviii)Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xii);

(xix)any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any joint venture
permitted by the terms of this Agreement arising pursuant to the agreement
evidencing such joint venture;

(xx)Liens in favor of Lead Borrower or any Subsidiary Guarantor securing
intercompany Indebtedness permitted by Section 10.05; provided that any Liens
securing Indebtedness that is required to be subordinated pursuant to Section
10.05 shall be subordinated to the Liens created pursuant to the Security
Documents;

(xxi)Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

(xxii)Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii)Liens that may arise on inventory or equipment of Lead Borrower or any of
its Restricted Subsidiaries in the ordinary course of business as a result of
such inventory or equipment being located on premises owned by Persons other
than Lead Borrower and its Restricted Subsidiaries;

(xxiv)Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv)Liens (i) of a collection bank arising under Section 4-210 of the UCC (or
similar provisions of other applicable laws) on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(xxvi)Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(xxvii)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness, (ii)
relating to pooled deposit or sweep accounts of Lead Borrower or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Lead Borrower or any Restricted Subsidiary
or (iii) relating to purchase orders and other agreements entered into with
customers of Lead Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(xxviii)Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

-92-

--------------------------------------------------------------------------------

 

 

(xxix)other Liens to the extent securing liabilities with a principal amount not
in excess of the greater of $78,000,000 and 6.50% of Consolidated Total Assets
(measured at the time of incurrence) in the aggregate at any time outstanding;

(xxx)Liens on Collateral securing obligations in respect of Indebtedness
permitted by Section 10.04(xxvii);

(xxxi)cash deposits with respect to any Refinancing Notes or any Permitted
Junior Debt or any other Indebtedness, in each case to the extent permitted by
Section 10.07;

(xxxii)Liens on accounts receivable sold in connection with the sale or discount
of accounts receivable permitted by Section 10.02(iv);

(xxxiii)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Lead Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxxiv)Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv)(i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of Lead
Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of Lead Borrower or any
Restricted Subsidiary;

(xxxvi)deposits made in the ordinary course of business to secure liability to
insurance carriers;

(xxxvii)receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii)so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
the greater of $16,875,000 and 1.50% of Consolidated Total Assets (measured at
the time of incurrence) in the aggregate at any time outstanding securing any
Interest Rate Protection Agreement or Other Hedging Agreement permitted
hereunder;

(xxxix)Liens arising in connection with any Qualified Securitization Transaction
or Receivables Facility with respect to which the Securitization Assets or
Receivables Assets, as applicable, subject thereto consist solely of assets
originated by one or more Foreign Subsidiaries;

(xl)customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by the indenture is issued (including the
indenture under which the notes are to be issued);

(xli)leases and subleases of real property that do not materially interfere with
the ordinary conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries; and

(xlii)Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any Permitted Pari Passu Notes or any Permitted Junior Debt.

-93-

--------------------------------------------------------------------------------

 

 

In connection with the granting of Liens of the type described in this Section
10.01 by Lead Borrower or any of its Restricted Subsidiaries, the Administrative
Agent and the Collateral Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith (including, without limitation, by
executing appropriate lien releases or lien subordination agreements in favor of
the holder or holders of such Liens, in either case solely with respect to the
item or items of equipment or other assets subject to such Liens).

10.02Consolidation, Merger, or Sale of Assets, etc. The Borrowers will not, and
will not permit any of the Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
Sale-Leaseback Transaction, except that:

(i)any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

(ii)Lead Borrower and its Restricted Subsidiaries may sell assets (including
Equity Interests), so long as, (x) Lead Borrower or the respective Restricted
Subsidiary receives at least fair market value (as determined in good faith by
Lead Borrower or such Restricted Subsidiary, as the case may be) and (y) in the
case of any single transaction that involves assets having a fair market value
of more than the greater of $11,250,000 and 1.00% of Consolidated Total Assets
(measured at the time of such sale), at least 75% of the consideration received
by Lead Borrower or such Restricted Subsidiary shall be in the form of cash,
Cash Equivalents or, subject to the proviso below, Designated Non-cash
Consideration (taking into account the amount of cash and Cash Equivalents, the
principal amount of any promissory notes and the fair market value, as
determined by Lead Borrower or such Restricted Subsidiary, as the case may be,
in good faith, of any other consideration (including Designated Non-cash
Consideration)) and is paid at the time of the closing of such sale; provided,
however, that for purposes of this clause (y), the following shall be deemed to
be cash: (A) any liabilities (as shown on Lead Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Lead Borrower or such Restricted Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations) that are assumed by the
transferee with respect to the applicable disposition and for which Lead
Borrower and the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities, notes, other obligations or
assets received by such Borrower or such Restricted Subsidiary from such
transferee that are converted by such Borrower or such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received in the conversion) within 180 days following the closing of the
applicable asset sale, (C) consideration consisting of Indebtedness of Lead
Borrower or such Restricted Subsidiary that is not Subordinated Indebtedness
received from such transferee, (D) accounts receivable of a business retained by
Lead Borrower or any of its Restricted Subsidiaries, as the case may be,
following the sale of such business; provided that such accounts receivable (1)
are not past due more than 90 days and (2) do not have a payment date greater
than 120 days from the date of the invoices creating such accounts receivable
and (E) any Designated Non-cash Consideration received by Lead Borrower or any
of its Restricted Subsidiaries in such asset sale having an aggregate fair
market value, taken together with all other Designated Non-cash Consideration
received pursuant to this clause (y) that is at that time outstanding, not to
exceed the greater of $54,000,000 and 4.50% of Consolidated Total Assets
(measured at the time of the receipt of such Designated Non-cash Consideration)
(with the fair market value of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value);

(iii)each of Lead Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04(iii));

(iv)each of Lead Borrower and its Restricted Subsidiaries may sell or discount,
in each case in the ordinary course of business, accounts receivable arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

-94-

--------------------------------------------------------------------------------

 

 

(v)each of Lead Borrower and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries, including of Intellectual Property;

(vi)(w) any Domestic Subsidiary of Lead Borrower may be merged, consolidated,
dissolved, amalgamated or liquidated with or into a Borrower (so long as the
surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a corporation, limited liability company or limited partnership
organized or existing under the laws of the United States of America, any state
thereof or the District of Columbia and, if such surviving Person is not a
Borrower, such Person expressly assumes, in writing, all the obligations of a
Borrower under the Credit Documents pursuant to an assumption agreement in form
and substance reasonably satisfactory to the Administrative Agent) or any
Subsidiary Guarantor (so long as the surviving Person of such merger,
consolidation, dissolution, amalgamation or liquidation is a Wholly-Owned
Domestic Subsidiary of a Borrower, is a corporation, limited liability company
or limited partnership and is or becomes a Subsidiary Guarantor concurrently
with such merger, consolidation or liquidation), (x) any Excluded Subsidiary
(other than an Unrestricted Subsidiary) of a Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into any other
Excluded Subsidiary (other than an Unrestricted Subsidiary) of a Borrower and
(y) any Excluded Subsidiary (other than an Unrestricted Subsidiary) of a
Borrower may be merged, consolidated, dissolved, amalgamated or liquidated with
or into any Credit Party (so long as such Credit Party is the surviving
corporation of such merger, consolidation, dissolution, amalgamation or
liquidation); provided that any such merger, consolidation, dissolution,
amalgamation or liquidation shall only be permitted pursuant to this clause
(vi), so long as (I) no Event of Default then exists or would exist immediately
after giving effect thereto and (II) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors in the assets (and
Equity Interests) of any such Person subject to any such transaction shall not
be impaired in any material respect as a result of such merger, consolidation,
amalgamation or liquidation;

(vii)any disposition of (i) Securitization Assets arising in connection with a
Qualified Securitization Transaction or (ii) the Receivables Assets arising in
connection with a Receivables Facility, in each case, permitted by Section
10.04;

(viii)each of Lead Borrower and its Restricted Subsidiaries may make sales or
leases of (A) inventory in the ordinary course of business, (B) goods held for
sale in the ordinary course of business and (C) immaterial assets with a fair
market value, in the case of this clause (C), of less than the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
sale or lease, as applicable);

(ix)each of Lead Borrower and its Restricted Subsidiaries may sell or otherwise
dispose of (i) outdated, obsolete, surplus or worn out property, in each case,
in the ordinary course of business and (ii) property no longer used or useful in
the conduct of the business of Lead Borrower and its Restricted Subsidiaries;

(x)each of Lead Borrower and its Restricted Subsidiaries may sell or otherwise
dispose of assets acquired pursuant to a Permitted Acquisition so long as (x)
such assets are not used or useful to the core or principal business of Lead
Borrower and its Restricted Subsidiaries, (y) such assets have a fair market
value not in excess of the greater of $21,000,000 and 1.75% of Consolidated
Total Assets (measured at the time of such sale or other disposition), and (z)
such assets are sold or otherwise disposed of on or prior to the first
anniversary of the relevant Permitted Acquisition;

(xi)in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, a Restricted Subsidiary of Lead Borrower may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;

(xii)each of Lead Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions (a) involving real property acquired after the
Closing Date and not more than 180 days prior to such Sale-Leaseback Transaction
for cash and fair market value (as determined by Lead Borrower) or (b) with
respect to any other Sale-Leaseback Transactions not described in subclause
(xii)(a), having an aggregate fair market value not in excess of the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
Sale-Leaseback Transaction);

-95-

--------------------------------------------------------------------------------

 

 

(xiii)[reserved];

(xiv)each of Lead Borrower and its Restricted Subsidiaries may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

(xv)each of Lead Borrower and its Restricted Subsidiaries may make transfers of
property subject to casualty or condemnation proceedings upon the occurrence of
the related Recovery Event;

(xvi)each of Lead Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, in the exercise
of its reasonable good faith judgment;

(xvii)each of Lead Borrower and its Restricted Subsidiaries may make voluntary
terminations of or unwind Interest Rate Protection Agreements, Other Hedging
Agreements and Treasury Services Agreements;

(xviii)each of Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of Lead
Borrower or any of its Restricted Subsidiaries and acquisitions by Lead Borrower
or any of its Restricted Subsidiaries resulting from foreclosures by such
Persons or properties of third parties;

(xix)each of Lead Borrower and its Restricted Subsidiaries may terminate leases
and subleases;

(xx)each of Lead Borrower and its Restricted Subsidiaries may use cash and Cash
Equivalents (or other assets that were Cash Equivalents when the relevant
Investment was made) to make payments that are not otherwise prohibited by this
Agreement;

(xxi)each of Lead Borrower or its Restricted Subsidiaries may sell or otherwise
dispose of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such sale or disposition are promptly applied to the purchase price of such
replacement property;

(xxii)sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Credit Parties), (C) by Restricted Subsidiaries that are not Credit Parties to
the Credit Parties (other than Holdings) or (D) by Credit Parties to any
Restricted Subsidiary that is not a Credit Party; provided with respect to
clause (D) that (1) the portion (if any) of any such sale, disposition or
contribution of property made for less than fair market value and (2) any
noncash consideration received in exchange for any such sale, disposition or
contribution of property, shall in each case constitute an Investment in such
Restricted Subsidiary subject to Section 10.05.

(xxiii)dispositions of Investments (including Equity Interests) in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xxiv)transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
provided that the proceeds of such dispositions are applied in accordance with
Section 5.02(f);

(xxv)any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; and

(xxvi)dispositions permitted by Section 10.03.

-96-

--------------------------------------------------------------------------------

 

 

To the extent the Required Lenders (or such other percentage of the Lenders as
may be required by Section 10.02) waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to a Borrower or a Guarantor), such
Collateral shall be sold free and clear of the Liens created by the Security
Documents, and the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by them in order to effect the
foregoing.

10.03Dividends. The Borrowers will not, and will not permit any of the
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to Lead Borrower or any of its Restricted Subsidiaries, except that:

(i)any Restricted Subsidiary of a Borrower may pay Dividends or return capital
or make distributions and other similar payments with regard to its Equity
Interests to Lead Borrower or to other Restricted Subsidiaries of Lead Borrower
which directly or indirectly own equity therein;

(ii)any non-Wholly-Owned Subsidiary of Lead Borrower may declare and pay cash
Dividends to its shareholders generally so long as Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii)so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, Lead Borrower may pay cash Dividends to Holdings to allow
Holdings to pay cash dividends or make cash distributions to any other Parent
Company to redeem or repurchase, contemporaneously with such Dividend, Equity
Interests of Holdings or such other Parent Company from management, employees,
officers and directors (and their successors and assigns) of Lead Borrower and
its Restricted Subsidiaries; provided that (A) the aggregate amount of Dividends
made by Lead Borrower to Holdings pursuant to this clause (iii), and the
aggregate amount paid by Holdings or such other Parent Company in respect of all
such Equity Interests so redeemed or repurchased shall not (net of any cash
proceeds received by Holdings (but in no event from any Initial Public Offering)
from issuances of its Equity Interests (other than to the extent included in the
Available Amount) and contributed to Lead Borrower in connection with such
redemption or repurchase), in either case, exceed during any fiscal year of Lead
Borrower, the greater of $11,250,000 and 1.00% of Consolidated Total Assets
(measured at the time of such Dividend) (provided that the amount of cash
Dividends permitted to be, but not, paid in any fiscal year pursuant to this
clause (iii) shall increase the amount of cash Dividends permitted to be paid in
the succeeding two fiscal years pursuant to this clause (iii)); (B) such amount
in any calendar year may be increased by an amount not to exceed: (I) the cash
proceeds of key man life insurance policies received by Lead Borrower or any of
its Restricted Subsidiaries after the Closing Date; plus (II) the net proceeds
from the sale of Equity Interests of Holdings, in each case to members of
management, managers, directors or consultants of any Parent Company or any of
its Subsidiaries that occurs after the Closing Date, where the net proceeds of
such sale are received by or contributed to Lead Borrower; provided that the
amount of any such net proceeds that are utilized for any Dividend under this
clause (iii) will not be considered to be net proceeds of Equity Interests for
purposes of clause (a)(ii) of the definition of “Available Amount”; less (III)
the amount of any Dividends previously made with the cash proceeds described in
the preceding clause (I); and (C) cancellation of Indebtedness owing to Lead
Borrower from members of management, officers, directors, employees of Lead
Borrower or any of its Subsidiaries in connection with a repurchase of Equity
Interests of Holdings or any other Parent Company will not be deemed to
constitute a Dividend for purposes of this Agreement;

(iv)Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay expenses incurred by Holdings or any other Parent Company in
connection with offerings, registrations, or exchange listings of equity or debt
securities and maintenance of same (A) where the net proceeds of such offering
are to be received by or contributed to Lead Borrower, (B) in a prorated amount
of such expenses in proportion to the amount of such net proceeds intended to be
so received or contributed or loaned, or (C) otherwise on an interim basis prior
to completion of such offering so long as Holdings and any other Parent Company
shall cause the amount of such expenses to be repaid to Lead Borrower or the
relevant Restricted Subsidiary of Lead Borrower out of the proceeds of such
offering promptly if such offering is completed;

-97-

--------------------------------------------------------------------------------

 

 

(v)Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay costs (including all professional fees and expenses) incurred by
Holdings or any other Parent Company in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder;

(vi)Lead Borrower may pay cash dividends or other distributions, or make loans
or advances to, any Parent Company or the equity interest holders thereof in
amounts required for any Parent Company or the equity interest holders thereof
to pay, in each case without duplication:

(A)franchise Taxes (and other fees and expenses) required to maintain their
existence to the extent such Taxes, fees and expenses are reasonably
attributable to the operations of Holdings, Lead Borrower and its Restricted
Subsidiaries;

(B)with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which any Borrower (a) is treated as a corporation
for U.S. federal, state, and/or local income tax purposes and (b) is a member of
a consolidated, combined or similar income tax group (a “Tax Group”) of which
Holdings or any other Parent Company is the common parent, federal, state and
local income Taxes (including minimum Taxes) (or franchise and similar Taxes
imposed in lieu of such minimum Taxes) that are attributable to the taxable
income of Lead Borrower and its Subsidiaries; provided that for each taxable
period, the amount of such payments made in respect of such taxable period in
the aggregate shall not exceed the amount that Lead Borrower and its
Subsidiaries would have been required to pay as a stand-alone Tax Group;
provided, further, that the permitted payment pursuant to this clause (B) with
respect to the Taxes of any Unrestricted Subsidiary for any taxable period shall
be limited to the amount actually paid by such Unrestricted Subsidiary to a
Borrower or the Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar Taxes;

(C)customary salary, bonus and other benefits payable to officers and employees
of any Parent Company to the extent such salaries, bonuses and other benefits
are reasonably attributable to the ownership or operations of Lead Borrower and
its Restricted Subsidiaries;

(D)general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of Lead Borrower and its
Restricted Subsidiaries;

(E)cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Lead Borrower or any Parent Company;

(F)the purchase or other acquisition by Holdings or any other Parent Company of
Lead Borrower of all or substantially all of the property and assets or business
of any Person, or of assets constituting a business unit, a line of business or
division of such Person, or of all of the Equity Interests in a Person; provided
that if such purchase or other acquisition had been made by Lead Borrower, it
would have constituted a Permitted Acquisition permitted to be made pursuant to
Section 9.14; provided that (A) such dividend, distribution, loan or advance
shall be made concurrently with the closing of such purchase or other
acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to Lead Borrower or any Restricted
Subsidiary or (2) the merger (to the extent permitted in Section 10.02) into
Lead Borrower or any Restricted Subsidiary of the Person formed or acquired in
order to consummate such purchase or other acquisition; and

-98-

--------------------------------------------------------------------------------

 

 

(G)any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of Lead Borrower
and its Restricted Subsidiaries;

provided that the aggregate amount of Dividends made pursuant to subclauses (C),
(D) and (G) of this clause (vi) shall not exceed the greater of $11,250,000 and
1.00% of Consolidated Total Assets (measured at the time of such Dividend) in
any fiscal year;

(vii)reasonable and customary indemnities to directors, officers and employees
of Holdings or any other Parent Company in the ordinary course of business, to
the extent reasonably attributable to the ownership or operation of Lead
Borrower and its Restricted Subsidiaries;

(viii)Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) for payment of (x) obligations under or in respect of director and
officer insurance policies to the extent reasonably attributable to the
ownership or operation of Lead Borrower and its Restricted Subsidiaries or (y)
indemnification obligations owing to the Sponsor and Sponsor Affiliates under
the Advisory Agreement;

(ix)any Dividend used (i) to fund the Transaction, including Transaction Costs,
and (ii) in order to satisfy deferred purchase price, earn-outs and contingent
payments in respect of any amounts due and owing as provided for in the
Acquisition Agreement;

(x)Lead Borrower may pay cash Dividends to Holdings (who may subsequently pay
cash Dividends to any other Parent Company) so long as the proceeds thereof are
used to pay the Sponsor or Sponsor Affiliate fees, expenses and indemnification
payments that are then permitted to be paid pursuant to Sections 10.06(v),
10.06(vii) and 10.06(xii);

(xi)repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;

(xii)a Dividend to any Parent Company to fund a payment of dividends on such
Parent Company’s common stock following an Initial Public Offering of such
common stock after the Closing Date, not to exceed, in any fiscal year, the
greater of (x) 5% of such Parent Company’s market capitalization and (y) 6% of
the net cash proceeds contributed to the capital of Lead Borrower from any such
Initial Public Offering;

(xiii)any Dividends to the extent the same are made solely with the Available
Amount, so long as, solely to the extent clause (a)(i)(B) of the definition of
“Available Amount” is being utilized, at the time of, and after giving effect to
such Dividend on a Pro Forma Basis, (i) no Event of Default shall have occurred
and be continuing and (ii) the Consolidated Total Net Leverage Ratio, on a Pro
Forma Basis as of the last day of the most recently ended Test Period, does not
exceed 5.20:1.00;

(xiv)purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by Lead Borrower and the Guarantors; provided that the
aggregate amount of such purchases, when added to the aggregate amount of
Investments pursuant to Section 10.05(xvii), shall not exceed the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
Dividend);

(xv)the declaration and payment of Dividends or the payment of other
distributions by Lead Borrower in an aggregate amount since the Closing Date not
to exceed the greater of $100,000,000 and 8.50% of Consolidated Total Assets
(measured at the time of such Dividend);

(xvi)Lead Borrower and each Restricted Subsidiary may declare and make Dividend
payments or other distributions payable solely in the Equity Interests of such
Person so long as in the case of Dividend or other distribution by a Restricted
Subsidiary, Lead Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution;

-99-

--------------------------------------------------------------------------------

 

 

(xvii)Lead Borrower may pay Dividends with the cash proceeds contributed to its
common equity from the net cash proceeds of any equity issuance by any Parent
Company, so long as, with respect to any such payments, no Event of Default
shall have occurred and be continuing or would result therefrom; provided that
the amount of any such cash proceeds that are utilized for any Dividend under
this clause (xvii) will not be considered to be cash proceeds of Equity
Interests for purposes of clause (a)(ii) of the definition of “Available
Amount”;

(xviii)Lead Borrower and any Restricted Subsidiary may pay Dividends within 60
days after the date of declaration thereof, if at the date of declaration of
such payment, such payment would have complied with another provision of this
Section 10.03; and

(xix)any Dividends, so long as on a Pro Forma Basis, as of the last day of the
most recently ended Test Period, the Consolidated Total Net Leverage Ratio does
not exceed 3.70:1.00.

In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definitions of
“Consolidated EBITDA” and “Consolidated Net Income”), amounts loaned or advanced
to Holdings pursuant to Section 10.05(vi) shall, to the extent such loan or
advance remains unpaid, be deemed to be cash Dividends paid to Holdings to the
extent provided in said Section 10.05(vi).

10.04Indebtedness. The Borrowers will not, and will not permit any of the
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(i)(x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents (including pursuant to any Incremental Term Loan); (y) Indebtedness
incurred pursuant to the ABL Credit Agreement and the other ABL Credit Documents
in an aggregate principal amount not to exceed $75,000,000 plus any amounts
incurred under Section 2.15(a) of the ABL Credit Agreement (as in effect on the
Closing Date, or any similar provision of any subsequent ABL Credit Agreement
which does not modify the financial tests and dollar baskets set forth in
Section 2.15(a) of the ABL Credit Agreement (as in effect on the Closing Date)
in a manner that is less restrictive to the Credit Parties in any material
respect); and (z) Indebtedness incurred pursuant to the Second Lien Credit
Agreement and the other Second Lien Credit Documents and Refinancing Term Loans
and Refinancing Notes (each as defined in the Second Lien Credit Agreement (as
in effect on the Closing Date, or any similar provision of any subsequent Second
Lien Credit Agreement which does not modify the financial tests and dollar
baskets set forth in the relevant definitions of the Second Lien Credit
Agreement (as in effect on the Closing Date) in a manner that is less
restrictive to the Credit Parties in any material respect) in an aggregate
principal amount not to exceed $200,000,000 plus any amounts incurred under
Section 2.15(a) of the Second Lien Credit Agreement (as in effect on the Closing
Date, or any similar provision of any subsequent Second Lien Credit Agreement
which does not modify the financial tests and dollar baskets set forth in
Section 2.15(a) of the Second Lien Credit Agreement (as in effect on the Closing
Date) in a manner that is less restrictive to the Credit Parties in any material
respect) (any such Indebtedness, “Second Lien Incremental Term Loans”) plus the
portion of the principal amount of any such Refinancing Term Loans and
Refinancing Notes (each as defined in the Second Lien Credit Agreement (as in
effect on the Closing Date, or any similar provision of any subsequent Second
Lien Credit Agreement which does not modify the financial tests and dollar
baskets set forth in the relevant definitions of the Second Lien Credit
Agreement (as in effect on the Closing Date) in a manner that is less
restrictive to the Credit Parties in any material respect)) incurred to finance
the unpaid accrued interest and premium (if any) on the underlying Indebtedness
refinanced with such Refinancing Term Loans or Refinancing Notes and any upfront
fees, original issue discount, underwriting discounts, fees, commissions and
expenses incurred in connection with the incurrence of such Refinancing Term
Loans or Refinancing Notes;

(ii)Indebtedness under Interest Rate Protection Agreements entered into with
respect to other Indebtedness permitted under this Section 10.04 so long as the
entering into of such Interest Rate Protection Agreements are bona fide hedging
activities and are not for speculative purposes;

-100-

--------------------------------------------------------------------------------

 

 

(iii)(A) Indebtedness of Lead Borrower and its Restricted Subsidiaries evidenced
by Capitalized Lease Obligations and purchase money Indebtedness (including
obligations in respect of mortgages, industrial revenue bonds, industrial
development bonds and similar financings) in connection with the acquisition,
construction, installation, repair, replacement or improvement of fixed or
capital assets and any Permitted Refinancing Indebtedness in respect thereof;
provided that in no event shall the aggregate principal amount of all such
Indebtedness incurred or assumed in each case after the Closing Date pursuant to
this clause (iii) exceed the greater of $66,000,000 and 5.50% of Consolidated
Total Assets (measured at the time of incurrence) at any one time outstanding;

(iv)[reserved];

(v)(A) Indebtedness of a Restricted Subsidiary of Lead Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness); provided that (x)
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period, shall not exceed the greater of 5.20:1.00 and the
Consolidated Total Net Leverage Ratio immediately prior to the acquisition or
assumption of such Indebtedness and Permitted Acquisition and (B) any Permitted
Refinancing Indebtedness in respect thereof;

(vi)intercompany Indebtedness and cash management pooling obligations and
arrangements among Lead Borrower and its Restricted Subsidiaries to the extent
permitted by Section 10.05(vi);

(vii)Indebtedness outstanding on the Closing Date and listed on Schedule 10.04
(or to the extent not listed on such Schedule 10.04, where the principal amount
of such Indebtedness is less than $10,000,000 in the aggregate) and any
Permitted Refinancing Indebtedness in respect thereof;

(viii)Indebtedness of Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (viii)
shall not at any time exceed the greater of $39,000,000 and 3.25% of
Consolidated Total Assets (measured at the time of incurrence);

(ix)Contribution Indebtedness and any Permitted Refinancing Indebtedness in
respect thereof;

(x)Indebtedness incurred in the ordinary course of business to finance insurance
premiums or take-or-pay obligations contained in supply arrangements;

(xi)Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, obligations under any Treasury Services
Agreements;

(xii)Indebtedness in respect of Other Hedging Agreements so long as the entering
into of such Other Hedging Agreements are bona fide hedging activities and are
not for speculative purposes;

(xiii)unsecured Indebtedness of Lead Borrower (which may be guaranteed on a
subordinated basis by Holdings (so long as it is a Guarantor) and any or all of
the other Borrowers or the Subsidiary Guarantors), in an aggregate outstanding
principal amount (together with any Permitted Refinancing Indebtedness in
respect thereof) not to exceed the greater of $105,000,000 and 8.75% of
Consolidated Total Assets (measured at the time of incurrence) at any time,
assumed or incurred in connection with any Permitted Acquisition permitted under
Section 9.14, so long as such Indebtedness (and any guarantees thereof) are
subordinated to the Obligations upon terms and conditions acceptable to the
Administrative Agent;

-101-

--------------------------------------------------------------------------------

 

 

(xiv)to the extent constituting Indebtedness, any Indebtedness in respect of
deferred purchase price, earn-outs and contingent payments in respect of any
amounts due and owing under the Acquisition Agreement;

(xv)additional Indebtedness of Lead Borrower and its Restricted Subsidiaries not
to exceed the greater of $78,000,000 and 6.50% of Consolidated Total Assets
(measured at the time of incurrence) in aggregate principal amount outstanding
at any time;

(xvi)Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

(xvii)Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii)guarantees made by Lead Borrower or any of its Restricted Subsidiaries of
Indebtedness of Lead Borrower or any of its Restricted Subsidiaries permitted to
be outstanding under this Section 10.04; provided that (x) such guarantees are
permitted by Section 10.05 and (y) no Restricted Subsidiary that is not a Credit
Party shall guarantee Indebtedness of a Credit Party pursuant to this clause
(xviii);

(xix)guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;

(xx)guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with this Section 10.04, or any refinancing thereof pursuant to this Section
10.04; provided that such guarantees may only be made by Restricted Subsidiaries
who were guarantors of the Indebtedness originally acquired or assumed pursuant
to this Section 10.04 at the time of the consummation of the Permitted
Acquisition or such other Investment to which such Indebtedness relates;

(xxi)customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(xxii)guarantees of Indebtedness of directors, officers and employees of Lead
Borrower or any of its Restricted Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes;

(xxiii)guarantees of Indebtedness of a Person in connection with a joint
venture; provided that the aggregate principal amount of any Indebtedness so
guaranteed that is then outstanding, when added to the aggregate amount of
unreimbursed payments theretofore made in respect of such guarantees and the
amount of Investments then outstanding (and deemed outstanding) under clause
(xix) of Section 10.05, shall not exceed the greater of $93,000,000 and 7.75% of
Consolidated Total Assets (measured at the time of incurrence);

(xxiv)Indebtedness arising in connection with any Qualified Securitization
Transaction or Receivables Facility with respect to which the Securitization
Assets or Receivables Assets subject thereto consist solely of assets originated
by one or more Foreign Subsidiaries;

(xxv)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, to the extent such Indebtedness is
extinguished reasonably promptly after receipt of notice thereof;

-102-

--------------------------------------------------------------------------------

 

 

(xxvi)(x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of Lead Borrower or its
Restricted Subsidiaries incurred in the ordinary course of business, (y)
Indebtedness representing deferred compensation or stock-based compensation to
employees of Lead Borrower and the Restricted Subsidiaries and (z) Indebtedness
consisting of promissory notes issued by any Credit Party to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of any Parent
Company permitted by Section 10.03;

(xxvii)(A) Permitted Pari Passu Notes or Permitted Junior Debt in an aggregate
principal amount not to exceed, as of the date of incurrence thereof, when taken
together with any Incremental Term Loans incurred on such date pursuant to
Section 2.15(a)(v)(x), (1) the then-remaining Fixed Dollar Incremental Amount as
of the date of incurrence thereof plus (2) subject to the satisfaction of the
applicable Incurrence-Based Incremental Facility Test, any Incurrence-Based
Incremental Amounts that may be incurred thereunder on such date, in each case,
so long as (i) all such Indebtedness is incurred in accordance with the
requirements of the definition of “Permitted Pari Passu Notes,” “Permitted
Junior Notes” or “Permitted Junior Loans,” as the case may be, (ii) there shall
be no obligor in respect of such Indebtedness that is not a Credit Party and
(iii) no Event of Default then exists or would result therefrom (provided, that
with respect to any such Indebtedness incurred to finance a Limited Condition
Acquisition, such requirement shall be limited to the absence of an Event of
Default pursuant to Section 11.01 or Section 11.05) (it being understood that
the reclassification mechanics set forth in the definition of “Incremental
Amount” shall apply to amounts incurred pursuant to this Section
10.04(xxvii)(A)); and (B) Permitted Refinancing Indebtedness in respect of
Indebtedness incurred pursuant to subclause (A);

(xxviii)(x) guarantees made by Lead Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of Lead
Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers and
other third parties incurred in the ordinary course of business and (y)
Indebtedness of any Credit Party (other than Holdings) as an account party in
respect of trade letters of credit issued in the ordinary course of business;

(xxix)(A) unsecured Permitted Junior Debt of Lead Borrower and its Restricted
Subsidiaries incurred under Permitted Junior Debt Documents so long as (i) all
such Indebtedness is incurred in accordance with the requirements of the
definition of “Permitted Junior Notes” or “Permitted Junior Loans,” as the case
may be, (ii) no Event of Default then exists or would result therefrom
(provided, that with respect to any such Indebtedness incurred to finance a
Limited Condition Acquisition, such requirement shall be limited to the absence
of an Event of Default pursuant to Section 11.01 or Section 11.05), (iii) any
such Indebtedness incurred or guaranteed by a Credit Party is not secured by any
assets of Lead Borrower or any Restricted Subsidiary and (iv) the aggregate
principal amount of such Permitted Junior Debt issued or incurred after the
Closing Date shall not cause the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period, to exceed 5.20:1.00 and (B) any Permitted Refinancing Indebtedness
in respect of Indebtedness incurred pursuant to subclause (A); provided that the
amount of Permitted Junior Debt which may be incurred pursuant to this clause
(xxix) by non-Credit Parties shall not exceed the greater of $93,000,000 and
7.75% of Consolidated Total Assets (measured at the time of incurrence) at any
time outstanding;

(xxx)Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);

(xxxi)Indebtedness under Refinancing Notes, 100% of the Net Debt Proceeds of
which are applied to repay outstanding Term Loans in accordance with Section
5.02(c); and

(xxxii)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxxi) above.

10.05Advances, Investments and Loans. The Borrowers will not, and will not
permit any of the Restricted Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any

-103-

--------------------------------------------------------------------------------

 

 

other Person (each of the foregoing, an “Investment” and, collectively,
“Investments” and with the value of each Investment being measured at the time
made and without giving effect to subsequent changes in value or any write-ups,
write-downs or write-offs thereof but giving effect to any cash return or cash
distributions received by Lead Borrower and its Restricted Subsidiaries with
respect thereto), except that the following shall be permitted (each of the
following, a “Permitted Investment” and collectively, “Permitted Investments”):

(i)Lead Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivable owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of Lead Borrower or such Restricted Subsidiary;

(ii)Lead Borrower and its Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;

(iii)Lead Borrower and its Restricted Subsidiaries may hold the Investments held
by them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

(iv)Lead Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(v)Lead Borrower and its Restricted Subsidiaries may enter into Interest Rate
Protection Agreements to the extent permitted by Section 10.04(ii), and Other
Hedging Agreements to the extent permitted by Section 10.04(xii);

(vi)(a) Lead Borrower and any Restricted Subsidiary may make intercompany loans
to and other investments (including cash management pooling obligations and
arrangements) in Credit Parties (other than Holdings, unless otherwise permitted
by Section 10.03), including in connection with tax planning activities, so long
as, after giving effect thereto, the security interest of the Collateral Agent
for the benefit of the Secured Creditors in the Collateral, taken as a whole, is
not materially impaired, (b) any Foreign Subsidiary may make intercompany loans
to and other investments (including cash management pooling obligations and
arrangements) in any the Borrower or any of its Restricted Subsidiaries so long
as in the case of such intercompany loans (other than cash management pooling
obligations and arrangements) to Credit Parties (other than Holdings), all
payment obligations of the respective Credit Parties are subordinated to their
obligations under the Credit Documents on terms reasonably satisfactory to the
Administrative Agent, (c) the Credit Parties may make intercompany loans to,
guarantees on behalf of, and other investments (including cash management
pooling obligations and arrangements) in, Restricted Subsidiaries that are not
Credit Parties so long as the aggregate amount of outstanding loans, guarantees
and other Indebtedness made pursuant to this subclause (c) does not exceed the
greater of $100,000,000 and 8.50% of Consolidated Total Assets (measured at the
time of such loans, guarantees or incurrence), (d) any Restricted Subsidiary
that is not a Credit Party may make intercompany loans to, and other investments
(including cash management pooling obligations and arrangements) in, any other
Restricted Subsidiary that is also not a Credit Party and (e) Credit Parties may
make intercompany loans and other investments (including cash management pooling
obligations and arrangements) in any Restricted Subsidiary that is not a Credit
Party so long as such Investment is part of a series of simultaneous Investments
by Restricted Subsidiaries in other Restricted Subsidiaries that results in the
proceeds of the initial Investment being invested in one or more Credit Parties
(other than Holdings, unless otherwise permitted by Section 10.03);

(vii)Permitted Acquisitions shall be permitted in accordance with Section 9.14;

(viii)loans and advances by Lead Borrower and its Restricted Subsidiaries to
officers, directors and employees of Lead Borrower and its Restricted
Subsidiaries in connection with (i) business-related travel, relocations and
other ordinary course of business purposes (including travel and entertainment
expenses) shall be permitted and (ii) any such Person’s purchase of Equity
Interests of Holdings or any Parent Company; provided that no cash is actually
advanced pursuant to this clause (ii) unless immediately repaid;

-104-

--------------------------------------------------------------------------------

 

 

(ix)advances of payroll payments to employees of Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(x)non-cash consideration may be received in connection with any Asset Sale
permitted pursuant to Section 10.02(ii) or (x);

(xi)additional Restricted Subsidiaries of Lead Borrower may be established or
created if Lead Borrower and such Subsidiary comply with the requirements of
Section 9.12, if applicable; provided that to the extent any such new Subsidiary
is created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 10.05, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 9.12,
as applicable, until the respective acquisition is consummated (at which time
the surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof);

(xii)extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(xiii)earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv)Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(xv)Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi)Investments in the ordinary course of business consisting of UCC Article 3
(or the equivalent under other applicable law) endorsements for collection or
deposit;

(xvii)purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by Lead Borrower and the Guarantors; provided that the
aggregate amount of such purchases, when added to the aggregate amount of
Dividends pursuant to Section 10.03(xiv), shall not exceed the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time such
Investment is made);

(xviii)Investments to the extent made with the Available Amount;

(xix)in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxxii) of this Section 10.05, Lead Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a joint venture) in an aggregate outstanding amount for all
loans, advances and other Investments made pursuant to this clause (xix), not to
exceed the greater of $93,000,000 and 7.75% of Consolidated Total Assets
(measured at the time such Investment is made);

(xx)the licensing, sublicensing or contribution of Intellectual Property rights
pursuant to arrangements with Persons other than Lead Borrower and the
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by Lead Borrower or such Restricted Subsidiary, as the case
may be, in good faith;

-105-

--------------------------------------------------------------------------------

 

 

(xxi)loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Dividends thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount);

(xxii)Investments to the extent that payment for such Investments is made in the
form of common Equity Interests or Qualified Preferred Stock of Holdings or any
Equity Interests of any other direct or indirect Parent Company to the seller of
such Investments;

(xxiii)Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxiv)Investments in a Restricted Subsidiary that is not a Credit Party or in a
joint venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or joint venture;

(xxv)to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of Intellectual Property, in each case, in the ordinary
course of business;

(xxvi)Investments by Lead Borrower and its Restricted Subsidiaries consisting of
deposits, prepayment and other credits to suppliers or landlords made in the
ordinary course of business;

(xxvii)guarantees made in the ordinary course of business of obligations owed to
landlords, suppliers, customers, franchisees and licensees of Lead Borrower or
its Subsidiaries;

(xxviii)Investments consisting of the licensing, sublicensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
Persons;

(xxix)Investments in Unrestricted Subsidiaries having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this Section 10.05(xxix) that are at that time
outstanding not to exceed the greater of $54,000,000 and 4.50% of Consolidated
Total Assets (measured at the time such Investment is made) at any one time
outstanding;

(xxx)any Investments, so long as, on the date of such Investment, on a Pro Forma
Basis, as of the last day of the most recently ended Test Period, the
Consolidated Total Net Leverage Ratio does not exceed 3.70:1.00;

(xxxi)Investments by Lead Borrower and its Restricted Subsidiaries in joint
ventures in an aggregate amount for all Investments made pursuant to this clause
(xxxi), not to exceed, when added to the aggregate amount then guaranteed under
clause (xxiii) of Section 10.04 and all unreimbursed payments theretofore made
in respect of guarantees pursuant to clause (xxiii) of Section 10.04, the
greater of $54,000,000 and 4.50% of Consolidated Total Assets (measured at the
time such Investment is made); and

-106-

--------------------------------------------------------------------------------

 

 

(xxxii)Investments in a Securitization Entity or any Investment by a
Securitization Entity in any other Person in connection with a Qualified
Securitization Transaction permitted by Section 10.04; provided, however, that
any such Investment in a Securitization Entity is in the form of (x) a
contribution of additional Securitization Assets, (y) Limited Originator
Recourse or (z) loans in respect of the noncash portion of the purchase price of
Securitization Assets not to exceed 15% of such purchase price and (ii)
distributions or payments of Securitization Fees and purchases of Securitization
Assets or Receivables Assets pursuant to a Securitization Repurchase Obligation
in connection with a Qualified Securitization Transaction or a Receivables
Facility, as applicable.

To the extent an Investment is permitted to be made by a Credit Party directly
in any Restricted Subsidiary or any other Person who is not a Credit Party (each
such person, a “Target Person”) under any provision of this Section 10.05, such
Investment may be made by advance, contribution or distribution by a Credit
Party to a Restricted Subsidiary or Holdings, and further advanced or
contributed by such Restricted Subsidiary or Holdings for purposes of making the
relevant Investment in the Target Person without constituting an additional
Investment for purposes of this Section 10.05 (it being understood that such
Investment must satisfy the requirements of, and shall count toward any
thresholds in, a provision of this Section 10.05 as if made by the applicable
Credit Party directly to the Target Person).

10.06Transactions with Affiliates. The Borrowers will not, and will not permit
any of the Restricted Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of Lead Borrower or any of its
Subsidiaries, other than on terms and conditions deemed in good faith by the
board of directors of Lead Borrower (or any committee thereof) to be not less
favorable to Lead Borrower or such Restricted Subsidiary as would reasonably be
obtained by Lead Borrower or such Restricted Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except:

(i)Dividends (and loans and advances in lieu thereof) may be paid to the extent
provided in Section 10.03;

(ii)loans and other transactions among Lead Borrower and its Restricted
Subsidiaries;

(iii)customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, Lead Borrower and
its Restricted Subsidiaries (and, to the extent directly attributable to the
operations of Lead Borrower and the other Restricted Subsidiaries, to any other
Parent Company);

(iv)Lead Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, stay bonuses, severance and other similar
compensatory arrangements with officers, employees and directors of Holdings,
Lead Borrower and its Restricted Subsidiaries in the ordinary course of
business;

(v)so long as no Event of Default shall exist (both before and immediately after
giving effect thereto) under Section 11.01 or 11.05, Holdings and/or Lead
Borrower may pay fees to the Sponsor or the Sponsor Affiliates (or dividend such
funds to any Parent Company to be paid to the Sponsor or the Sponsor Affiliates)
in an amount not to exceed $10,000,000 in any calendar year and perform its
other obligations pursuant to the terms of the Advisory Agreement entered into
in connection with the Transaction, as in effect on the Closing Date, subject to
amendments not adverse to the Lenders in any material respect; provided further
that upon the occurrence and during the continuance of Event of Default under
Section 11.01 or 11.05, such amounts may accrue on a subordinated basis, but not
be payable in cash during such period, but all such accrued amounts (plus
accrued interest, if any, with respect thereto) may be payable in cash upon the
cure or waiver of such Event of Default;

(vi)the Transaction (including Transaction Costs) shall be permitted;

-107-

--------------------------------------------------------------------------------

 

 

(vii)Lead Borrower may make payments (or make dividends to Holdings or any other
Parent Company to make payments) (i) to reimburse the Sponsor or the Sponsor
Affiliates for its reasonable out-of-pocket expenses, and to indemnify it,
pursuant to the terms of the Advisory Agreement, as in effect on the Closing
Date, subject to amendments not adverse to the Lenders in any material respect
and (ii) to reimburse any shareholders for their respective reasonable
out-of-pocket expenses, and to indemnify them, pursuant to the terms of any
stockholders agreement with respect to Holdings or any other Parent Company, as
in effect on the Closing Date, subject to amendments not adverse to the Lenders
in any material respect;

(viii)transactions described on Schedule 10.06(viii) or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect;

(ix)Investments in Lead Borrower’s Subsidiaries and joint ventures (to the
extent any such Subsidiary that is not a Restricted Subsidiary or any such joint
venture is only an Affiliate as a result of Investments by Holdings and the
Restricted Subsidiaries in such Subsidiary or joint venture) to the extent
otherwise permitted under Section 10.05;

(x)any payments required to be made pursuant to the Acquisition Agreement;

(xi)transactions between Lead Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of Lead
Borrower or any Parent Company; provided, however, that such director abstains
from voting as a director of Lead Borrower or such Parent Company, as the case
may be, on any matter involving such other Person;

(xii)payments by Holdings, Lead Borrower or any of its Restricted Subsidiaries
to the Sponsor or any Parent Company for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures, which payments are approved by a majority of the board of
directors of Lead Borrower in good faith;

(xiii)guarantees of performance by Lead Borrower and its Restricted Subsidiaries
of Unrestricted Subsidiaries in the ordinary course of business, except for
guarantees of Indebtedness in respect of borrowed money;

(xiv)the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock of Lead Borrower to the Sponsor or any Parent Company, or to any
director, officer, employee or consultant thereof; and

(xv)to the extent not otherwise prohibited by this Agreement, transactions
between or among Holdings, Lead Borrower and any of its Restricted Subsidiaries
shall be permitted (including equity issuances).

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall Lead Borrower or any of its Restricted Subsidiaries pay any
management, consulting or similar fee to the Sponsor or any Affiliate of the
Sponsor except as specifically provided in clauses (v) and (vii) of this Section
10.06.

10.07Limitations on Payments, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc. The Borrowers will not, and will not permit any of the
Restricted Subsidiaries to:

(a)make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing money or securities with the trustee
with respect thereto or any other Person before due for the purpose of paying
when due), any Indebtedness under the Second Lien Credit Agreement, Permitted
Junior Debt,

-108-

--------------------------------------------------------------------------------

 

 

Subordinated Indebtedness or Refinancing Notes (other than Refinancing Notes
secured by Liens ranking pari passu with the Liens securing the Indebtedness
under this Agreement), except that (A) the Borrowers may consummate the
Transaction, (B) Indebtedness under the Second Lien Credit Agreement, Permitted
Junior Debt, Subordinated Indebtedness and such Refinancing Notes may be repaid,
redeemed, repurchased or defeased (and any applicable deposit of money or
securities with the trustee with respect thereto or any other Person for the
purpose of paying such Indebtedness under the Second Lien Credit Agreement,
Permitted Junior Debt or Refinancing Notes when due may be made) (i) with the
Available Amount; provided, that solely to the extent clause (a)(i)(B) of the
definition of “Available Amount” is being utilized, (x) no Event of Default
shall have occurred and be continuing at the time of the consummation of the
proposed repayment or prepayment or immediately after giving effect thereto and
(y) the Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis
as of the last day of the most recently ended Test Period, shall not exceed
5.20:1.00, (ii) so long as, on a Pro Forma Basis, as of the last day of the most
recently ended Test Period, the Consolidated Total Net Leverage Ratio does not
exceed 3.70:1.00, and (iii) in an aggregate amount not to exceed the greater of
$100,000,000 and 8.50% of Consolidated Total Assets (measured at the time such
payment, prepayment, redemption or acquisition is made); provided, that nothing
herein shall otherwise prevent Lead Borrower and its Restricted Subsidiaries
from refinancing any Indebtedness with Permitted Refinancing Indebtedness and
(C) Indebtedness under the Second Lien Credit Agreement and Permitted Junior
Debt that is secured by a Lien on the Collateral may be repaid, redeemed,
repurchased or defeased (and any applicable deposit of money or securities with
the trustee with respect thereto or any other Person for the purpose of paying
such Indebtedness under the Second Lien Credit Agreement or such Permitted
Junior Debt when due may be made) with any Declined Proceeds that do not
constitute Retained Declined Proceeds solely to the extent required by the terms
thereof;

(b)amend or modify, or permit the amendment or modification of any provision of,
any Second Lien Credit Document other than any amendment or modification that is
not materially adverse to the interests of the Lenders;

(c)amend or modify, or permit the amendment or modification of any provision of,
any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not materially adverse to the interests of the Lenders; or

(d)amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents);
accounting policies, reporting policies or fiscal year (except as required by
U.S. GAAP), as applicable, or any agreement entered into by it with respect to
its Equity Interests, or enter into any new agreement with respect to its Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (d) is not materially adverse to the interests of
the Lenders.

10.08Limitation on Certain Restrictions on Subsidiaries. The Borrowers will not,
and will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by Lead
Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed to
Lead Borrower or any of its Restricted Subsidiaries, (b) make loans or advances
to Lead Borrower or any of its Restricted Subsidiaries or (c) transfer any of
its properties or assets to Lead Borrower or any of its Restricted Subsidiaries,
except for such encumbrances or restrictions existing under or by reason of:

(i)applicable law;

(ii)this Agreement and the other Credit Documents, the ABL Credit Agreement, the
Second Lien Credit Agreement and the other definitive documentation entered into
in connection with any of the foregoing;

(iii)any Refinancing Note Documents;

-109-

--------------------------------------------------------------------------------

 

 

(iv)customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of Lead Borrower or any of its Restricted
Subsidiaries;

(v)customary provisions restricting assignment of any licensing agreement (in
which Lead Borrower or any of its Restricted Subsidiaries is the licensee) or
other contract entered into by Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(vi)restrictions on the transfer of any asset pending the close of the sale of
such asset;

(vii)any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to Lead Borrower or
any Restricted Subsidiary of Lead Borrower, or the properties of any such
Person, other than the Persons or the properties acquired in such Permitted
Acquisition;

(viii)encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix)any agreement or instrument relating to Indebtedness of a Foreign Subsidiary
incurred pursuant to Section 10.04 to the extent such encumbrance or restriction
only applies to such Foreign Subsidiary;

(x)an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to Lead Borrower or the Lenders in
any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);

(xi)restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii)restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of Lead Borrower that is
not a Subsidiary Guarantor, which Indebtedness is permitted by Section 10.04;

(xiii)customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

(xiv)on or after the execution and delivery thereof, (i) the Permitted Junior
Debt Documents and (ii) the Permitted Pari Passu Notes Documents;

(xv)negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis; and

(xvi)restrictions and conditions under the terms of the documentation governing
any Qualified Securitization Financing or a Receivables Facility that, in each
case, permitted by Section 10.04, are necessary or advisable, in the good faith
determination of Lead Borrower or the applicable Restricted Subsidiary, to
effect such Qualified Securitization Financing or such Receivables Facility.

-110-

--------------------------------------------------------------------------------

 

 

10.09Business.

(a)The Borrowers will not permit at any time the business activities taken as a
whole conducted by Lead Borrower and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
Lead Borrower and its Restricted Subsidiaries on the Closing Date (after giving
effect to the Transaction) except that Lead Borrower and its Restricted
Subsidiaries may engage in Similar Business.

(b)Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, Lead Borrower and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
existence in compliance with applicable law, (ii) legal, tax and accounting
matters in connection with any of the foregoing or following activities, (iii)
the entering into, and performing its obligations under, this Agreement, the
other Credit Documents to which it is a party, the Acquisition Agreement, the
Advisory Agreement, the ABL Credit Agreement, the Second Lien Credit Agreement
and the other definitive documentation entered into in connection with any of
the foregoing, (iv) the issuance, sale or repurchase of its Equity Interests and
the receipt of capital contributions, (v) the making of dividends or
distributions on its Equity Interests, (vi) the filing of registration
statements, and compliance with applicable reporting and other obligations,
under federal, state or other securities laws, (vii) the listing of its equity
securities and compliance with applicable reporting and other obligations in
connection therewith, (viii) the retention of (and the entry into, and exercise
of rights and performance of obligations in respect of, contracts and agreements
with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and consultants, (ix) the performance of
obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including, without limitation, as a result of or in connection
with the activities of its Subsidiaries, (x) the incurrence and payment of its
operating and business expenses and any taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(xi) the consummation of the Transaction, (xii) the making of loans to or other
Investments in, or incurrence of Indebtedness from, the Borrowers or in the case
of incurrence of Indebtedness, from any Wholly-Owned Domestic Subsidiary which
is a Subsidiary Guarantor) as and to the extent not prohibited by this Agreement
and (xiii) any other activity expressly contemplated by this Agreement to be
engaged in by Holdings, including, without limitation, repurchases of
Indebtedness of the Borrowers under this Agreement pursuant to Section 2.19 and
Section 2.20 and entry into and performance of guarantees of Refinancing Notes,
Permitted Junior Debt, Permitted Pari Passu Notes and, subject to any applicable
limitations set forth herein, other permitted Indebtedness of Lead Borrower and
its Restricted Subsidiaries.

10.10Negative Pledges. Holdings and the Borrowers shall not, and shall not
permit any of the Restricted Subsidiaries to, agree or covenant with any Person
to restrict in any way its ability to grant any Lien on its assets in favor of
the Lenders, other than pursuant to the ABL Intercreditor Agreement, the First
Lien/Second Lien Intercreditor Agreement, any Additional Intercreditor
Agreement, any Pari Passu Intercreditor Agreement or any other intercreditor
agreement contemplated by this agreement, and except that this Section 10.10
shall not apply to:

(i)any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii)covenants existing under the ABL Credit Documents and the Second Lien Credit
Documents, each as in effect on the Closing Date or as amended in a manner
consistent with any amendment to this Agreement or the other Credit Documents;

(iii)the covenants contained in any Refinancing Term Loans, any Refinancing Note
Documents, any Permitted Pari Passu Notes Documents or any Permitted Junior Debt
(in each case so long as same do not restrict the granting of Liens to secure
Indebtedness pursuant to this Agreement);

(iv)covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v)customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

-111-

--------------------------------------------------------------------------------

 

 

(vi)customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii)restrictions imposed by law;

(viii)customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix)contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x)negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi)restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

(xii)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; and

(xiii)any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of Lead Borrower,
not materially more restrictive, taken as a whole, with respect to such
encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

Section 11.Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01Payments. The Borrowers shall (i) default in the payment when due of any
principal of any Term Loan or (ii) default, and such default shall continue
unremedied for five or more Business Days, in the payment when due of any
interest on any Term Loan, or any Fees or any other amounts owing hereunder or
under any other Credit Document; or

11.02Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent, the Collateral Agent or any
Lender pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

11.03Covenants. Holdings, any Borrower or any Restricted Subsidiary shall (i)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(f)(i), 9.04 (as to Lead Borrower), 9.11,
9.14(a) or Section 10 or (ii) default in the due performance or observance by it
of any other term, covenant or agreement contained in this Agreement or in any
other Credit Document (other than those set forth in Sections 11.01 and 11.02),
and such default shall continue unremedied for a period of 30 days after written
notice thereof to Lead Borrower by the Administrative Agent, the Collateral
Agent or the Required Lenders; or

-112-

--------------------------------------------------------------------------------

 

 

11.04Default Under Other Agreements. (i) Holdings, any Borrower or any of the
Restricted Subsidiaries shall (x) default in any payment of any Indebtedness
(other than Indebtedness under this Agreement) beyond the period of grace, if
any, provided in an instrument or agreement under which such Indebtedness was
created or (y) default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than Indebtedness under this
Agreement) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity or
(ii) any Indebtedness (other than Indebtedness under this Agreement) of
Holdings, any Borrower or any of the Restricted Subsidiaries shall be declared
to be (or shall become) due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment, prior to the stated maturity thereof;
provided that (A) it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least equal to the Threshold
Amount, (B) the preceding clause (ii) shall not apply to Indebtedness that
becomes due as a result of a voluntary sale or transfer of, or Recovery Event
with respect to, the property or assets securing such Indebtedness, if such sale
or transfer or Recovery Event is otherwise permitted hereunder and (C) an Event
of Default under clause (i)(y) of this Section 11.04 with respect to the ABL
Credit Agreement shall not be an Event of Default until the earliest of (I) in
the case of a payment default, the first date on which such default shall
continue unremedied for a period of 30 days after the date of such default
(during which period such default is not waived or cured), (II) the date on
which the Indebtedness under the ABL Credit Agreement has been accelerated as a
result of such default and (III) the date on which the administrative agent, the
collateral agent and/or the lenders under the ABL Credit Agreement have
exercised their secured creditor remedies as a result of such default; or

11.05Bankruptcy, etc. Holdings, any Borrower or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall commence a voluntary
case concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against Holdings, any
Borrower or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary), and the petition is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver-manager, trustee, monitor is appointed for, or takes charge
of, all or substantially all of the property of Holdings, any Borrower or any of
the Restricted Subsidiaries (other than any Immaterial Subsidiary), or Holdings,
any Borrower or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary) commences any other proceeding under any reorganization, bankruptcy,
insolvency, arrangement, winding-up, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to Holdings, any Borrower or any of
the Restricted Subsidiaries (other than any Immaterial Subsidiary), or there is
commenced against Holdings, any Borrower or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) any such proceeding which remains
undismissed for a period of 60 days, or Holdings, any Borrower or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary) is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or Holdings or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) suffers any appointment of any custodian,
receiver, receiver-manager, trustee, monitor or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or Holdings, any Borrower or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) makes a general assignment
for the benefit of creditors; or any corporate, limited liability company or
similar action is taken by Lead Borrower or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) for the purpose of effecting any of the
foregoing; or

11.06ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect, (b) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (c) a Foreign Pension Plan has failed to comply with, or be
funded in accordance with, applicable law which has resulted or would reasonably
be expected to result in a Material Adverse Effect, or (d) Lead Borrower or any
of its Restricted Subsidiaries has incurred any obligation in connection with
the termination of, or withdrawal from, any Foreign Pension Plan that, in each
case, has resulted or would reasonably be expected to result in a Material
Adverse Effect; or

-113-

--------------------------------------------------------------------------------

 

 

11.07Security Documents. Any of the Security Documents shall cease to be in full
force and effect, or shall cease to give the Collateral Agent for the benefit of
the Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation (to the extent provided therein),
a perfected security interest, to the extent required by the Credit Documents,
in, and Lien on, all or any material portion of the Collateral (other than as a
result of the failure of the Collateral Agent to file continuation statements or
the failure of the Collateral Agent or the collateral agent under the ABL Credit
Agreement to maintain possession of possessory collateral delivered to it), in
favor of the Collateral Agent, superior to and prior to the rights of all third
Persons (except as permitted by Section 10.01); or

11.08Guarantees. Any Guaranty shall cease to be in full force and effect as to
any Guarantor (other than any Guarantor otherwise qualifying as an Immaterial
Subsidiary, whether or not so designated), or any Guarantor or any Person acting
for or on behalf of such Guarantor shall deny or disaffirm in writing such
Guarantor’s obligations under the Guaranty to which it is a party; or

11.09Judgments. One or more judgments or decrees shall be entered against
Holdings, any Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) involving in the aggregate for Holdings, Lead Borrower and its
Restricted Subsidiaries (other than any Immaterial Subsidiary) a liability or
liabilities (not paid or fully covered (other than to the extent of any
deductible) by a reputable and solvent insurance company with respect to
judgments for the payment of money) and such judgments and decrees either shall
be final and non-appealable or shall not be vacated, discharged or stayed or
bonded pending appeal for any period of 60 consecutive days, and the aggregate
amount of all such judgments and decrees (to the extent not paid or fully
covered (other than to the extent of any deductible) by such insurance company)
equals or exceeds the Threshold Amount; or

11.10Change of Control. A Change of Control shall occur;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to Lead Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to Lead Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i)
and (ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately; (ii) declare the principal of and
any accrued interest in respect of all Term Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party; (iii)
enforce, as Collateral Agent, all of the Liens and security interests created
pursuant to the Security Documents; and (iv) enforce each Guaranty.

Section 12.The Administrative Agent and the Collateral Agent.

12.01Appointment and Authorization.

(a)Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Sections 12.08, 12.10 and 12.11) are solely for the benefit of the
Administrative Agent and the Lenders, and neither any Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

-114-

--------------------------------------------------------------------------------

 

 

(b)Bank of America shall also act as the “Collateral Agent” and “security
trustee” under the Credit Documents, and each of the Lenders (on behalf of
itself and its Affiliates, including in its capacity as a potential Guaranteed
Creditor under a Designated Interest Rate Protection Agreement or Designated
Treasury Services Agreement) hereby irrevocably appoints and authorizes Bank of
America to act as the agent of such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any Credit Party to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, Bank of America, as
“Collateral Agent” or “security trustee” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 12.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Collateral Agent, shall be entitled
to the benefits of all provisions of this Section 12 and Section 13 (including
Section 13.01, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” or “security trustee” under the Credit Documents) as if
set forth in full herein with respect thereto. Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Guaranteed Creditors with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.

(c)Each of the Lenders (including in its capacity as a potential Guaranteed
Creditor under a Designated Interest Rate Protection Agreement or a Designated
Treasury Services Agreement) hereby authorizes the Administrative Agent and/or
the Collateral Agent to enter into the ABL Intercreditor Agreement, the First
Lien/Second Lien Intercreditor Agreement, any Additional Intercreditor
Agreement, any Pari Passu Intercreditor Agreement and any other intercreditor
agreement or arrangement or supplement thereto permitted under this Agreement
without any further consent by any Lender and any such intercreditor agreement
shall be being binding upon the Lenders.

12.02Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Credit Document by or through any one or more
sub-agents appointed by the Administrative Agent and/or the Collateral Agent.
The Administrative Agent, the Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent or the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and as Collateral Agent, as applicable.

12.03Exculpatory Provisions. The Administrative Agent and the Collateral Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Credit Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent and/or the Collateral Agent are required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that each of the Administrative Agent and the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or the Collateral
Agent, as applicable, to liability or that is contrary to any Credit Document or
applicable law;

(c)shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent and/or the Collateral Agent or any of their respective Affiliates in any
capacity;

-115-

--------------------------------------------------------------------------------

 

 

(d)shall not be liable to any Lender for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent and/or the Collateral Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11 and 13.12) or (ii)
in the absence of its own gross negligence, bad faith or willful misconduct, as
determined by a court of competent jurisdiction and by a final and nonappealable
judgment. Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent and the Collateral Agent by Lead
Borrower or a Lender; and

(e)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent.

12.04Reliance by Administrative Agent and Collateral Agent. Each of the
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each of the Administrative Agent
and the Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Term Loan, that by its terms
must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for Lead Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

12.05No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Lead Arrangers, Co-Documentation Agents or,  Co-Syndication Agents, the
Amendment No. 1 Lead Arranger or any of their respective Affiliates shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent or a Lender hereunder.

12.06Non-reliance on Administrative Agent, Collateral Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Credit Document or any related agreement or any document furnished hereunder or
thereunder.

12.07Indemnification by the Lenders. To the extent that the Borrowers for any
reason fail to pay any amount required under Section 13.01(a) to be paid by them
to the Administrative Agent or Collateral Agent (or any sub-agent of either of
them), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent or Collateral Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (based on the amount of then outstanding Term Loans held by each Lender
or, if the Term Loans have been repaid in full, based on the amount of
outstanding Term Loans held by each Lender immediately

-116-

--------------------------------------------------------------------------------

 

 

prior to such repayment in full) of (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or Collateral Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent or Collateral Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this Section 12.07 are subject to the provisions of Section 5.04.

12.08Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Lead Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

12.09Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Term Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Lead Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.01 and 13.01) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable

-117-

--------------------------------------------------------------------------------

 

 

basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a)(i) through (a)(v) of Section 13.12 of this Agreement),
and (iii) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action.

12.10Resignation of the Agents. Each of the Administrative Agent and the
Collateral Agent may at any time give notice of its resignation to the Lenders
and Lead Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with Lead Borrower’s consent (other than during
the existence of an Event of Default under Section 11.01 or 11.05), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders (and consented to
by Lead Borrower, to the extent so required) and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent or Collateral Agent
may, with Lead Borrower’s consent (other than during the existence of an Event
of Default under Section 11.01 or 11.05), on behalf of the Lenders, appoint a
successor Administrative Agent or successor Collateral Agent, as applicable, in
each case meeting the qualifications set forth above; provided that if the
Administrative Agent or the Collateral Agent shall notify Lead Borrower and the
Lenders that no qualifying Person has accepted such appointment within such
period, then such resignation shall nonetheless become effective in accordance
with such notice and (a) the retiring Administrative Agent or retiring
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders under any of the Credit Documents, the retiring Collateral Agent shall
continue to hold such collateral security solely for purposes of maintaining the
Secured Creditors’ security interest thereon until such time as a successor
Collateral Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders (with the consent of Lead Borrower, to the extent so required)
appoint a successor Administrative Agent as provided for above in this Section
12.10. Upon the acceptance of a successor’s appointment as Administrative Agent
or as Collateral Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent or Collateral Agent, as applicable, and the
retiring Administrative Agent or retiring Collateral Agent, as applicable, shall
be discharged from all of its duties and obligations hereunder or under the
other Credit Documents (if not already discharged therefrom as provided above in
this Section). After the retiring Administrative Agent’s or retiring Collateral
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 and Section 13.01 shall continue in effect for the
benefit of such retiring Administrative Agent or Collateral Agent, as
applicable, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

-118-

--------------------------------------------------------------------------------

 

 

12.11Collateral Matters and Guaranty Matters. Each of the Lenders (including in
its capacity as a potential Guaranteed Creditor under a Designated Interest Rate
Protection Agreement or Designated Treasury Services Agreement) irrevocably
authorizes the Administrative Agent or Collateral Agent, as applicable,

(a)to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Designated Interest Rate
Protection Agreements and Designated Treasury Services Agreements), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Credit Document to a Person that is not a Credit Party, (iii)
that constitutes Excluded Collateral, (iv) if the property subject to such Lien
is owned by a Subsidiary Guarantor, subject to Section 13.12, upon release of
such Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to clause (b) below or (v) if approved, authorized or ratified in
writing in accordance with Section 13.12;

(b)to release any Subsidiary Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction permitted hereunder; and

(c)to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Credit Document to the holder of any Lien on such property that
is permitted by Sections 10.01(iv)(y), (vi) or (xiv) or any other Lien that is
expressly permitted by Section 10.01 to be senior to the Lien securing the
Obligations or to release, and to execute and/or deliver documents to evidence
the release or non-existence of, any Lien securing the Obligations upon any
Excluded Collateral.

Upon request by the Administrative Agent or Collateral Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s and
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 12.11. In each case as
specified in this Section 12.11, the Administrative Agent and Collateral Agent
will (and each Lender irrevocably authorizes the Administrative Agent and
Collateral Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Credit Documents
and this Section 12.11.

The Administrative Agent and Collateral Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s and Collateral
Agent’s Lien thereon, or any certificate prepared by any Credit Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

12.12Designated Interest Rate Protection Agreements and Designated Treasury
Services Agreements. No Guaranteed Creditor that obtains the benefits of any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Section 12.12 to the contrary, the
Administrative Agent and Collateral Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Designated Interest Rate Protection Agreements and
Designated Treasury Services Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Guaranteed Creditor. Each Guaranteed Creditor agrees to be bound by this Section
12 to the same extent as a Lender hereunder.

-119-

--------------------------------------------------------------------------------

 

 

12.13Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective), such Lender shall, within 10 days after written demand therefor,
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrowers pursuant
to Section 5.04 and without limiting or expanding the obligation of the
Borrowers to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due the Administrative Agent under this Section 12.13. The agreements in
this Section 12.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

12.14Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

-120-

--------------------------------------------------------------------------------

 

 

(b)In addition, unless clause (i) in the immediately preceding paragraph (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in clause (iv) in the
immediately preceding paragraph (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:

(i)none of the Administrative Agent or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto);

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or any other Agent or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

The Administrative Agent and each other Agent hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

Section 13.Miscellaneous.

13.01Payment of Expenses, etc.

(a)The Credit Parties hereby jointly and severally agree, from and after the
Closing Date, to: (i) pay all reasonable invoiced out-of-pocket costs and
expenses of the Agents (limited, in the case of legal expenses, to the
reasonable fees and disbursements of one primary counsel to all Agents and, if
reasonably necessary, one local counsel in any relevant jurisdiction (which may
include a single firm of counsel acting in multiple jurisdictions)) in

-121-

--------------------------------------------------------------------------------

 

 

connection with (x) the preparation, execution, enforcement and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein, (y) the administration hereof and thereof and
any amendment, waiver or consent relating hereto or thereto (whether or not
effective) and (z) their syndication efforts with respect to this Agreement;
(ii) pay all reasonable invoiced out-of-pocket costs and expenses of the Agents
and each Lender in connection with the enforcement of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (limited, in the case of
legal expenses, to one primary counsel to all Agents and Lenders to be retained
by the Administrative Agent and, if reasonably necessary, one local counsel in
any relevant jurisdiction (which may include a single firm of counsel acting in
multiple jurisdictions) and, in the case of an actual or perceived conflict of
interest where any Indemnified Person affected by such conflict informs Lead
Borrower of such conflict, of a single additional firm of counsel in each
relevant jurisdiction for all similarly situated affected Indemnified Persons);
(iii) pay and hold each Agent and each Lender harmless from and against any and
all Other Taxes with respect to the foregoing matters and save each Agent and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
such Agent, such Lender or the Lead Arranger) to pay such Other Taxes; and (iv)
indemnify each Agent and each Lender and their respective Affiliates, and the
partners, shareholders, officers, directors, employees, agents, trustees,
representatives and investment advisors of each of the foregoing, in each case,
together with their respective successors and assigns (each, an “Indemnified
Person”) from and hold each of them harmless against any and all liabilities,
obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) (but excluding
Taxes other than Taxes that represent liabilities, obligations, losses, damages,
penalties, actions, costs, expenses and disbursements arising from a non-Tax
claim) incurred by, imposed on or assessed against any of them as a result of,
or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent or any
Lender is a party thereto and whether or not such investigation, litigation or
other proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the proceeds of any Term Loans hereunder or the consummation of the
Transaction or any other transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents, or (b) the actual or alleged presence of
Hazardous Materials relating in any way to any Real Property owned, leased or
operated, at any time, by Lead Borrower or any of its Subsidiaries; the
generation, storage, transportation, handling, Release or threat of Release of
Hazardous Materials by Lead Borrower or any of its Subsidiaries at any location,
whether or not owned, leased or operated by Lead Borrower or any of its
Subsidiaries; the non-compliance by Lead Borrower or any of its Subsidiaries
with any Environmental Law (including applicable permits thereunder) applicable
to any Real Property; or any Environmental Claim or liability under
Environmental Laws relating in any way to Lead Borrower, any of its Subsidiaries
or relating in any way to any Real Property at any time owned, leased or
operated by Lead Borrower or any of its Subsidiaries, including, in each case,
without limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding, in all cases, whether or not caused by or arising, in whole or
in part, out of the comparative, contributory or sole negligence of the
Indemnified Person (but excluding in each case (and each Indemnified Person, by
accepting the benefits hereof, agrees to promptly refund or return any indemnity
received hereunder to the extent it is later determined by a final,
non-appealable judgment of a court of competent jurisdiction that such
Indemnified Person is not entitled thereto) any losses, liabilities, claims,
damages or expenses (i) to the extent incurred by reason of the gross
negligence, bad faith or willful misconduct of the applicable Indemnified
Person, any Affiliate of such Indemnified Person or any of their respective
directors, officers, employees, representatives, agents, Affiliates, trustees or
investment advisors, (ii) to the extent incurred by reason of any material
breach of the obligations of such Indemnified Person under this Agreement or the
other Credit Documents (in the case of each of the preceding clauses (i) and
(ii), as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (iii) that do not involve or arise from an act or
omission by any Credit Party or any of their respective affiliates and is
brought by an Indemnified Person against another Indemnified Person (other than
claims against any Agent solely in its capacity as such or in its fulfilling
such role)). To the extent that the undertaking to indemnify, pay or hold
harmless any Agent or any Lender or other Indemnified Person set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Credit Parties shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

-122-

--------------------------------------------------------------------------------

 

 

(b)No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems.

(c)No party hereto (and no Indemnified Person or any Subsidiary or Affiliate of
Holdings or the Borrowers) shall be responsible to any other party hereto (or
any Indemnified Person or any Subsidiary or Affiliate of Holdings or the
Borrowers) for any indirect, special, exemplary, incidental, punitive or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) which may be alleged as a result of this
Agreement or any other Credit Document or the financing contemplated hereby;
provided that nothing in this Section 13.01(c) shall limit the Credit Parties’
indemnity obligations to the extent that such indirect, special, punitive or
consequential damages are included in any claim by a third party unaffiliated
with any Indemnified Person with respect to which the applicable Indemnified
Person is entitled to indemnification under Section 13.01(a).

13.02Right of Setoff.

(a)In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, the
Collateral Agent, each Lender and each Guaranteed Creditor is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) (other than accounts used exclusively for
payroll, payroll taxes, fiduciary and trust purposes, and employee benefits) and
any other Indebtedness at any time held or owing by the Administrative Agent,
the Collateral Agent, such Lender or such Guaranteed Creditor (including,
without limitation, by branches and agencies of the Administrative Agent, the
Collateral Agent, such Lender or such Guaranteed Creditor wherever located) to
or for the credit or the account of any Borrower or any of its Subsidiaries
against and on account of the Obligations and liabilities of the Credit Parties
to the Administrative Agent, the Collateral Agent, such Lender or such
Guaranteed Creditor under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Lender or such Guaranteed Creditor pursuant to Section 13.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, the Collateral Agent, such Lender or such Guaranteed
Creditor shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

(b)NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT HEREUNDER.

-123-

--------------------------------------------------------------------------------

 

 

13.03Notices.

(a)Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electronic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or transmitted:

(i)if to any Credit Party, the Administrative Agent or the Collateral Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 13.03 or such other address as shall be
designated by such party in a written notice to the other parties hereto; and

(ii)if to any Lender, at its address specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Lead Borrower) or at such other address as shall be designated by
such Lender in a written notice to Lead Borrower and the Administrative Agent.

All such notices and communications shall, when mailed or overnight courier, be
effective when deposited in the mails, or overnight courier, as the case may be,
or sent by facsimile or other electronic means of transmission, except that
notices and communications to the Administrative Agent, Collateral Agent and the
Borrowers shall not be effective until received by the Administrative Agent,
Collateral Agent or Lead Borrower, as the case may be.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, Collateral Agent, Lead
Borrower or Holdings may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)(i) Notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

(d)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall each
of the Administrative Agent and the Collateral Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrowers, the Subsidiary Guarantors, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of a Borrower’s, any Credit Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic messaging service, or through the Internet, in
the absence of gross negligence, bad faith or willful misconduct of any Agent
Party, as determined by a court of competent jurisdiction and by a final and
nonappealable judgment.

-124-

--------------------------------------------------------------------------------

 

 

13.04Benefit of Agreement; Assignments; Participations, etc.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent and each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void), except as
contemplated by Section 10.02(vi) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Transferees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A)Lead Borrower; provided that, Lead Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided that no consent of Lead Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing under Section 11.01 or 11.05,
any other Eligible Transferee;

(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Term Loans of any Tranche, the amount of the Commitment or Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of Lead Borrower and the Administrative Agent otherwise consent; provided
that no such consent of Lead Borrower shall be required if an Event of Default
has occurred and is continuing under Section 11.01 or 11.05;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Term Loans;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with the payment by the
assignee of a processing and recordation fee of $3,500; and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Credit Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

-125-

--------------------------------------------------------------------------------

 

 

(iii)Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
5.04 and 13.01. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 13.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and, as to its own positions only, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) above and any written
consent to such assignment required by clause (b) above, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this clause (v).

(c)Any Lender may, without the consent of Lead Borrower or the Administrative
Agent, sell participations to one or more Eligible Transferees (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Term
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender or each
adversely affected Lender and that directly affects such Participant. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.10 and 5.04 (subject to the requirements and limitations therein (it
being understood that the documentation required under Sections 5.04(b) and (c)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Section 13.04; provided that such Participant (A) agrees to be subject
to the provisions of Section 2.12 as if it were an assignee under clause (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Section 2.10 or 5.04, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Lead Borrower’s request and expense, to
use reasonable efforts to cooperate with Lead Borrower to effectuate the
provisions of Section 2.13 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to

-126-

--------------------------------------------------------------------------------

 

 

Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Lead Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments or Term Loan or its other obligations under any Credit Document) to
any Person except to the extent such disclosure is necessary to establish that
such Commitment, Term Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)Holdings, Lead Borrower and its Restricted Subsidiaries shall also be
entitled to purchase (from Lenders) outstanding principal of Term Loans in
accordance with the provisions of Sections 2.19 and 2.20, which purchases shall
be evidenced by assignments (in form reasonably satisfactory to the
Administrative Agent) from the applicable Lender to the Borrowers. Each assignor
and assignee party to the relevant repurchases under Sections 2.19 and 2.20
shall render customary “big boy” disclaimer letters or any such disclaimers
shall be incorporated into the terms of the Assignment and Assumption. No such
transfer or assignment shall be effective until recorded by the Administrative
Agent (which the Administrative Agent agrees to promptly record) on the Register
pursuant to clause (b) above. All Term Loans purchased pursuant to Sections 2.19
and 2.20 shall be immediately and automatically cancelled and retired, and the
Borrowers shall in no event become a Lender hereunder. To the extent of any
assignment to a Borrower as described in this clause (d), the assigning Lender
shall be relieved of its obligations hereunder with respect to the assigned Term
Loans.

(e)Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Term Loans and Notes hereunder to a Federal Reserve Bank or central banking
authority in support of borrowings made by such Lender from such Federal Reserve
Bank or central banking authority and, with prior notification to the
Administrative Agent (but without the consent of the Administrative Agent or
Lead Borrower), any Lender which is a fund may pledge all or any portion of its
Term Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (e) shall release the transferor Lender from any
of its obligations hereunder.

(f)Each Lender acknowledges and agrees to comply with the provisions of this
Section 13.04 applicable to it as a Lender hereunder.

(g)Each Sponsor Affiliate, solely in its capacity as a Lender, hereby agrees,
and each Assignment and Assumption entered into by a Sponsor Affiliate shall
provide a confirmation, that, if any Credit Party shall be subject to any
voluntary or involuntary proceeding commenced under any Debtor Relief Law now or
hereafter in effect (“Bankruptcy Proceedings”), (i) such Sponsor Affiliate shall
not take any step or action in such Bankruptcy Proceeding to object to, impede,
or delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party that is
supported by the Administrative Agent) in relation to such Sponsor Affiliate’s
claim with respect to its Term Loans (a “Claim”) (including, without limitation,
objecting to any debtor in possession financing, use of cash collateral, grant
of adequate protection, sale or disposition, compromise, or plan of
reorganization) so long as such Sponsor Affiliate is treated in connection with
such exercise or action on the same or better terms as the other Lenders and
(ii) with respect to any matter requiring the vote of Lenders during the
pendency of a Bankruptcy Proceeding (including, without limitation, voting on
any plan of reorganization), the Term Loans held by such Sponsor Affiliate (and
any Claim with respect thereto) shall be deemed to be voted by such Sponsor
Affiliate in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Sponsor Affiliates, so long as such Sponsor
Affiliate is treated in connection with the exercise of such right or taking of
such action on the same or better terms as the other Lenders; provided, however,
that the Administrative Agent shall vote on behalf of any such Sponsor
Affiliates holding Term Loans in accordance with this Section 13.04(g) and the
relevant Assignment and Assumption. For the avoidance of doubt, the Lenders and
each Sponsor Affiliate agree and acknowledge that the provisions set forth in
this Section 13.04(g) constitute a “subordination agreement” as such term is
contemplated by, and utilized in, Section 510(a) of the Bankruptcy Code, and, as
such,

-127-

--------------------------------------------------------------------------------

 

 

would be enforceable for all purposes in any case where a Credit Party has filed
for protection under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect applicable to Credit
Party. Except as expressly provided in this Section 13.04(g), the provisions of
this Section 13.04(g) shall not be applicable to any Debt Fund Affiliate.

(h)If any Borrower wishes to replace the Term Loans or Commitments with Term
Loans or Commitments having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders of such Term Loans or holdings such Commitments,
instead of prepaying the Term Loans or reducing or terminating the Commitments
to be replaced, to (i) require such Lenders to assign such Term Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 13.12 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 13.12). Pursuant
to any such assignment, all Term Loans and Commitments to be replaced shall be
purchased at par (allocated among the applicable Lenders in the same manner as
would be required if such Term Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 2.08. By receiving such purchase price, the applicable
Lenders shall automatically be deemed to have assigned such Term Loans or
Commitments pursuant to the terms of an Assignment and Assumption, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

(i)The Administrative Agent shall have the right, and Lead Borrower hereby
expressly authorizes the Administrative Agent, to provide to any requesting
Lender, the list of Disqualified Lenders provided to the Administrative Agent by
Lead Borrower and any updates thereto. The Borrowers hereby agree that any such
requesting Lender may share the list of Disqualified Lenders with any potential
assignee, transferee or participant. Notwithstanding the foregoing, each Credit
Party and the Lenders acknowledge and agree that the Administrative Agent shall
not be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions of this
Agreement relating to Disqualified Lenders (other than with respect to
assignments or participations by it of its Loans and Commitments, if any).
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or participant or prospective Lender or participant is a Disqualified Lender or
(y) the Administrative Agent shall have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender (other than with respect to assignments
or participations by it of its Loans and Commitments, if any).

(j)Disqualified Lenders. Notwithstanding anything to the contrary contained in
this Agreement, any assignment to a Disqualified Lender shall not be void, but
shall be subject to the following provisions:

(i)If any assignment is made to any Disqualified Lender without Lead Borrower’s
prior written consent, or if any Person becomes a Disqualified Lender after the
Closing Date, Lead Borrower may, at its sole expense and effort, upon notice to
the applicable Disqualified Lender and the Administrative Agent, cancel any
unfunded Commitment the subject thereof and (A) in the case of outstanding Term
Loans held by Disqualified Lenders, prepay such Term Loan by paying the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Lender paid to acquire such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder (it being understood that, notwithstanding anything in the Credit
Documents to the contrary, any such prepayment shall not be subject to any
provisions requiring prepayments of the Term Loans on a pro rata basis and no
other Term Loans shall be required to be repaid as a result of such prepayment)
and/or (B) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 13.04), all of its interest, rights and obligations under this Agreement
and related Credit Documents to an Eligible Transferee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder; provided that
(i) Lead Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 13.04(b) (unless waived by the Administrative
Agent) and (ii) in the case of clause (A), the Borrowers shall not use the
proceeds from any Loans or loans under the ABL Credit Agreement to prepay any
Term Loans held by Disqualified Lenders.

-128-

--------------------------------------------------------------------------------

 

 

(ii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lender consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

13.05No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between any Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06Payments Pro Rata.

(a)The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b)Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Term Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

-129-

--------------------------------------------------------------------------------

 

 

(c)Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, (y) the express
provisions of this Agreement which permit disproportionate payments with respect
to various of the Tranches as, and to the extent, provided herein, and (z) any
other provisions which permit disproportionate payments with respect to the Term
Loans as, and to the extent, provided therein.

13.07Calculations; Computations.

(a)The financial statements to be furnished to the Lenders pursuant hereto shall
be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that to the extent expressly provided herein, certain calculations
shall be made on a Pro Forma Basis; provided further, that if Lead Borrower
notifies the Administrative Agent that Lead Borrower wishes to amend any
leverage calculation or any financial definition used therein to implement the
effect of any change in U.S. GAAP or the application thereof occurring after the
Closing Date on the operation thereof (or if the Administrative Agent notifies
Lead Borrower that the Required Lenders wish to amend any leverage test or any
financial definition used therein for such purpose), then Lead Borrower and the
Administrative Agent shall negotiate in good faith to amend such leverage test
or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
U.S. GAAP; provided, further that all determinations made pursuant to any
applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect) and
(ii) the accounting for any lease shall be based on Lead Borrower’s treatment
thereof in accordance with U.S. GAAP as in effect on the Closing Date and
without giving effect to any subsequent changes in U.S. GAAP (or the required
implementation of any previously promulgated changes in U.S. GAAP) relating to
the treatment of a lease as an operating lease or capitalized lease.

(b)The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a)THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK; provided that (A) the interpretation of the
definition of “material adverse effect” (as defined in THE acquisition
agreement), and whether or not such “material adverse effect” has occurred, (B)
the determination of the accuracy of any OF THE Acquisition Agreement
RepresentationS, and whether as a result of any inaccuracy thereof the
conditions set forth in Section 6.14 with respect to SUCH REPRESENTATIONS have
not been satisfied, and (C) the determination of whether THE Acquisition has
been consummated in accordance with the terms of THE Acquisition Agreement, in
each case shall be governed by, and construed in accordance with, the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT
THAT, (X) IN THE CASE OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS
MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE
IN WHICH THE RELEVANT MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER
RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR

-130-

--------------------------------------------------------------------------------

 

 

SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS
RELATED TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH
COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH OF THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE
CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.

(b)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts and by different parties hereto in different counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement, the other Credit Documents, and
any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

13.10[Reserved].

13.11Headings Descriptive. The headings of the several Sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

-131-

--------------------------------------------------------------------------------

 

 

13.12Amendment or Waiver; etc.

(a)Except as expressly contemplated hereby, neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Credit Parties party hereto or thereto, the
Administrative Agent and the Required Lenders (although additional parties may
be added to (and annexes may be modified to reflect such additions) the Guaranty
Agreement and the Security Documents in accordance with the provisions hereof
and thereof without the consent of the other Credit Parties party thereto or the
Required Lenders) or the Administrative Agent with the written consent of the
Required Lenders; provided that no such change, waiver, discharge or termination
shall (i) without the prior written consent of each Lender directly and
adversely affected thereby, extend the final scheduled maturity of any Term
Loan, or reduce the rate or extend the time of payment of interest or fees
thereon; except in connection with the waiver of the applicability of any
post-default increase in interest rates, (ii) except as otherwise expressly
provided in the Security Documents, release all or substantially all of the
Collateral without the prior written consent of each Lender, (iii) except as
otherwise provided in the Credit Documents, release all or substantially all of
the value of the Guaranty by the Guarantors without the prior written consent of
each Lender, (iv) amend, modify or waive any provision of this Section 13.12(a)
or Section 13.06 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Initial Term
Loans on the Closing Date), in each case, without the prior written consent of
each Lender directly and adversely affected thereby, (v) reduce the percentage
specified in the definition of Required Lenders without the prior written
consent of each Lender (it being understood that additional extensions of credit
pursuant to this Agreement that are permitted by the terms hereof or that have
been consented to by the Required Lenders may be included in the determination
of the Required Lenders, as applicable, on substantially the same basis as the
extensions of Initial Term Loans are included on the Closing Date), (vi) consent
to the assignment or transfer by the Borrowers of any of their respective rights
and obligations under this Agreement without the consent of each Lender or (vii)
amend Section 2.14 the effect of which is to extend the maturity of any Term
Loan without the prior written consent of each Lender directly and adversely
affected thereby; provided, further, that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each
Agent adversely affected thereby, amend, modify or waive any provision of
Section 12 or any other provision of any Credit Document as the same relates to
the rights or obligations of such Agent, (3) without the consent of Collateral
Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (4) except in cases where additional
extensions of term loans are being afforded substantially the same treatment
afforded to the Term Loans pursuant to this Agreement as in effect on the
Closing Date, without the consent of the Majority Lenders of each Tranche which
is being allocated a lesser prepayment, repayment or commitment reduction, alter
the required application of any prepayments or repayments (or commitment
reduction), as between the various Tranches, pursuant to Section 5.01 or 5.02
(although (x) the Required Lenders may waive, in whole or in part, any such
prepayment, repayment or commitment reduction, so long as the application, as
amongst the various Tranches, of any such prepayment, repayment or commitment
reduction which is still required to be made is not altered and (y) any
conversion of any Tranche of Term Loans into another Tranche of Term Loans
hereunder in like principal amount and any other conversion of any Tranche of
Term Loans into Extended Term Loans pursuant to an Extension Amendment shall not
be considered a “prepayment” or “repayment” for purposes of this clause (4)),
(5) without the consent of the Majority Lenders of the respective Tranche
affected thereby, amend the definition of Majority Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Majority
Lenders on substantially the same basis as the extensions of Term Loans and
Commitments are included on the Closing Date) or (6) without the consent of the
Supermajority Lenders of the relevant Tranche, reduce the amount of or extend
the date of, any Scheduled Repayment (except that, if additional Term Loans are
made pursuant to a given Tranche, the scheduled repayments of such Tranche may
be increased on a proportionate basis without the consent otherwise required by
this clause (6)), or amend the definition of “Supermajority Lenders” (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Supermajority Lenders on substantially the same basis as the Initial Term Loans
and Initial Term Loan Commitments are included on the Closing Date); and
provided further that only the consent the Administrative Agent shall be
necessary for amendments described in clause (y) of the first proviso contained
in clause (vi) of the definition of “Permitted Junior Loans.”

-132-

--------------------------------------------------------------------------------

 

 

(b)If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses (i)
through (v), inclusive, of the first proviso to Section 13.12(a), the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then Lead Borrower shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay the outstanding Term Loans of each Tranche of such
Lender in accordance with Section 5.01(b)(i); provided that, unless the
Commitments that are terminated, and Term Loans repaid, pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of outstanding Term Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B) the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto;
provided, further, that in any event Lead Borrower shall not have the right to
replace a Lender, terminate its Commitments or repay its Term Loans solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to Section
13.12(a).

(c)Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each applicable
Incremental Term Loan Lender may, without the consent of any other Lender, (i)
in accordance with the provisions of Section 2.15 enter into an Incremental Term
Loan Amendment; provided that after the execution and delivery by the Borrowers,
the Administrative Agent and each such Incremental Term Loan Lender of such
Incremental Term Loan Amendment, such Incremental Term Loan Amendment, may
thereafter only be modified in accordance with the requirements of clause (a)
above of this Section 13.12, and (ii) amend this Agreement to increase the
interest rate margin, increase the interest rate floor, increase, extend or add
any prepayment premium, increase, extend or add any call protection or increase
the amortization schedule with respect to any existing Tranche of Term Loans in
order to cause any Incremental Term Loans to be fungible with such existing
Tranche of Term Loans.

(d)Notwithstanding anything to the contrary in clause (a) above of this Section
13.12, this Agreement may be amended (or amended and restated) (i) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrowers, (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loan and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) with the written consent of the Administrative
Agent, the Borrowers and the Refinancing Term Loan Lenders, this Agreement and
the other Credit Documents shall be amended (or amended and restated) in
connection with any refinancing facilities permitted pursuant to Section 2.18.

(e)Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f)Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Term Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Majority Lenders, the Required Lenders or all
of the Lenders, as required, have approved any such amendment, waiver or consent
(and the definitions of “Majority Lenders” and “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

-133-

--------------------------------------------------------------------------------

 

 

(g)Further, notwithstanding anything to the contrary contained in this Section
13.12, if following the Closing Date, the Administrative Agent and/or the
Collateral Agent and any Credit Party shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Credit Documents, then the Administrative Agent
and/or the Collateral Agent and the Credit Parties shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

13.13Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 5.04, 12.07 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14Joint and Several Liability of Borrowers.

(a)Each Borrower is accepting joint and several liability hereunder and under
the other Credit Documents in consideration of the financial accommodations to
be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
13.14), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.

(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d)The Obligations of each Borrower under the provisions of this Section 13.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e)Except as otherwise expressly provided in this Agreement and the other Credit
Documents, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of any Incremental Term Loans, Refinancing Term Loans
or Extended Term Loans issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by any
Agent or any other Secured Creditor under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).

(f)Each Borrower represents and warrants to the Agents and the other Secured
Creditor that such Borrower is currently informed of the financial condition of
the other Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to Agent and the other Secured Creditor
that such Borrower has read and understands the terms and conditions of the
Credit Documents. Each Borrower hereby covenants that such Borrower will
continue to keep informed of the other Borrowers’ financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

(g)Each Borrower waives all rights and defenses arising out of an election of
remedies by any Agent or any other Secured Creditor, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed such Agent’s or such Secured Creditor’s
rights of subrogation and reimbursement against any Borrower.

-134-

--------------------------------------------------------------------------------

 

 

(h)Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are or become secured by Real Property. This means,
among other things:

(i)the Agents and other Secured Creditors may collect from such Borrower without
first foreclosing on any Real Property or personal property Collateral pledged
by Borrowers.

(ii)If any Agent or any other Secured Creditor forecloses on any Collateral
consisting of Real Property pledged by any Credit Party:

(A)the amount of the Obligations may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if such Collateral is worth
more than the sale price; and

(B)the Agents and the other Secured Creditors may collect from such Borrower
even if any Agent or other Secured Creditor, by foreclosing on the Collateral
consisting of Real Property, has destroyed any right such Borrower may have to
collect from the other Borrowers or any other Credit Party.

This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because the Obligations are or become secured by Real
Property.

(i)The provisions of this Section 13.14 are made for the benefit of the Agents,
the other Secured Creditors and their respective successors and assigns, and may
be enforced by it or them from time to time against any or all Borrowers as
often as occasion therefor may arise and without requirement on the part of any
Agent, any other Secured Creditor or any of their respective successors or
assigns first to marshal any of its or their claims or to exercise any of its or
their rights against any Borrower or to exhaust any remedies available to it or
them against any Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 13.14 shall remain in effect until all of the
Obligations shall have been paid in full in accordance with the express terms of
this Agreement. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Agent or any other Secured Creditor upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 13.14 will forthwith be reinstated in effect, as though such
payment had not been made.

(j)Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Credit Documents,
any payments made by it to any Agent or any other Secured Creditor with respect
to any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in accordance with the terms of
this Agreement. Any claim which any Borrower may have against any other Borrower
with respect to any payments to any Agent or any other Secured Creditor
hereunder or under any other Credit Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

(k)Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to any indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, subject to any applicable
intercreditor agreements then in effect, such amounts shall be collected,
enforced and received by such Borrower as trustee for the Agents, and such
Borrower shall deliver any such amounts to Administrative Agent for application
to the Obligations in accordance with Section 7.4 of the Security Agreement.

-135-

--------------------------------------------------------------------------------

 

 

(l)Each Borrower hereby agrees that, to the extent any Borrower shall have paid
more than its proportionate share of any payment made hereunder, such Borrower
shall be entitled to seek and receive contribution from and against any other
Borrower hereunder which has not paid its proportionate share of such payment,
in an amount not to exceed the highest amount that would be valid and
enforceable and not subordinated to the claims of other creditors as determined
in any action or proceeding involving any state corporate, limited partnership
or limited liability law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally. Each such Borrower’s right of contribution shall be subject
to the terms and conditions of clauses (j) and (k) of this Section 13.14. The
provisions of this clause (l) shall in no respect limit the obligations and
liabilities of any Borrower to the Agents and the Lenders, and each Borrower
shall remain liable to the Agent and the Lenders for the full amount such
Borrower agreed to repay hereunder.

13.15Confidentiality.

(a)Subject to the provisions of clause (b) of this Section 13.15, each Agent,
Lead Arranger and Lender agrees that it will not disclose without the prior
written consent, which may take the form of electronic mail, of Lead Borrower
(other than to its affiliates and its and their respective directors, officers,
employees, auditors, advisors or counsel, or to another Lender if such Lender or
such Lender’s holding or parent company in its reasonable discretion determines
that any such party should have access to such information in connection with
the transactions contemplated by this Agreement and such Agent’s, Lead
Arranger’s or Lender’s role hereunder or investment in the Term Loans; provided
such Persons shall be subject to the provisions of this Section 13.15 to the
same extent as such Lender (or language substantially similar to this Section
13.15(a)) any non-public information with respect to Lead Borrower or any of its
Subsidiaries (other than, for the avoidance of doubt, information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry) which is now
or in the future furnished by or on behalf of any Credit Party pursuant to this
Agreement or any other Credit Document; provided that each Agent, Lead Arranger
and Lender may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this Section
13.15(a) by such Agent, Lead Arranger or Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal or supranational regulatory body having or claiming to have
jurisdiction over such Agent, Lead Arranger or Lender or to the Federal Reserve
Board or other central banking authority or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Agent, Lead
Arranger or Lender, (v) in the case of any Lead Arranger or Lender, to the
Administrative Agent or the Collateral Agent, (vi) to any prospective or actual
direct or indirect contractual counterparty (other than any Disqualified Lender
except that the list of Disqualified Lenders may be furnished) in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.15
(or language substantially similar to this Section 13.15(a)), (vii) in the case
of any Lender, to any prospective or actual transferee, pledgee or participant
(other than any Disqualified Lender except that the list of Disqualified Lenders
may be furnished) in connection with any contemplated transfer, pledge or
participation of any of the Notes or Commitments or any interest therein by such
Lender, (viii) has become available to any Agent, Lead Arranger, any Lender, or
any of their respective Affiliates on a non-confidential basis from a source
other than Holdings, Lead Borrower or any Subsidiary thereof, and which source
is not known by such Person to be subject to a confidentiality restriction in
respect thereof in favor of Lead Borrower or any Affiliate of Lead Borrower,
(ix) for purposes of establishing a “due diligence” defense and (x) that has
been independently developed by such Agent, Lead Arranger or Lender without the
use of any other confidential information provided by Lead Borrower or on Lead
Borrower’s behalf; provided that such prospective transferee, pledge or
participant agrees to be bound by the confidentiality provisions contained in
this Section 13.15 (or language substantially similar to this Section 13.15(a));
provided, further, that, to the extent permitted pursuant to any applicable law,
order, regulation or ruling, and other than in connection with credit and other
bank examinations conducted in the ordinary course with respect to such Agent,
Lead Arranger or Lender, in the case of any disclosure pursuant to the foregoing
clauses (ii), (iii) or (iv), such Agent, Lead Arranger or Lender will use its
commercially reasonable efforts to notify Lead Borrower in advance of such
disclosure so as to afford Lead Borrower the opportunity to protect the
confidentiality of the information proposed to be so disclosed.

-136-

--------------------------------------------------------------------------------

 

 

(b)The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, Lead Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, Lead Borrower and its Subsidiaries); provided
such Persons shall be subject to the provisions of this Section 13.15 to the
same extent as such Lender.

13.16USA Patriot Act Notice. Each Lender hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA PATRIOT Act Title III of
Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009) (the
“Patriot Act”), it is required to obtain, verify, and record information that
identifies Holdings, the Borrowers and each Subsidiary Guarantor, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify the Credit Party in accordance with the
Patriot Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

13.17Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that Holdings, the Borrowers,
their respective Subsidiaries or any of their properties has or may hereafter
acquire any right of immunity, whether characterized as sovereign immunity or
otherwise, from any legal proceedings, whether in the United States or
elsewhere, to enforce or collect upon the Term Loans or any Credit Document or
any other liability or obligation of Holdings, any Borrower or any of their
respective Subsidiaries related to or arising from the transactions contemplated
by any of the Credit Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, Holdings and the Borrowers, for themselves and
on behalf of their respective Subsidiaries, hereby expressly waive, to the
fullest extent permissible under applicable law, any such immunity, and agree
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere. Without limiting the generality of the foregoing,
Holdings and the Borrowers further agree that the waivers set forth in this
Section 13.17 shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.

13.18Lead Borrower. Each Borrower hereby designates Lead Borrower as its
representative and agent for all purposes under the Credit Documents, including
requests for Term Loans, designation of interest rates, delivery or receipt of
communications, preparation and delivery of financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Credit Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Collateral Agent or any Lender. Lead Borrower hereby accepts such
appointment. The Administrative Agent, the Collateral Agent and the Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any Notice of Borrowing) delivered by
Lead Borrower on behalf of any Borrower. The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to Lead
Borrower on behalf of such Borrower. Each of the Administrative Agent, the
Collateral Agent and the Lenders shall have the right, in its discretion, to
deal exclusively with Lead Borrower for any or all purposes under the Credit
Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Lead Borrower
shall be binding upon and enforceable against it.

13.19INTERCREDITOR AGREEMENTS.

(a)EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE ABL INTERCREDITOR AGREEMENT AND
THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT, WHICH IN CERTAIN
CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF CERTAIN
ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF PARTICIPATIONS BY
VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS THEREOF.

(b)THE PROVISIONS OF THIS SECTION 13.19 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT AND THE FIRST
LIEN/SECOND LIEN INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO THE ABL
INTERCREDITOR AGREEMENT AND THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT
ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS
RESPONSIBLE

-137-

--------------------------------------------------------------------------------

 

 

FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE ABL INTERCREDITOR AGREEMENT AND
THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
ABL INTERCREDITOR AGREEMENT AND THE FIRST LIEN/SECOND LIEN INTERCREDITOR
AGREEMENT. COPIES OF THE ABL INTERCREDITOR AGREEMENT AND THE FIRST LIEN/SECOND
LIEN INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE ADMINISTRATIVE AGENT.

(c)EACH OF THE ABL INTERCREDITOR AGREEMENT AND THE FIRST LIEN/SECOND LIEN
INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND THEIR
SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY OF ITS
SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE ABL INTERCREDITOR
AGREEMENT AND THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT CAN ONLY BE
AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE PROVISIONS THEREOF.

13.20Absence of Fiduciary Relationship. Notwithstanding any other provision of
this Agreement or any provision of any other Credit Document, (i) none of the
Lead Arrangers, the Amendment No. 1 Lead Arranger, any Lender or any of their
respective Affiliates shall, solely by reason of this Agreement or any other
Credit Document, have any fiduciary, advisory or agency relationship or duty in
respect of any Lender or any other Person and (ii) Holdings and the Borrowers
hereby waive, to the fullest extent permitted by law, any claims they may have
against the Lead Arrangers, the Amendment No. 1 Lead Arranger any Lender or any
of their respective Affiliates for breach of fiduciary duty or alleged breach of
fiduciary duty by reason of this Agreement, any other Credit Document or the
transactions contemplated hereby or thereby. Each Agent, Lender and their
Affiliates may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their affiliates.

13.21Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Notice of Borrowings, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

13.22Entire Agreement. This Agreement and the other Credit Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

13.23Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

-138-

--------------------------------------------------------------------------------

 

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

*     *     *

 

 

-139-